 IntheMatter of GOODYEARTIRE&RUBBERCOMPANY OF ALABAMAandUNITED RUBBERWORKERS OFAMERICACase No. C-311.-DecidedMarch,9, 1940Rubber Tire Manafactaring Industry-Interference,Restv'a'int,and Coercion-Discrimination:union president assaulted during speech at open meetingand forced to leave city;three employees at work assaulted,and togetherwith four other employees,forced to leave plant,and together with nine otheremployees discharged or laid off by company at request of employees' com-mittee;employees compelled to appear before employees' committee in plantand answer questions concerning union activities,company, when asked bycity officials to furnish employees to act as special deputies to protect partici-pants in union meeting,selects for such service leaders and participants inprevious anti-union activities,despite its knowledge of their previous conduct;company indicates approval of anti-union declaration circulated in plant,and disapproval of employees refusing to sign declaration,discharging oneemployee for such a refusal;mass exodus from plant during working hoursof employees,who thereupon assault union organizers and force them to leavecity;payment of assaulters for time lost from work;labor espionage;ratifica-tion by company of attempts to obtain retraction from minister who criticizedits labor policies;lack of protection afforded union members and organizersin city;hostility of sheriff, police,and city officials toward union organizersand members;denunciation by company of employees'right to organize ; suchdenunciation held not substantial cause of lack of protection of union organ-izers by local authorities;company not responsible for rumors its productionwould be expanded if there were no labor troubles;company responsible foranti-union activities of employees,such as assaults on union organizers andmembers ; ratification of anti-union acts of employees;failure of company topunish participants despite knowledge of their identity;promotion of partici-pants and selection of them for deputy service;fear of strike no justificationfor failure to punish;company ordered to furnish employees reasonable pro-tection in plant against threats or assaults directed at union membership oractivities,and to forbid such threats and assaults;responsibility of companyfor acts of supervisory employees and flying squadron members who participatedin anti-union activities,or showed approval of them;company ordered to pro-hibit interference by squadron members with exercise by production employeesof rights guaranteed in Act;failure to reinstate assaulted,evicted,and laid offemployees until Act held constitutional,unjustified;charges of discriminationagainst 15 laid off employeessustained-ReinstatementOrdered:for oneemployee,other 14 having been reinstated prior to hearing-BackPay:awarded15employees-Company-DominatedUnion:domination and support of, andinterference with, formation and administration;disestablished as agency forcollectivebargaining-Interference,Restraint,and Coercion:charges that com-pany since April 1, 1937,sponsored and encouraged series of acts of terrorismdirected against union,dismissed;contention that union and members guilty21N. L R B, No. 33.306 GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA307of acts of terrorism irrelevant and not established byevidence-Discrimination:charges of,sustained as to 12 persons,dismissed as to11-ReinstatementOrdered:preferential list. names of 3 employees temporarily laid off non-discriminatorily to be placedupon-Back Pay:awarded.Mr. Mortimer Kollender,for the Board.Hood, Inter, Martin cfi Suttle,byMr. 0. R. Hood, Mr. Roger C.Suttle, Mr. J. C. Inter,andMr. David C. Byrd,of Gadsden, Ala., andMr. Forney Johnston,of Birmingham, Ala., for the respondent.Mr. Yelverton CowherdandMr. D. H. Markstein,of Birmingham,Ala., andMr. Stanley Denlinger,of Akron, Ohio, for the United.Mr. W. M. Rayburn, Mr. James B. Allen,andMr. W. B. Dortch,of Gadsden, Ala., for the Etowah.Mr. Abraham L. KaminsteinandMr. Robert Kramer,of counselto the Board.DECISIONANDORDERSTATEMEIT Or THE CASEUpon charges and amended charges duly filed by United RubberWorkers of America, herein called the United, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia) issued its complaint, datedAugust 3, 1937, against Goodyear Tire & Rubber Company of Ala-bama, Gadsden, Alabama, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served, upon the respond-ent, the United, and Etowah Rubber Workers Organization, Inc.,herein called the Etowah, a labor organization alleged in the complaintto have been dominated by the respondent.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent, by its officers and agents, and byits conduct and representations, denounced the right of employeesat its Gadsden plant to organize, and created the impression upon thelaw-enforcement officers of Gadsden, Alabama, that the respondent'soperations at the Gadsden plant would be increased if organizationactivity of employees was prevented, and that consequently the United'sofficers, agents, and organizers were not afforded appropriate protec-tion in Gadsden from violence and assault; (2) that on or about June8, 1936, the respondent discharged at the suggestion and upon therequest of representatives of the Goodyear "Industrial Assembly," 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thereafter refused to employ until May 1937, 12 employees, andon or about June 23, 1936, discharged at the request and upon the sug-gestion of representatives of the Goodyear "Industrial Assembly,"and thereafter refused to employ until May 1937, an employee, RuthChristopher, and at various times during 1937 discharged and there-after refused to employ 16 employees, because of the affiliation withand activity in the United of all the foregoing employees, and because,of their engaging in concerted activities for the purpose of collectivebargaining and other mutual aid and protection, and that by such dis-charges and refusals to employ the respondent discouraged member-ship in the United; (3) that since April 1, 1937, the respondentsponsored, encouraged, and acquiesced in, a, series of acts of terrorismdirected against the United and the members of various other laborunions in order to coerce and intimidate the respondent's employeeswho desired to join a labor organization not dominated by the re-spondent; (4) that at various times during 1937, as part of a campaignof systematic terrorism against the United, by its agents the respond-ent administered or caused to be administered severe beatings toH. C. Adams, J. O. Glenn, B. E. Cleveland, and one Miller, all membersof the United, attempted to assault B. T. Garner, the special repre-sentative of the United in Gadsden, held a meeting to plan violence tooutside organizers of the United, assaulted E. F. White, a representa-tive of the International Molders Union, wrecked an automobile occu-pied by 3 members of the United and threatened them with a shotgun,caused a United member to be assaulted by other employees because ofa speech by him in furtherance of the United, and in several instanceswith full knowledge of the facts rewarded its agents for the aboveactivities by promoting them to supervision or to the Goodyear FlyingSquadron at the Gadsden plant; (5) that since April 1937 the respond--ent dominated, interfered with, and contributed financial and othersupport to the formation and administration of the Etowah, a labororganization of its employees, in certain ways, such as: suggesting theformation of the Etowah, permitting Etowah representatives and the-respondent's supervisors to collect Etowah dues. during. working hours,permitting, condoning, and sanctioning assaults on United membersby Etowah members, exerting influence by agents, foremen, and super-visors to cause employees to resign from the United and join theEtowah, posting a notice recognizing the Etowah and refusing to posta similar notice for the United, and selecting, and dominating theselection of, Etowah officers; and (6) that by the above acts therespondent interfered With, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On August 14, 1937, the respondent filed an answer contesting theBoard's jurisdiction of the subject matter, denying that it had en-gaged in the alleged unfair labor practices, and alleging affirmatively GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA309that the United and not the respondent was guilty of such acts ofterrorism as occurred in Gadsden and frightened the respondent'semployees and their families.The answer also set forth certain ob-jections to the proceedings based on the Fifth Amendment to theConstitution.These objections, relating to the procedure providedfor in the Act and followed by the Board, have been considered andfound without merit by the Supreme Court of the United ,States inNational Labor Relations Board v. Jones & Laughlin Steel Corpora-iion,land need no further consideration.Pursuant to notice, a hearing was held at Gadsden, Alabama, fromAugust 19 to December 1, 1937, before Walter Wilbur, the TrialExaminer duly designated by the Board.During the first day ofthe hearing the Trial Examiner granted the Etowah's motion that itbe allowed to intervene.The ruling is hereby affirmed.Thereuponthe Etowah filed an answer denying the allegations of the complaintwhich charged the respondent with interference with, and domina-tion and support of, the formation and administration of the Etowah.The Board, the respondent, the United, and the Etowah were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all the parties.During the hearing on several occasions the respondent's counselobjected to the paiticipation of the United's counsel in the presenta-tion of evidence concerning the respondent's alleged unfair laborpractices.The Trial Examiner overruled these objections.Havingfiled the charges upon which the complaint was based, the Unitedwas a party to the proceeding, and its counsel did not exceed hisrights under Article II, Section 25, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended. The TrialExaminer's ruling is hereby affirmed.At the opening of the hearing the Trial Examiner granted a motionby counsel for the Board, to which the respondent did not object, toamend the complaint by adding the name of Zella Morgan to thelist of those employees allegedly discriminatorily discharged on orabout June 8, 1936, and reemployed in May 1937. On August 31,1937, the Trial Examiner granted a motion of counsel for the Board,to which the respondent objected, to amend the complaint by addingthe names of six employees to the list of those allegedly discrimina-torily discharged by the respondent in 1937 and not thereafter rein-stated, and by adding an allegation that the respondent, becauseWoodrow Kilpatrick, an employee, belonged to and was active in theUnited, permitted and condoned acts and threats of violence by itsemployees against Kilpatrick which forced the latter on July 13,1301 U. S 1 (1937)283032-41-vol 21-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD1937, to leave its employ.On September 29, 1937, the Trial Ex-aminer granted a motion of counsel for, the Board, to which therespondent objected, to amend the complaint by adding the names oftwo employees to the list of those allegedly discriminatorily dis-charged in 1937 by the respondent and not thereafter reinstated,and by adding an allegation that on June 24, 1936, the respondentdiscouraged membership in the United by discharging and thereafterrefusing to reinstate E. D. Taylor, an employee, because he twicerefused to sign certain petitions circulated. in the respondent's plantand manifested a friendly attitude toward the United.During thehearing the Trial Examiner also granted a motion of the Board'sattorney, to which the respondent did not object, to strike the testi-mony of Jim Lynn, a witness for the Board, from the record and to,amend ,the complaint by striking therefrom without prejudice theallegations concerning the assault on one Miller and the dischargein 1937 of two employees, Lynn and Troy Higdon. All the fore-going rulings are hereby affirmed.During the hearing the TrialExaminer permitted the respondent to file amendments to its answer,denying that it had committed the unfair labor practices allegedin the foregoing amendments to the complaint, and alleging affirma-tively certain reasons why the respondent should not be compelled toemploy Kilpatrick, Christopher, and Ted Morton, an employee al-legedly discriminatorily discharged in 1937.These rulings arehereby affirmed.On September 10, 1937, pursuant to an order of the Trial Examiner,the hearing was held at Birmingham, Alabama, to permit the takingof the testimony of Lucius Cleere, a witness for the United, whobecause of a belief that his life was in danger in Gadsden, wasreluctant to testify there.On October 18, 1937, the Trial Examinerdenied a motion by counsel for the United for a change of venue.On November 5, 1937, the hearing, pursuant to an order of the TrialExaminer, was held at Atlanta, Georgia, for the purpose of takingthe testimony of F. C. Sheehan, a witness for the respondent, thenan inmate of the Federal penitentiary.These orders of the TrialExaminer are hereby affirmed.During the hearing all or part of the testimony of Cleere and ofnine witnesses 2 for the respondent or the Etowah was, pursuant tothe order of the Trial Examiner, taken in closed session, duringwhich the public was excluded from the hearing. In a brief filedsubsequent to the close of the hearing the respondent asserts thatthe action of the Trial Examiner constituted prejudicial error in thecase of these nine witnesses.The record discloses that the respondent2These witnesses are* Irving Dutton,William Smith,Milton McDuff,H. D Self, F. C.Sheehan, H C. Adams, Aubrey Rutledge,J.W Harwell,and Tom Hinson GOODYEAR TIRE'& RUBBER COMPANY OF ALABAMA311raised no, objection to this procedure at the hearing except in thecase of one witness, H. D. Self, who testified after three witnessesfor-the respondent-Dutton, Smith, and McDuff-had testified inclosed session.In the 'case of Dutton, Smith, and McDuff, counselfor the respondent expressly stated at the hearing that he had noobjection to the closed session.We will not consider these objectionsto the conduct of the hearing in the case of the eight witnesses wheresuch objections were not presented to the Trial Examiner for a ruling.In the case of Self, we are of the opinion that the Trial Examiner'sorder was not prejudicial, error. ' The Trial Examiner ruled thistestimony of Self inadmissible, but, instead of limiting the respond-ent to an offer of proof, permitted the respondent to take this testi-mony of Self in order fully to protect the respondent's rights upona review of the case by the Board. Self's testimony was offeredsolely to impeach the credibility of Cleere.The Trial Examinerordered the closed session because of the nature of Self's testimony,which mainly concerned criminal acts allegedly committed by Cleere,but for which Cleere had never been tried or convicted.3The Trial Examiner excluded evidence offered by the respondentto impeach the credibility of B. T. Garner, a witness for the Board,by showing that Garner had committed certain acts in violation ofthe laws of Alabama.The respondent did not offer to prove thatGarner had been, convicted for this alleged misconduct.The TrialExaminer also excluded evidence offered by the respondent to impeachthe credibility of Cleere by" showing that Cleere had committed certaincriminal acts, for which he had never been tried or convicted.Wehave previously pointed out reasons why, even where such evidenceismore germane to the issues before us for decision than in thepresent case, we will not undertake to determine the guilt or inno-cence of persons accused of crimes.4The rulings are hereby affirmed.5However, we are of the opinion that the testimony of J. W. Harwellthat he and Cleere engaged in illegal transportation of beer, whichcontradicts 'the testimony of Cleere that Exhibit Number 10 of theUnited was prepared by Harwell to reveal the respondent's unfairlabor practices, and not in connection with illegal transportation ofbeer, should be admitted.To clarify the record, the following por-tions only of the testimony of Harwell are hereby excluded : page8 The foregoing comments are equally applicable to most ofthe testimony of Dutton,Smith, Sheehan,Hinson, and Harwell, taken in closed session,without objection by therespondent.4Hatter of Republic Steel CorporationandSteelWoi leersOrganizingCommittee, _ 9N. L R. B 219, 387-88, enf'd, as modifiedas to otherissues,Republic SteelCorp. v.National Labor Relations Board,107F (2d) 472 (C C. A 3).5For the reasons hereinafterset forth,none of our findingsof fact relatingto the re-spondent's unfair labor practices are based in whole orin part on any testimony giveneither by Cleere or Garner. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD7242, line 1 to page 7248, line 21; page 7249, line 6 to page 7252,line 6; page 7253, line 12 to page 7254, line 4; page 7254, line 20 topage 7255, line 1; and page 7260, line 15 to page 7261, line 2; allinclusive; and the following portions only of the testimony of TomHinson are hereby excluded: page 7312, line 1 to page 7325, line 6;page 7336, line 25 to page 7341, line 8; page 7343, line 16 to page7345, line 11; and page 7347, lines 6 to 14; all inclusive.The Trial Examiner also excluded exhibits offered by the respond-ent and part of the testimony of Self relating to convictions ofCleere and Garner for certain crimes.We are of the opinion thatRespondent Exhibit No. 44, relating to a conviction of Garner forassault and battery, Respondent Exhibit No. 23, relating to a con-viction of Cleere for driving an automobile while intoxicated, andthe testimony of Self relating to Cleere's arrest and conviction for"fighting," we're correctly excluded by the Trial Examiner becausesuch evidence had no relevancy on the veracity of Garner or Cleere eRespondent Exhibit No. 22, relating to 'a conviction of Cleere forpetit larceny, reflects on Cleere's veracity and is hereby orderedadmitted.We are also of the opinion that the Trial Examiner erredin admitting certain exhibits offered by the Board and the United.All exhibits of the Board except numbers 8, 9, 10, 11, 12, 26, 35, and37, all exhibits of the respondent except,numbers 2, 6, 19, 20, 21, 23,24, and 44, all of the Etowah's exhibits, and all exhibits of the Unitedexcept numbers 6, 7, 8, and 9,7 are hereby ordered admitted and madea part of the record.Any inconsistent rulings by the Trial Examinerare hereby reversed.During the cross-examination of the witness, J. J. Tucker, theTrial Examiner 'sustained objections to certain questions asked orsought to be asked by the respondent's counsel in order to impeachTucker's testimony concerning Garner's reputation and characterin the community by showing Tucker's lack of knowledge of certainalleged acts of misconduct of Garner.These rulings are herebyreversed.Since Tucker's answers and an offer of proof, which weshall accord the same weight as testimony, appear in the record,there is no need to reopen the hearing sThe Trial Examiner excluded testimony of H. C. Adams andAubrey Rutledge, witnesses for the Etowah, concerning activities,threats, and violence of the United or its members.These rulings arehereby reversed.All this testimony is in the record between pages7117 and 7219, inclusive, and is hereby ordered admitted.The Trial6See footnote 5,supra.7United Exhibits13, 13A,and 14,affidavits made by witnesses prior to their testifying,are admitted solely for the purpose of impeachment and not as probative of the factsrecited thereinMatter of Lindeman Power and Equipment CompanyandInternationalAssociationofMachdniste.11 N L R B 8688See footnote5, supra GOODYEAR TIRE & RUBBER COMPANY, OF ALABAMA313Examiner 'also sustained objections to questions asked the witnesses,B. R. McGraw and A. J. Jordan, by the respondent's counsel relatingto activities and violence or threats of violence of the United and itsmembers.These rulings are hereby reversed. In each case the re-spondent's counsel made offers of'proof, which we shall accord thesame weight as testimony given by these witnesses.During the hearing, ' at the motion of the respondent's counselwithout objection by other counsel, all the testimony of H. C. Griffin,a witness for the Etowah, was ordered stricken from the record bythe Trial Examiner.The ruling is hereby affirmed.At the conclusion of the hearing the Trial Examiner reserved de-cision upon the respondent's motion to dismiss the complaint on theground that the Board had no jurisdiction over the subject matter forthe reason that interstate commerce had not been interfered withor affected, upon the respondent's motion to dismiss the complaintbecause the allegations of unfair labor practices were not proven bythe evidence adduced at the hearing, and upon a motion by theEtowah to strike those portions of the complaint which alleged thecommission of unfair labor practices, within the meaning of Section8 (2) of the Act, on the ground that no substantial evidence 'hadbeen produced to prove these allegations of the complaint.Thesemotions are hereby denied.Upon motion by counsel for the, Boardand for the respondent, the Trial Examiner ruled that the complaintand the several amendments thereto with the, respective answers ofthe respondent "be deemed amended to conform to the proof, as tovariations in names, dates and other insubstantial matters."Theruling is hereby affirmed.During the course of the hearing the Trial Examiner made anumber of rulings on other motions and on other objections to theadmission of evidence.The Board has reviewed all these rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On December 8, 1937, the Board, acting pursuant to Article II,Section 37 (a), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered the proceeding to be trans-ferred to, and continued before, it.Thereafter the United and therespondent submitted briefs to the Board.On December 30, 1937,the Board ordered the Trial Examiner to file with the Board anorder ruling upon the admission of certain evidence upon which hehad reserved ruling during the hearing, and the Trial Examinerdid so.This order of the Trial Examiner is hereby affirmed, in so faras it is not inconsistent with any rulings of the Board hereinbeforeset forth.On January 11, 1938, the United moved to reopen the case in orderto submit evidence of alleged beatings of witnesses who had testified 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing, occurring after the close of the hearing.On January18, 1938, the Board denied this request of the United to adduce fur-ther evidence.On February 1,- 1938, pursuant to notice duly served upon allparties, oral argument was held before the Board in Washington,D. C., by the respondent and the Etowah.On September 6, 1938, pursuant to Article II, Section 38 (d), ofsaid Rules and Regulations, the Board ordered that Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Ordershould be issued; that no Intermediate Report- was to be issued by theTrial Examiner; and that the parties were to have the right to fileexceptions to these Proposed Findings, Proposed Conclusions of Law,and Proposed Order within 10 days from their receipt, and within thesame time to request oral argument before the Board and permissionto file a brief.On July 14, 1939, this order was amended by Article II, Section 37,of National Labor Relations Board Rules and Regulations-Series 2,granting the parties the right to file their exceptions and to requestoral argument and permission to file a brief within 20 days from thereceipt of the aforesaid Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order.Subsequently, the Board issued and duly served on all parties Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder, dated October 25, 1939.Thereafter, the respondent, theUnited and the Etowah filed exceptions to the Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order.The re-spondent and the Etowah filed briefs in support of their exceptions.In its exceptions, the respondent petitioned the Board for leave topresent evidence to show that witnesses who testified at the hearingfor the respondent had no financial interest in the outcome of theproceeding, were not induced, threatened, or coerced by the respond-ent, and had no offer from the respondent of advantage or detrimentin connection with their testimony.This petition is hereby denied.On January 4, 1940, pursuant to notice duly served on all parties,oral argument, in which counsel for the respondent, the Etowah, andthe United participated, was had before the Board in Washington,D. C. During oral argument and in a written motion filed there-after, the respondent asked the Board for permission to present evi-dence concerning labor disputes involving the United at the plantof Goodyear Tire & Rubber Company of Ohio, in Akron, Ohio. ThFrespondent introduced evidence relating to these matters at the hearing, and there is no indication that the evidence now sought to beintroduced was unavailable at, or has been discovered since, the hear-ing.This petition is hereby denied.During oral argument and ina written motion filed thereafter the respondent also requested per- GOODYEAR TIRE '& RUBBER COMPANY OF ALABAMA315mission to place in the record evidence relating to, and certifiedcopies of, certain proceedings in the courts of Alabama and of theUnited States concerning suits for damages brought against the re-spondent by certain individuals, including employees allegedly dis-criminatorily discharged by the respondent in 1936.This motionishereby denied 8a In its exceptions, and in a written motion filedafter oral argument, the respondent petitioned the Board for leaveto examine the members and staff of the Board in order to show thatthe Board had violated the Fifth Amendment to the Constitutionby abdicating its function of deciding the case and turning suchfunction over to subordinates.This petition is hereby denied SbAfter oral argument the respondent, pursuant to permission givenby the Board, filed a brief.In its brief the respondent asked the Board to set aside and giveno further consideration to the Proposed Findings of Fact, Pro-posed Conclusions of Law, and Proposed Order; to set aside theOrder transferring the proceedings to the Board; and to transferthe, proceedings to a Trial Examiner for the taking of further evi-dence and the issuance of a preliminary report.This motion is herebydenied.The Board has considered all the briefs of the respondent, theEtowah, and the United, and has reviewed the exceptions of all theparties and finds the exceptions to be without merit, except as theyare consistent with the findings of fact, conclusions of law, and orderset forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Goodyear Tire & Rubber Company of Alabama,is anAlabama corporation with its principal office and place of busi-Sa The respondent's contention that such suits, to which the Board was not a party, areres judicataon the issues of this case and binding on the Board is without meritMatterofHill Bus Co., Inc.andBrotherhood of Railroad Trainmen,Rockland Lodge No. 329,2 N. L R B. 781;Matter of National Electric Products Corp.andUnited Electrical andRadioWorkers of America,Local No.609,3 N. L R. B.475;Matter of United StatesStamping Co.andEnamel Workers Union,No18630, 5 N. L. R B 172;Matter of FansteelMetallurgical Corp.andAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Local 66,5 N. L. R. B. 930;Matter of Williams Manufacturing Co.andUnitedShoeWorkers of America,6 N L R. B. 135;Matter of Mason ManufacturingCo. andUnited Furniture Workers of America, LocalNo 576, 15 N L. R. B 295SbNational Labor Relations Board v. Bales-Coleman Lumber Co ,98 F.(2d) 16(C. C. A.9, 1938) ;Cupples Company Manufacturers v. National Labor Relations Board,103 F. (2d)953 (C. C A. 8, 1939) ;Inland Steel Company v. National Labor Relations Board,105 F.(2d) 246(C.C.A. 7, 1939) ;National Labor Relations Board v. Botany Worsted Mills,Inc,106 F.(2d) 263(C. C. A. 3, 1939);National Labor Relations Board v. Lane CottonMills Co.,Inc.311 U. S. 723. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDness in Gadsden, Alabama.The respondent is engaged at a factoryin Gadsden in the manufacture of inner tubes and rubber-tire casings.During the period from June 1, 1936, to May 31, 1937, the respondentin its manufacturing operations at Gadsden used 35,847,504 poundsof rubber, worth $5,793,486.99; 8,007,920 pounds of carbon black,worth $385,676.74; 4,515,350 pounds of zinc oxide, worth $227,382.80;2,385,211 pounds of bead wire, worth $262,703.65; 1,175,950 poundsof sulphur, worth $23,109.55; 794,400 pounds of clay, worth $4,410.40;27,734 tons of coal, worth $86,375.18; and 10,607,334 pounds of fabric,worth $2,842,123.52.Eighty per cent of the fabric, 25 per cent ofthe coal, and all of the other above-listed materials were shipped to theGadsden plant from points outside the State of Alabama.The totalvalue of the 77,513,908 pounds of finished goods produced by theGadsden plant during the same period was $12,520,540.72.Duringthe months of August and September 1937, which are representativeof the normal operations of the Gadsden plant, at least 90 per centof the approximately 400,000 tires manufactured at the plant wereshipped to points outside the State of Alabama, 40 per cent beingsent directly to automobile factories in Michigan and Indiana.Atthe time of the hearing there were 1650 employees at the Gadsdenplant.The respondent is a wholly owned subsidiary of Goodyear Tireand Rubber Company, an Ohio corporation, herein referred to asthe Ohio Corporation.The respondent has no income of its own,and all of its expenses such as the pay roll of the Gadsden plant, arepaid by the Ohio Corporation, except for certain sums paid by therespondent itself for freight charges.The respondent sends all re-quests for raw materials to the office of the Ohio Corporation atAkron, Ohio, and the Ohio Corporation either purchases these, ma-terials or obtains them from its other subsidiary corporations andarranges for their delivery to the respondent at the Gadsden plant.The volume and type of the respondent's products is determined byinstructions given it by the Ohio Corporation.The respondent'sproducts are sold and distributed by the Ohio Corporation or thewholly or partially owned subsidiary corporations of the Ohio Cor-poration, which take delivery of these products at the Gadsden plant.The respondent neither pays the Ohio Corporation for materialsfurnished by the latter, nor receives payment for the tires and casingsdelivered by it to the latter or the latter's agents.The executiveofficers of the respondent are identical with the ' executive officers ofthe Ohio Corporation.The above facts show that, as A. C. Michaels; general superin-tendent in complete charge of the Gadsden plant, testified, the GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA317respondent is operated virtually as a department of the OhioCorporation.None of the respondent's executive officers or directors are sta-tioned at Gadsden.Michaels is responsible to C. Slusser, vice presi-dent and factory manager of the respondent in charge of production,who is stationed at Akron, Ohio.Michaels testified that he had solecontrol of the hiring and discharge of employees and the generallabor policies and problems of the Gadsden plant.Bartlett Morganis the night superintendent at the plant.The operations at the Gadsden plant are divided into severaldivisions : (1) The engineering division, headed by N. A. Nigosian,under whom is the master mechanic, E. G. Mallory; (2) the develop-ment division, headed by J. M. Frye, under whom is J. C. Mangels,the chief chemist; under Mangels are L. E. Edwards, head of thetesting laboratories, andW. H. Rudder in the chemical compoundservice; (3) the personnel division, headed by H. S. Craigmile,under whom are L. E. Miller, head of the labor department and the"squadron," and J. Work, head of the plant police; (4) division C,purchasing, headed by Superintendent G. G. Bloom, under whomare B. H. Simmons, head of production control, and C. E. Jellicourse,the chief dispatcher; (5) division B, headed by Superintendent N. A.Neiger, under whom are various shift and department foremen; inthe departments in this division tires are built, cured, and inspected;and (6) division A, headed by Superintendent V. L. Folio, underwhom are various shift and department foremen; in the departmentsin this division the materials used in tire building, such as cruderubber, are processed.The heads of these six divisions, togetherwith Michaels, Morgan, and Basseler, the chief accountant, comprisethe factory council, an informal organization meeting weekly in theplant to discuss all important plant problems.The "squadron" is a group of about 25 men, usually chosen fromamong the outstanding employees of the plant, or from among recentcollege graduates.'The purpose of the squadron is to aid in balanc-ing production and to enable the members to be trained for super-visory positions.Over a 3-year period, members are taught everyoperation in the plant, filling in the positions of absentees and em-ployees on vacation.They thus become available for use throughoutthe plant.They are paid on a graduated hourly rate. In additionto the actual training in each position, members are given specialclass instruction.Members of the squadron are closely supervisedby Miller, the employment manager, who is the squadron foreman.Each member reports daily to Miller, and his work for the day isThe present squadron, according to the testimony of Miller,the squadron foreman, hasa large percentage of college men. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDassigned at that time.The squadron is regarded by the respondentas a reservoir of supervisory material.Michaels testified that therespondent usually selected its supervisors from squadron graduates.Miller referred to the squadron as a "wholesome source for potentialsupervisional material." In fact, squadron members are only tempo-rarily part of the non-supervisory staff, for after completing the3-year course and graduating from the squadron, they are termed"tentative supervisors" 10 and are usually given supervisory positionsas soon as possible 11The relation of squadron men to supervisory officials has been dis-cussed by the Board in a previous case.12There the Board foundthat the squadron men were a select group with an intimate rela-tionship to the management, and that they must be considered as agroup distinct from ordinary employees.The purpose of the squad-ron and the special training and prospects of its members set themapart.Because of the opportunities open to squadron men, they areprone to regard themselves as a group supplementary to the super-visory staff, and undoubtedly their interests are much more likely tobe those of foremen than those of the rank and file of the employees 13II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization admit-ting to membership employees of the respondent.The United wasfirst organized at the respondent's plant in Gadsden in June 1933 asFederal Local No. 18372, directly affiliated with the American Feder-ation of Labor. In September 1935. United Rubber Workers ofAmerica was constituted a separate International, affiliated with theAmerican Federation of Labor, and Federal Local No. 18372 becameLocal No. 12 of the International. In October 1936 the Internationalaffiliatedwith the Committee for Industrial Organization.14toThus Miller testified that T. L Bottoms, after graduation from the squadron, "was atentative supervisor and when the opening came to work in a supervisory capacity wherehe had the most experience he was transferred "n Examples of squadron graduates transferred to supervisory positions are : T. L Bot-toms, who, after his graduation from the squadron at Gadsden, became a working super-visor and later a shift foreman ; Joe Tucker, Louie Jones, M. G. Dunn, B L. Crow, andP.G.McDaniel, upon graduation from the squadron, all became supervisors or labortrainers.Tucker testified that a labor trainer was "practically the same" as a supervisor.Claude Dorough, a squadron graduate, became a production inspector in the tire room, andthen was transferred to supervision.'Matter of Goodyear Tare and Rubber Company of CaliforniaandUnited Rubber Work-ers of America, Local No. 131,3 N L R. B. 431, where the Board excluded squadron menfrom an appropriate bargaining unit consisting of production and maintenance employees.13Thus M. G. (Pete) Dunn testified :Q.At that time were you a supervisor or just a member of the squadron?A. I was a member of the squadron learning supervision.Q. And you were not acting as a supervisor at that time?A.Well, not in full capacity, no, sir14Hereinafter, both Local No. 12 and its predecessor, Federal Local No. 18372, arereferred to as the United. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA319.The Joint Conference Plan was an unaffiliated labor organizationadmitting to membership employees of the respondent .114aDuringApril and May 1937, as hereinafter explained, this organization wasdissolved by the respondent.Etowah Rubber Workers Organization, Inc., is an unaffiliated labororganization incorporated under the laws of the State of Alabama.It admits to membership all employees of any corporation engagedin the manufacture of automobile and truck tires or any other articlesof rubber within the boundary of Etowah County, Alabama, exceptexecutives and those authorized to hire and discharge. So far asthe record shows, the Etowah has organized only the employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe occurrences described in this subsection either occurred beforeJuly 5, 1935, the effective date of the Act, or are not the subject ofallegations in the amended complaint, and subsequently we make nofindings of unfair labor practices by the respondent in connectionwith these events.However, because later practices of the respond-ent have their origin in these occurrences, a knowledge of this back-ground of events is vital to a proper evaluation of these subsequentpractices 15The United began to organize the employees of the respondent atthe Gadsden plant in June 1933. That same month the respondent'sofficials put into operation at the Gadsden plant the Joint ConferencePlan, hereinafter called the Plan.The Plan was modeledafter anorganization started at the Akron plant of the Ohio Corporationabout 15 years previously.Under the Plan the employees at theGadsen plant were divided into eight precincts, each of which electedby secret ballot an employee representative.The first elections wereheld in June 1933.During this and the subsequent elections heldduring the existence of the Plan, the respondent's foremen, such asRobert Goodall, foreman of the tire room, made a practice of checkingup on the employees in their departments to discover those who had14a The respondent excepted to the Board's proposed finding of fact that the Joint Con-ference Plan was a labor organization.The testimony of Michaels and of Burna Beck,- anemployee representative of the Plan,establishes,and we find,that-the Plan existed for thepurpose,in whole or in part,of dealing with the respondent concerning grievances,wages,rates of pay, hours of employment, and conditions of work of employeesThe Plan,'therefore,was a labor organization within the meaning of Section 2(5) of the Act.'15 SeePennsylvania Greyhound Ltines, Inc.,Greyhound Management Company,Corpora-'tionsandLocal Division No. 1003 of the Amalgamated Association of Street, Electric Rail-way and Motor Coach Employees of America,1 N. L R B. 1, order enforced,NationalLabor Relations Board v. Pennsylvania Greyhound Lines, Inc.and Greyhound ManagementCompany,303 U. S. 261(1938).1^--' 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot voted and of asking the non-voting employees why they refusedto vote and if there was any reason why they disliked the Plan.According to the testimony of Michaels, in 1936 in the last electionheld for the Plan, 1200 of the 1600 employees at the Gadsden plantvoted.Craigmile, head of the personnel department, at various timessuggested to employees that they should run for Plan offices.Therespondent paid all expenses of the Plan, furnishing the ballots andholding the elections on its property.The respondent also paid allemployees for the time they spent in voting.The eight employeerepresentatives elected under the Plan met with the members of thefactory council, except Bassler, to present and discuss employeegrievances and problems.Michaels presided over these meetings.The employee representatives were paid by the respondent for thetime they spent at these meetings, which were held in the plant.Slusser had final supervision over all the awards and decisions of thePlan council.L. D. Hayes, an employee, testified that the company officials, dur-ing one of the elections when he did not vote, "had me up and beggedme to vote"; that his foreman, Goodall, suggested that he should vote;that he told Goodall that he could not belong to two organizations,referring to his membership in the United; and that when heasked Goodall if voting was compulsory. Goodall replied that it wasnot.Joseph Doyal, an employee, testified that early in 1935 whenGoodall asked him why he had not voted, he replied that he belongedto the other organization, referring to the United, and did not believein the Plan ; that Goodall told him that the Plan had obtained a raisefor him and that the Plan was "better than nothing" ; and that whenhe persisted in his refusal to vote, Goodall remarked that if anythinghappened to him, he should remember that Goodall had talked to himabout this.Goodall testified that he had asked Doyal and otheremployees why they had not voted, but denied that Doyal and Hayeshad given their membership in the United as a reason for not votingor that he had made the other remarks to Doyal which the latter tes-tified to. In view of these admissions of Goodall, we find that hispartial denials of the testimony of Doyal and Hayes are not to becredited.We find the facts to be as set forth above in the testimonyof Doyal and Hayes."'"'In its Exceptions to the Proposed Findingsof Fact, Proposed Conclusions of Law,and ProposedOrderof the Board,the respondent asserts that the proposed findings areerroneous because they resolve numerous conflicts in testimonyin favorof the credibilityof witnesses for the Board and the UnitedThe Board has carefullyexaminedand con-sidered all the evidence,including the conflictingtestimony of thewitnesses.In makingits findings relatingto the credibilityof these witnessesand theirtestimony,the Boardhas taken into account. in additionto the factors set forthabove in its Decision, theplausibility of the testimony in view ofthe virtuallyundisputed and uncontradicted evi-deuce, including the admissions of the respondent witnesses,relating to the attitude and GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA.321Further light on the operation of the Plan is given by the testimonyof Louis Jones.l"Emmett Taylor, an employee in the tire room, hadbeen rehired in the spring of 1936 by the respondent. Jones testified,and we find, that Charles Dooley, shift foreman in the tire room,"carried" him around and "introduced" him to Taylor a day or twoafter Taylor had begun work there. Jones then told Taylor that he,Jones, was the tire-room representative of the Plan, explained thePlan to Taylor, and expressed a willingness to handle any complaintsTaylor had.Taylor had not asked to see Jones nor did Taylor haveany grievances.In 1936 T. L. Bottoms was chairman of the Plan employee repre-sentatives.Bottoms, who had also served two previous terms as anemployee representative, was at this time a member of the squadronworking in the employment office of Miller.It is plain from the previous description of the formation andadministration of the Plan that it was completely dominated andsupported by the respondent.The respondent suggested the Plan toits employees as soon as an outside union, the United, began toorganize its employees.The method of operation of the Plan wasformulated by the respondent.The respondent paid all expenses ofThe Plan and also paid all Plan members for all time they spent onPlan business, such as voting.The respondent's supervisory em-ployees not only made clear to the employees the interest taken by therespondent as to whether or not the employees voted in the Plan, butalso by their suggestions dominated the selection of officers for thePlan.New employees, such as Taylor, Were introduced to Planrepresentatives by the respondent's officials.So far as the recordshows, the employee Plan officers held no meetings except those atwhich the factory council was present.Thus the respondent, itself,through the factory council, directly participated in the activitiesof the Plan and the formation of its policies and decisions.And therespondent, by its officer, Slusser, had final decision on all Plan mat-ters and awards made by the Plan council.As subsequently described, the respondent dissolved the Plan dur-ing April and May 1937, but it must be remembered that for almost^2 years after the effective date of the Act, the respondent dominated,conduct of the respondent, its superNisory employees, and members of its flying squadron,toward the United, the Plan, the Etowah, the various assaults and other incidents, de-scribed above, and the leaders and participants thereinThe Board has given weight tothe financial or other interests of the witnesses in the outcome of this proceeding,and alsoto the fact that in several cases, as for example those of Neiger, Goodall, and Linn, numer-ous witnesses testified to substantially similar conduct on the part of an individual whodeniedsuch activity.19 Jones was a member of the squadron from 1941 to 1935.He then served as a super-visor in the tire room for 4 or 5 months, but from March until August 1936, while be wasa Plan representative, be was a truck-tire builder. In August 1916 he again became asupervisor. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfered with, and contributed support to the Plan, and that dur-ing all this time the United was attempting to organize the respond-ent's employees.At the same time that it fostered the Plan, the respondent keptclose watch on the activities of the United and on several occasionsindicated to interested employees the hostility of the respondenttoward the United.Craigmile testified that he first heard of the United's activities atthe Gadsden plant in July 1933; that he was "pretty well" informedof the United's activities during the subsequent months throughstatements voluntarily made to him by various employees who hadjoined that organization and subsequently become dissatisfied withit; and that an officer of the United, at this time, one Hirst, in partic-ular gave him information about the United, apparently hoping fora promotion from the respondent as a reward for this information,but that the respondent did not, in fact, give Hirst this promotion.The record shows that the respondent did not hesitate to make useof this data it received concerning the United.Thus, C. S. Holmes,an employee, joined the United in July 1933 and was elected vicepresident.The day after his election he was summoned to theoffice of Frank Steele, then superintendent of the plant, and askedif he was an officer of the United.Holmes admitted that he was.One Horton, a plant policeman, complained to Bottoms, a Planrepresentative in 1933, that Craigmile had rebuked him because hehad joined the United.Bottoms spoke to Craigmile concerning thisincident and Craigmile informed him that the plant policeman couldnot join any union but must remain neutral in order "to protectboth sides and the property."C.H. Glover, an employee and awitness for the respondent, who joined the United in 1933, hadattended several United meetings, during which, he testified, therewas much discussion concerning a proposal to call a. strike at theGadsden plant.Glover did not attend the meeting at which thestrike proposal was voted upon, but he learned later that the strikehad been voted down. The evening of the day that the strike votehad been taken, Charles Eckles, Glover's foreman, came to Glover'shouse and told Glover, "We heard they voted on a strike."Gloverreplied, "There is nothing to it."When F. H. DeBerry, a tire builder and a member of the United,in 1936 asked Neiger, division superintendent, for time off in orderto go to Montgomery, Alabama, as a United representative for aconference relating to certain poll-tax legislation, Neiger repliedthat such a request showed that DeBerry was not "loyal" to therespondent.T. E. Bazemore, an employee, testified that in 1936 he GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA323asked Miller to give his brother a job in the plant;and that, whenMiller refused,he made a similar request of Superintendent Neiger,who replied that the respondent could not use Bazemore's brotherbecause the brother might"turn out like"Bazemore concerning the"union," and that the respondent could not depend on Bazemorebecause of his union activities.Neiger testified that Bazemore asked'for a job for his brother but denied that he told Bazemore anythingexcept that Bazemore should see Miller.Miller testified that atBazemore's request he interviewed his brother but was unable toemploy him because no jobs were then available for a man of hissmall physique.We find that Miller interviewed Bazemore's brotherand that Neiger made the remarks to Bazemore contained in thetestimony of-the latter,set forth above.Thomas Cartee,an employee,joined the United soon after it wasorganized and became a member of the United grievance committee.Cartee testified that he had been a supervisor but that after joiningthe United he was taken off of supervision and given a job with lesspay; that after his demotion,because of the illness of an employeeregularly on his former supervisory job, he performed supervisorywork for 1 day; that when he asked his foreman, A. F. Linn, whyhe was permitted to work on supervision for a day only instead ofpermanently as previously,Linn told him to see Division Superin-tendent Neiger ; and that Neiger told him that he had "got" all thathe would ever get as long as he was working at the respondent'splant, that he would never advance beyond his , present non-supervisory job as long as he worked for the respondent,and thathe,Neiger, did not know "how long that will be." According toCartee's testimony,Neiger later approached him after he had tem'porarily dropped his United membership,and said that he, Neiger,had heard that Cartee had. "dropped out" of the United, that Car-tee's standing had once been "pretty high" at the plant but thatCartee had let his union membership"drag"him down, and thatif Cartee would"forget"the union he, Neiger,would see that Carteewas rewarded.Neiger denied the above testimony of Cartee,stating that Cartee had been a supervisor only in 1929, andthat he knew.Cartee belonged to the United,but that the onlyoccasionon which hehad discussedtheUnited with Cartee waswhen he had rebuked Cartee for soliciting members for the Unitedduring working hours in the plant in 1936. S. W. Caudle, anemployee belonging to the United, testified that Neiger told himthat Cartee had once been a supervisor but now was rolling moldsand "he will continue,he will never get any better as long as heis here . ..you union men will never go no higher."Neiger deniedmaking such remarks to Caudle.We are of the opinion that the 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Cartee and Caudle is to be credited, and we find thefacts to be as set forth above in their testimony.Lucius Grady Cleere testified that after working for almost 2years at a steel plant in Gadsden as a labor spy, in April 1936 hewas employed by the respondent for similar activity.Cleere tes-tified that Mike Self, head watchman in the steel plant, recommendedhim to the respondent as a labor spy; that he first spoke to Bottoms,who told him to report either to Miller or to Bottoms which em-ployees belonged to the United; that later Miller gave him a list ofUnited members, told him to watch them, and to report to Milleror Bottoms to which employees these United members spoke; andthat on one occasion in April or May 1936, he and Bottoms, atBottoms' suggestion, had followed two union organizers for a dayaround Gadsden.Cleere testified that although Bottoms and Millerexpected reports from him, he never gave them any but instead toldthem that he was unable to obtain the information they wanted; andthat in May 1936 Miller and Bottoms finally told him that if hecould not obtain the necessary data in any other way he should jointheUnited.Cleere also testified that he recommended that therespondent hire his brother as a labor spy and that the respondentsubsequently hired his brother.According to Cleere, his foreman,Charles Dooley, informed him shortly before June 1936 that "heknew I was all right . . . and wanted me to be ready to do mypart . . . at the breaking of the organization up."Bottoms and Dooley denied the above testimony of Cleere.Millertestified that he remembered hiring Cleere as an ordinary employee;that Cleere's testimony concerning labor espionage was false; thatCleere on several occasions had asked him for a list of employeeswho "belonged to the union"; and, that he had told Cleere that therespondent did not have such a list. Cleere's testimony is un-corroborated.He has a criminal record and a bad reputation forveracity.But we have previously pointed out that labor spies oftenhave records and characters similar to Cleere's.17Moreover, histestimony is not improbable in view of the evidence previously setforth concerning the respondent's observance and knowledge of theUnited's activities.And the denials of Miller and Bottoms are ofdoubtful credibility in view of our disbelief, as hereinafter pointedout, of much of their testimony relating to other incidents.How-ever, we are of the opinion that Cleere's testimony concerning laborespionage should not be used as the basis of any findings of fact inthis proceeding.17Matter of Panther-Panto Rubber Cc, Inc.andUnited Rubber Woikern of America,Local #156,11 N. L. R. B. 1261. GOODYEAR T1RE & RUBBER COMPANY OF ALABAMA325B. Interference,coercion,and restraint;and the1936 dischargesand lay-offsAs we have previously stated, the complaint,as amended,allegesthat the respondent,by denouncing the-right of its employees toorganize,and creating the impression upon the law-enforcement of-ficers of Gadsden that the operations at the respondent's plant wouldbe increased if the organizing activity of the employees was pre-vented, caused the United officers and organizers to be given insuffi-cient protection from violence and assault in Gadsden;that on orabout June 8, 1936, the respondent discharged,at the request ofrepresentatives of the Plan, 12 employees because of their Unitedmembership and activity;and that during June and July 1936the respondent discharged 3 other employees because of their Unitedmembership and activity.These allegations necessitate a detailedanalysis of events occurring in Gadsden during June 1936.1.Narrative of eventsa.The June 6 meetingSoon after the United was organized in 1933, a committee rep-resenting itsmembers conferred with the respondent on severaloccasions in order to adjust grievances.During the year 1935, therespondent at the request of a United representative posted a listof the officers and committees of the United on each of the eightbulletin boards in the plant.Late in May 1936 the respondent discharged two employees, E. L.Gray and one Apperson. Both were prominent members of theUnited, Gray being president.Early in June, Sherman Dalrymple,International president of the United, came to Gadsden in order todiscuss these discharges with the respondent and also to aid theUnited in its organizing campaign among the respondent's em-ployees.On the morning of June 4 at the plant, Joseph D. Doyal,an employee belonging to the United asked Michaels to meet withDalrymple to discuss the discharges.Michaels agreed to do so thatafternoon.Doyal testified that Michaels then told him that themeeting would not do "any damn good."Michaels denied makingthis remark and testified that he merely told Doyal that the re-spondent considered "the case closed" so far as the discharges wereconcerned.We believe that Doyal's testimony is to be credited.That afternoon the two discharged employees, together with Doyaland Dalrymple, met with Michaels and Craigmile at the plant.Neiger was also present during the latter part of the conference.283032-41-vol21-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discharges were discussed.The respondent's officials assertedthat Gray had been discharged because attachments had repeatedlybeen levied against his wages and that Apperson had been dis-charged because of dishonesty in attempting to conceal a mistake inhis work.Dalrymple stated that he was dissatisfied with this expla-nation of the discharges.After pointing out the uniform successthat he had had in adjusting grievances at the Akron plant of theOhio Corporation, Dalrymple stated that on one occasion he hadsucceeded in adjusting a grievance by threatening to "let the hammerdrop" and bringing "the pressure of his organization to bear."Therespondent'sofficials,however,remainedadamant concerningthe discharges.Doyal testified that both Michaels and Craigmilecontended during the conference that the Plan should have beenused in order to settle the grievances; and that Michaels stated thatithad "always" been the respondent's policy to deal with the em-ployees through the Plan and that the respondent had no use for theUnited,whichwas a "bunch of radicals" and "communists."Michaels testified that he told Doyal that the respondent felt that ithad a "very good relationship" with the employees through thePlan.Michaels denied making the other remarks attributed to himby Doyal, and Neiger, who was in the conference only part of thetime, and Craigmile both corroborated Michaels' testimony.How-ever, in view of Michaels' admission of his reference to the Plan,we are of the opinion that Doyal's testimony is to be credited.Atthe end of the conference Dalrymple invited the three officials toattend a mass meeting to be held by the United on the evening ofJune 6 at the courthouse in Gadsden.Michaels refused the invi-tation, and Dalrymple left, saying that it was apparent that Michaelsliked him but not what he belonged to.On June 5 and 6, 1936, handbills were distributed in Gadsdenannouncing that an open meeting would be held on the evening ofSaturday, June 6, at the courthouse in Gadsden, at which Dalrymplewould speak about the United and its organizing campaign. J. H.Chapman, an employee, testified that when he was working at theplant on June 6, M. G. (Pete) Dunn, a member of the squadron,told' him and other employees that Dalrymple was coming to organ-ize the employees and "now is the time we are going to have tostop this . . . we are going over there tonight at 7 o'clock and wewant you to go with us . . . you don't have to carry anything, justgo along, if you want to, and be along with us . . . of course, ifyou want to, you can bring a rotten egg or a brickbat or anythingydu can find ... we are going to drive him out of there." Accord-ing to Chapman, when an employee objected that the men might bearrested, Dunn replied, "We done called up over there, Mr. Miller GOODYEAR TIRE & RUBBERCOMPANY OF ALABAMA327has, and made arrangements that nobody won't get arrested overthere; the whole town is for us; we are going over there and puthim out, we are going to put a stop to this." Another employee,L. C. Brown, testified that that same day while he was workingin the plant Pete Dunn asked him to come down to the courthousethat evening, saying that a "God damn Communist" was comingthere "to try and tear up the plant here . . . we want to go overthere and beat hell out of him and run him out." Dunn testifiedthat he asked several people if they were going to the courthousemeeting, but could not recall speaking to Brown or Chapman.Webelieve that the testimony of Chapman and Brown is to be credited,and find the facts to be as set forth above in their testimony.B. E. Cleveland, an employee, testified that while he was workingon June 6, his shift foreman, Ralph Chalfant, told him that "adamned Union agitator from Akron was coming down there toinstigate a strike or to agitate a strike and . . . they were going tobeat him up, send him back to Akron on stretchers." Clevelandtestified that Chalfant asked him to come down and help and thatwhen he asked about the police or the sheriff, Chalfant said, "Hell... you haven't got a damn thing to worry about . . . We've donegot that fixed with Bob Leath [the sheriff] and the city commission."Chalfant denied making these remarks, but we find that he did so.D. W. Barnett, an employee, testified that as he was leaving hiswork on June 6 he heard Louie Jones, a squadron graduate and arepresentative of the Plan, tell another tire builder, "We'll get tothrow our eggs tonight." J. H. Benefield, a tire builder, testifiedthat on June 8, Jack Hall, an employee, told him that Jones hadtold him, Hall, on June 5 to be at the courthouse and that therewould be "plenty of rotten eggs to throw." Jones did not denymaking the above remarks but merely testified that he knew of noplan to break up the United meeting.We find that Jones madethese remarks.The meeting on the evening of June 6 began with a short speechby Dave Green, president of the Gadsden Central Labor Union.During Green's speech the only disturbance came when C. L. Mc-Gath y, a working supervisor in the engineering department, inter-rupted Green and asked why Green believed that the employees atthe Gadsden plant were not satisfied with the present working con-ditions.Green told McGathey to ask questions at the end of thespeech, but McGathey did not avail himself of this privilege.Thenext speaker at the meeting was Dalrymple.Although McGatheytermed Dalrymple's speech "a normal one," Dalrymple, according tothe respondent's witnesses, all of whom were employees present atthismeeting, aroused their anger by stating that he was going to 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganize the employees at the Gadsden plant ; that if he was not bigenough for this job, no one was; that. if anyone in Gadsden statedthat he was satisfied with the working conditions at the Gadsdenplant he either "didn't know what he was talking about" or "waslying"; that he could close the Gadsden plant with the help of 30men; and that if necessary he would bring some "loyal Alabamians"from the Akron plant to help him organize the Gadsden plant.PeteDunn, McGathey, and Bill McCay, an employee in the engineeringdepartment, interrupted Dalrymple's speech by attempts to questionhim.Pete Dunn testified that when he left the meeting temporarilyduring Green's speech, he found several sacks of vegetables on-thestairway, from which he secured some tomatoes.Walter Rudder, achemist at the plant, testified that early in Dalrymple's speech heleft the courthouse, bought a dozen and a half eggs at a nearby store,and returned to the courthouse and distributed them to various mem-bers of the audience.T. L. Bottoms testified that he, like Rudder,left the courthouse during Dalrymple's speech, bought 2 dozen eggs,returned and distributed them among the audience.Although Rud-der and Bottoms both testified that they had no idea of breakingup the meeting until Dalrymple's speech had provoked them, BurnaBeck, an employee and witness for the respondent, testified that heobtained eggs from Rudder before he entered the courtroom andthat he heard all the remarks in Dalrymple's speech which Rudderand Bottoms testified so annoyed them that they decided to obtainthe eggs and break up the meeting.We do not believe, therefore,that Rudder and Bottoms obtained their eggs because of Dalrymple'sremarks.Moreover, Beck obtained his ammunition before hearinga single word uttered by any speaker, and Pete Dunn got his to-matoes before Dalrymple spoke.Horace Lowry, an employee in theengineering department who, as later set forth, led an assault onDalrymple, also had heard none of the speeches in the courtroom.We find, therefore, that, as is indicated by the evidence previouslyset forth concerning remarks made by Pete Dunn, Jones, and Chal-fant at the plant before the meeting, Pete Dunn, Rudder, Beck,Jones, and Bottoms went to the Dalrymple meeting with a definiteplan of breaking it up and that the speech of Dalrymple merelyserved them as a pretext for carrying out this plan. In fact, therespondent's witnesses,McGathey, Beck, and McCay, each gave a.different remark of Dalrymple as the one which finally provokedthe riot.As the evidence shows, the ensuing riot began when McGathey,who had been constantly interrupting Dalrymple's speech, rose fromhis seat in the courtroom and, followed by a large group, began torush toward the speaker's platform. In the words of McGathey, GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA329"We surged through there."As McGathey attacked, R. Clyde Tur-ner, an employee in the engineering department, followed by Rudder,Beck, Bottoms, Jones, Pete Dunn, Carl Dunn, an employee, JimHudson, an employee in the engineering department, and Roy A.Girard, an employee, threw various missiles, such as eggs and vege-tables, at Dalrymple.Several fights then broke out in the court-room between Dalrymple's assailants and his protectors.Pursuant to Dalrymple's request, Doyal left the courthouse andwent to the nearby police station, where he informed the desksergeant that Dalrymple was "getting mobbed" at the courthouse.The sergeant made no reply and did nothing.Doyal then asked him"what he was going to do about it." The sergeant finally sent out aradio call for two police cars.Doyal returned to the courtroom;where he found two city policemen, G. H. Diggs and W. T. Abrams;near Dalrymple.Doyal testified that he heard Dalrymple tell Diggs,"Why don't you keep this down, I am trying to have a peaceful meet-ing here"; that Dalrymple then pointed to Turner and said to Diggs,"here is a man just started cursing ... this man just called me'aGod damned son of a bitch" ; that Diggs asked Turner if he hadmade this remark; that Turner replied, "damned right I did"; andthat Diggs, when asked by another man to arrest Turner, remarked,"You shut your mouth or I'll put you in jail."Horace Lowry in largepart corroborated Doyal's testimony, which Diggs and Abrams denied.We believe Doyal's testimony.Lowry also testified that Turner; im.mediately after cursing Dalrymple before the policemen, struckDalrymple in the face.Turner and McGathey corroborated thistestimony of Lowry, which we find is to be credited.We find the factsto be as set forth above in the testimony of Doyal and Lowry.Turnerwas never arrested or punished for his actions on June 6.Shortly after Turner had hit Dalrymple, R. A. Leath, the sheriff,arrived and suggested to Dalrymple that the latter leave the court-house.Dalrymple and his wife, together with Leath, went out theback door.As they were walking down the street to the nearbyhotel at which Dalrymple was staying, a crowd ran up and HoraceLowry made a "leap" at Dalrymple and, together with other membersof the mob, succeeded in pulling Dalrymple away from the sheriff.Rudder, Lowry, Bill Norris, an employee, B. L. Crow, a squadronmember, McGathey and Bottoms, together with other members of themob, then' proceeded to give Dalrymple a' beating. In fact; Bottomstestified, "I hit him [Dalrymple] every chance I got."The membersof the mob finally escorted Dalrymple inside his hotel, ordered hisbaggage to be brought down, and told him to leave town.Dalrympleand his wife, escorted by the police, then did so. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDMiller did not attend the meeting ; however, he testified and wefind that during the meeting he was sitting in a drug store directlyopposite the courthouse where he hoped to hear the speeches, whichhe understood were to be broadcast by a loud speaker.During andafter the meeting Miller conversed with several employees, includingBill Norris, McGathey, Carl Dunn, and Carl Hudson.Immediately after the meeting had been broken up and Dalrymplehad been forced to leave Gadsden, several of the respondent's em-ployees proceeded to the Gadsden plant and for the remainder of thenight patrolled the grounds near the pump house in order to preventanyone blowing up the pump house, as rumors in Gadsden predictedwould happen.Pete Dunn and McGathey drove several employeesout to the plant after the riot but did not join the pump-house guard.Jones, Beck, Girard, Turner, John McCulloch, a production inspectorof tires who had been in a fight at the courthouse meeting, and A. J.Jordan and M. L. Chaffin, employees, were among those who spentthe night on guard at or near the pump house.Miller and Craigmile,who had been informed around midnight by a plant watchman of thepresence of unknown men near the pump house, went there, found theemployees on guard, and conversed with them.b.The events of June 8On Monday, June 8, 1936, three employees, members of the United,received severe beatings while at work, and together with four otheremployees, also United members, were forced to leave their work atthe plant.Shortly thereafter, these seven employees, together withfive other employees, members of the United, were laid off ordischarged by the respondent.These events started with a quarrel between Turner and EdwardLedlow, an employee and a member of the United grievance com-mittee.According to Turner's testimony, Ledlow, who had beendoorkeeper at the June 6 meeting, shortly after the riot had begunduring the meeting had cursed and threatened Turner, who wasthrowing eggs, and had pressed something into Turner's back.Turner testified that he was informed by Girard and Rudder lateSunday afternoon that Ledlow had pressed a gun into his back Sat-urday evening.According to Turner, he decided to obtain revengeupon Ledlow, Saturday evening, but informed no one of his intentionto do so until after his arrival at the plant Monday morning, when,about 7 o'clock, 5 minutes before he assaulted Ledlow, he told two em-ployees, Jim Hudson and Horace Lowry, of his plan.Lowry testifiedthat Turner at this time told him, Lowry, about his plan toassaultLedlow because Ledlow had drawn a gun on him; and that he agreed GOODYEARTIRE &RUBBER COMPANY OF ALABAMA331to help Turner by watching 0. G. Lake, an employee and Ledlow'sbrother-in-law.Turner testified that he walked up to Ledlow in theplant about 7 o'clock at the latter's bench; that when Ledlow deniedhaving any gun or drawing one at the Dalrymple meeting, he hit Led-low, who hit back; that the two men then clinched and fell on the floor,fighting; and that eventually 25 or 30 men surrounded the two,fighters,whom Beck and Lowry separated. Lowry testified thatTurner hit Ledlow, who fell, then arose and knocked over Turner;and that he then pulled Ledlow off Turner, grabbing Ledlow aroundthe neck, and turned Ledlow over to the other employees, who wererushing over and who gave Ledlow a further beating, until Beckfinally took Ledlow away.Lowry testified that there was a crowdof only six or eight about the fight, most of whom were on Turner'sside.Ledlow testified, and we find, that Turner came up to himwhile at work, asked him a question about a gun, and then hitand knocked him down; and that subsequently about 15 men beatand kicked him until Beck came up and led him away. Among hisother assailants, Ledlow identified McCay, Carl and Pete Dunn,Beck, McGathey, and Crow.Crow admitted hitting Ledlow severaltimes.Carl and Pete Dunn did not deny participating in this assault,.and we find that they did so.McGathey and McCay testified thatthey were present merely as bystanders, and Beck testified that heattempted only to break up the fight.Turner, Lowry, and several other witnesses for the respondent alltestified that there had been no previous plan to assault or evict anyemployees belonging to the United from the plant, but that spon-taneously, after the Turner-Ledlow fight, groups of employees decidedto carry out such a scheme.However, the testimony of John Mc-Culloch, a squadron graduate and production inspector of tires who.testified for the respondent, clearly shows this testimony of Turnerand these witnesses of the respondent to be false.McCulloch testi-fied that immediately after the Dalrymple meeting he, Turner, Mc-Gathey, Carl and Pete Dunn, and Carl Hudson met on the streetand decided to run out several employees from the plant on Monday.We find, therefore, in accordance with the testimony of McCulloch,that the above-mentioned employees of the respondent had plottedthe evictions on the night of June 6 and that Turner used the "gun"matter merely as a pretext for beginning the evictions.Turner testified that after Ledlow had been taken away he walkedover to S. W. Caudle, an employee, who belonged to the United, andhit Caudle, who started to run and was seized by Carl Dunn, whocarried him out of the plant. Turner testified that he attackedCaudle because the latter "was with Dalrymple down here the night,Saturday night before, and he was one of the undesirables, and I 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to run him out . . . he hadn't done anything." Caudletestified, and we find, that Turner hit him on the jaw, saying he didnot like "the looks" of Candle's face, and ordered him to run; andthat Carl Dunn kicked him out of the plant. Girard, Crow, andPete Dunn were also among the group which forced Caudle to leave.DeBerry was the last employee to be beaten and evicted.His chiefassailant was James H. McGinty, then a tire builder.Accordingto the testimony of McGinty, which was in a large part corroboratedby that of Crow, he was a mere bystander when a crowd, of 10or 12 employees surrounded DeBerry at the latter's machine, and heentered into the assault only when DeBerry cursed and made an insult-ing remark which he believed was meant for him.This testimony ofMcGinty and Crow, however, concerning the reasons for McGinty'sparticipation in this eviction is contradicted not only by the testimonyof DeBerry and other witnesses for the Board, but also by that ofGirard and McCulloch, witnesses for the respondent.We are of theopinion, therefore, that the testimony of McGinty and Crow in regard'to this incident is unworthy of belief.DeBerry testified, and we find,thatMcGinty, together with about a dozen men, including Crow,Girard, and Joe Tucker, then a labor trainer, surrounded him, andthat McGinty stated, "We want you," and then hit him, knocking himI o the floor, where the others kicked him.After McGinty had hit and knocked out DeBerry, Paul Dooley, an'employee not a member of the United, remonstrated with McGintyfor this assault on DeBerry, and McGinty thereupon knocked outDooley.One Lorren, or Laurin, another employee not a member ofihe United, also attempted to remonstrate with McGinty, and simi-larly was hit by McGinty.Having thus disposed of three employeessingle-handed, McGinty requested the other members of his group totake the lead in evicting the next employee, F. D. Love, a member ofthe United.A crowd of 12 or 15, including Crow, Carl and PeteDunn, and McGinty, surrounded Love, who at their request left hiswork.Love was not beaten.Ledlow testified without contradiction and we find that during theentire assault on him, T. P. Smith, shift foreman, was present only15 to 30 feet away and did and said nothing.'Cartee, a member of the United then at work in the plant, testifiedthat when he saw Beck and Jim Hudson leading Ledlow out of theplant he met Foreman Goodall; that he asked Goodall what washappening; and that Goodall replied, "You will know in a few min-utes."Goodall denied making this remark to Cartee.While Carlwho'remarked, "that is enough."Dunn ignored this remark.W. T.White, a tire builder, testified that shortly before DeBerry was beaten GOODYEARTIRE & RUBBERCOMPANY OFALABAMA333''tip,he asked Goodall what the trouble in the plant was, and thatGoodall replied, "the non-union is throwing out the union" and "theyare going to throw some out in the tire room."White testified thatduring the beating of DeBerry, Dooley, and Lorren, Goodall delib-erately stood at the back of the tool house about 20 feet away, anddid nothing to stop the fighting.White testified that after Lorrenhad been beaten up, the group of evicting employees,apparently for-getting whom they next were to assail;sent Crow and Tucker over toGoodall;that Crow and Tucker asked Goodall who was the next manto go; and that Goodall replied it was Doyal, whom they wouldfind on the other side of the tool house.Goodall and Tucker deniedThe above testimony of White.Crow did not deny White's testimony.Doyal testified that, having seen the other evictions,he spoke toGoodall and asked,"Are you throwing us all out?"; that Goodallreplied that he did not know;that he said, "I suppose you are sendingthem after me . . .Why don't you fire me like a man?";and thatGoodall made no reply.Doyal also testified that he asked Superin-tendent Neiger, "Are you having us all throwed out?"; and thatNeiger said he did not know.Neiger denied having any such con-versation with Doyal.We find that his denial is not to be credited,and that the facts are as set forth above in Doyal's testimony.Shortly thereafter a group of employees led by Bottoms,-CarlDunn, and, according to the testimony of Doyal,Tucker, orderedDoyal to "get the Hell out."Doyal went to the locker room.Hewas not beaten.Doyal testified that the following day he sawGoodall,who told him that neither Doyal nor Love had been beatenbecause Goodall had told the employees merely to tell Doyal andLove "to get out," that if Dalrymple had not come to Gadsden theseincidents would not have happened,that the United was"a bunchof radicals trying to live off the working man," and that the "bunchof radicalshas got in" the Akronplant and "stirred up a ljunch oftrouble."Goodall denied all of the above testimony of Doyal, except thathe stated that, before being evicted, Doyal asked him for permissionto go home,saying that he was afraid of being evicted,and that he,Goodall, merely ordered Doyal to return to work.Goodall and JohnCunningham,shift foreman,testified that they first learned of theevictions when Lorren, after McGinty had hit him, told them aboutthis incident;that when Goodall questioned McGinty about it, Mc-Ginty replied that it was"none of his damned business" ;and thatGoodall then ordered McGinty to report to the labor department.McGinty never reported.Cunningham and Goodall testified thatthen they tried to get the employees in their department back towork and to get the employees who did not belong in that depart- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDment out of it.We find the facts to be as set forth above in the testi-mony of Cartee, White, and Doyal, which we credit.Labor Trainer Tucker denied that he aided in the eviction ofDeBerry or anyone else.Tucker testified that after McGinty hadknocked DeBerry down, he asked McGinty what the latter was doingand also tried to get the ei'iployees back to their machines, but wastold by the employees that it was none of his "damned business whatthey were doing."Tucker claimed that not only McGinty but alsoLorren made this remark to him.However, since Lorren was sub-sequently attacked by McGinty for interfering with him, it is ex-tremely improbable that Lorren made such a remark to Tucker.We find, therefore, that Tucker did not attempt to stop the evictionsbut rather actively participated in them, as shown by the testimonyofWhite, DeBerry, Doyal, and Barnett.Supervisor Joe Clayton also watched the beating of DeBerry, andduring it told some of the employees who were watching it to, "getback to your machine and keep your mouth shut and tend to yourbusiness."Clayton made no effort to check the beating of DeBerry.S.R.Caudle's eviction only after it was all over; and that he heard thatPete Floyd, an employee in his department, had taken an active partin this and other evictions.K. F. Keefner, an employee belonging to the United, asked hissupervisor, Ross Giblen, what was happening.Giblen made no reply.A few minutes later Keefner was asked to leave the plant by Girardand Pete Dunn. Keefner left the plant.The last employee to be evicted was 0. G. Lake, a member of theUnited and the brother-in-law of Ledlow.Shortly after the Led-low-Turner episode, Beck warned Lake to leave the plant. Lakeasked his supervisor, Ted Smith, what to do, and Smith replied thathe was not "having anything to do with it." Lake then started toleave the plant, but as he was departing, a group of 10 men chasedhim.Lake took refuge in a small gatehouse outside the main build-ing of the plant.The employees following him stood around thegatehouse for a while and then proceeded back toward the plant.Among those who chased Lake out of the plant were Jim Hudson,Carl and Pete Dunn, Crow, McCulloch, M. L. Chaffin, and PeteFloyd.Several other employees, including Bottoms, Beck, and CarlHudson, now also came out into the yard outside the plant andjoined Lake's evictors.Cartee testified that at this timeMichaelsdrove into the yard and asked Jim Hudson 18 what was going on;that Hudson replied, "you know what is going on"; and that Mi-18Hudson testified that he was a gang pusher or working supervisor in charge of threemen in the engineering department. GOODYEAR TIRE'& RUBBER COMPANY OF ALABAMA335chaels then "grinned" and drove off.Michaels did not deny this inci-dent, but testified that when he drove up to the plant that morninghe saw a large crowd of employees in the yard, spoke to several ofthem, and received no reply.Hudson testified that he told Michaelsthat it was "none of his damned business, we was tending to it."Chaffin, another one of the evietees; corroborated Hudson's, testimonyand stated that Cartee, was not outside the plant at this time becauseHorace Lowry had been selected by the, evictors to watch Carteeand keep Cartee in the plant. Lowry did not testify that' he hadbeen assigned to watch Cartee but stated that he had agreed to watchLake, the brother-in-law of Ledlow.We find the facts to be as setforth above in Cartee's testimony, which we credit.Shortly after various employees had gathered in the yard outsidethe plant, Craigmile approached them.When Craigmile asked whatwas happening, McGathey told Craigmile, "We are running theseagitators out of the plant, that's what we are doing."McCay toldCraigmile that it was "not any of his damned business."Craigmileordered these employees to go back to work and to stop fighting.As the group were entering the plant, Jim Hudson suggested that acommittee should be formed to see Craigmile and Miller about dis-charging the employees that had been run out and other United mem-bers who worked on the afternoon shift at the plant.Beck, Turner,Bottoms, Jim Hudson, Supervisor McGathey, and other employeesdiscussed Hudson's suggestion and agreed to it.Turner prepared alist of 20 employees, including the 7 who had already been run out,and he, Beck, Bottoms, McGathey, and Jim Hudson presented thelist to Miller and demanded that the employees named in it be dis-charged.Miller replied that he would see Craigmile, and he did so.Craigmile, after consulting Michaels, told Miller that he would 'meetwith the employees' committee and asked Miller to tell the employeesto increase the size of their committee in order to represent morefully the employees in the plant.Various other employees were thenadded to the committee.Rudder was asked to serve by McGathey,who was "active" in forming the committee and getting employeesto serve on it.Jones, a worker in the tire room who that day wasworking on the afternoon shift at the plant, nevertheless came to theplant early that morning. Jones testified that at the request ofseveral employees in his department he, too, agreed to serve on thecommittee.Pete and Carl Dunn, R. A. Culberson, a working su-pervisor in the engineering department, Carl Hudson, Pete Floyd,and Girard were other committee members.Craigmile testified thathe met with the committee, who refused his request to allow all 20men on their list to remain at work.He testified, however, thatafter considerable argument, the committee agreed to consider fur- 336'DECISIONSOF 'NATIONALLABOR RELATIONS- BOARDther 8 of the employees on the list, when, after conferring withMichaels, he agreed that the other 12 employees would be laid offby the respondent.Seven of the 12 had been evicted; the other 5,Hayes;Holmes, F. B. Adams, Hugh _ Milam, and L. R. Stewart, allmembers of the United, worked on the afternoon shift.Craigmiledid not threaten to discharge or otherwise discipline the committeemembers. In fact, Girard testified, and we find, that Craigmile toldthe committee, "whatever you fellows think is right, why, we wantto do it."-Subsequently, during this day the eight employees were summonedbefore this committee, which met in a private dining room in theplant.In the presence of Craigmile they were questioned by thecommittee concerning their union activities and membership, theirbelief in "radicalism," and their attitude toward the union. activitieswhich had occurred at the Akron plant, of the Ohio corporation.The employees summoned before the committee were Cartee, R. F.-Lambert, Dooley, R. H. Scott, A. H. Benefield, J. L. Hudson, Dis-muke, and Zella Morgan.All eight were permitted to return to work,but, in the words of Rudder and McGathey, only after they had con-vinced the committee that they were, or would be, "through with"their union activities.-.Craigmile testified that he was present merely as a referee in orderto protect the rights of the employees called before this committee.Scott testified that when he appeared before the committee, Craigmileasked if he belonged "to the union"; that when he replied that hedid not, Craigmile told the committee to let him go back to work sincehe did not belong; and that thereupon the committee let him returnto, work.Cartee testified that Craigmile told him that he, Craigmile,was chairmanof the committee, and that he had heard that Carteeno longer belonged to the United; and that when he replied that hedid not belong, he was allowed to return to work.Benefield testifiedthat Craigmile questioned him about how he stood "on this Unionbusiness"; that Craigmile told him.that "a group of men in here thatwe have got that we think a lots of . . . say that they are goingto quit if we don't get rid of a bunch of the other men . . . that isour business,'what we have got you up here for."Morgan testifiedthat Craigmile informed her that he was there to see that she "gota square deal," but that he "would have to do what the committee toldhim to."Morgan testified that she was warned by Craigmile andmembers of the committee, after being informed that she could returnto work, that if she was seen too much with union organizers, thecommittee would have to reconsider her case.On the basis of the above testimony of Scott, Morgan, Cartee, andBenefield, which we believe, we are of the opinion that the testimony GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA337of Craigmile and other employee members of the committee thatCraigmile merely acted as referee and did not question the employeesconcerning their union membership is not to be credited.However,even if we were to accept Craigmile's version of this incident, wewould conclude that he adopted the action of the committee as hisown by participating in this lawless proceeding and not using hisauthority to put an end to it.T. E. Bazemore, an employee who belonged to the United, testifiedthat shortly after the evictions had ceased on June 8, he asked Super-intendent Neiger what was happening and whether he would "getthe works too" ; and that Neiger replied that he did not know, thathe thought Bazemore "was on the list," and that the respondent had"got tired of those fellows and run them out." Bazemore testifiedthat the next day Neiger informed him that the committee would seehim that day.Bazemore testified that on the following day, June10,Neiger told him to forget the committee, stated that lie wouldhave his job as long as he wished but would have to "lay off the unionactivities," said that if the union organizers came, to tell them "to goto hell," and remarked that "John L. Lewis and all of them wasinterested in nothing but stirring up trouble."Neiger denied all thetestimony of Bazemore.Neiger testified that on June 8, Bazemoredid ask what had happened and if he would be "run out"; and thathe, Neiger, replied' -that, he knew nothing about" this.Scott testifiedthat on June 8, shortly after the evictions, Neiger asked him what he"thought about the damn Union now" and stated that the union menhad been "kicked and cursed out" of the plant and would never haveanother job with the respondent "as long as they live."Neiger de-nied this testimony of Scott.We are of the opinion that Neiger'sdenials of this testimony of Scott and Bazemore are not to be cred-ited.We find the facts to be as set forth above in the testimony ofScott and Bazemore.By the end of the afternoon of June 8, the respondent at the re-quest of the employees' committee had laid off or discharged 12 em-ployees, all members of the United,-and had permitted the committeeto interrogate 8 other - employees concerning their union activitiesand membership.Not a single employee was in any way punishedor disciplined by the respondent for participating in any, of theevents of June 8 previously described.,A few days thereafter, on June 13, Craigmile prepared a writtenstatement concerning his participation in the employees' committee'sinterviews of the eight employees.He thereupon summoned eachof the eight employees, except Benefield, one by one to his office andrequested them, in the presence of Rudder and Crow, to sign this 338DECISIONS OF NATIONALLABOR RELATIONS BOARDstatement.l"In view, of the conditions under which the statementwas signed by the employees, we are of the opinion that any state-ments in it not in accord with the findings made in this decision arenot to be credited.c.The Riverside meetingAbout a week after June 8 the United sent George Roberts andseveral other organizers to Gadsden to aid in organizing the respond-ent's 'employees.Roberts testified that shortly after his arrival hespoke to Adolph Reich, part owner and manager of two local hotels,who informed him that "organizations were not very well taken"in Gadsden, and that he would not have much success in organizingthe workers there because he and other Gadsden citizens believedthat if there was no labor trouble at the respondent's plant the pro-duction and pay roll would be doubled. Reich testified that hemerely told Roberts that he did not believe that the citizens of Gads-den would stand for such disturbances as had occurred during theUnited organizing campaign in Akron.At the hearing, Reich de-nied that there was any agreement with the respondent that pro-duction would be doubled if there was no labor trouble at its plant.For reasons subsequently set forth, we find it unnecessary to resolvethis conflict in the testimony of Roberts and Reich.On June 16 or 17, Roberts and Yelverton Cowherd, the United's at-torney, saw J. H. Meighan, one of the three members of the City Com-mission of Gadsden, to obtain permits in connection with an openmeeting to be held in Gadsden on June 20.Meighan informed them19 This statement,signed by the seven employees and witnessedby Rudder and Clow, isset forth belowKnow All Men ByThese Presents,That we, theundersigned,make the followingstatementof our own free will andaccord and withoutcoercion or intimidationand describesaid statement as a true andfaithful recitation of the facts about our examinationbeforea committee of theemployeesof the Goodyear Tire & Rubber Company of'Alabamaon June 8 and 9.Each of us upon enteringthe privatedining roomwhere themeeting was held sawH S Craigmileseated at a table witha number ofGoodyear employees.Each of usafter sitting down ii as toldby Mr. Craigmilethat our names were on alist givenhim by this Committee and that the management had been requested by thisCommittee to remove our namesfrom the payroll of the CompanyEach of uswas told by Mr. Craigmile that byreason of his position as PersonnelManager ofthe Company it was part of his job tosee thatevery employee got a squaredeal fromeveryone while he was on Company property.And because of this, that he,Mr. Craigmile,was sitting in this meeting not as'a member of the Committee, but asa refereeto see thatour rightswere protectedand wewere treated fairly.Each of us was then given a chance to talk about our union affiliations and wewere closely questioned as to our opinionon radicalismAftereach of us had been asked a number of questionsby membersof the Commit-tee we were voted on by the Committee.In each casethe vote wasfavorable and wewere toldthat we might go back to work and carrywith us the best wishes of eachmember of the CommitteeIn each case this announcement was made tous by Mr. Craigmilenot as a pro-nouncement of his but as a simple statement of the resultof the vote of the Committee. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA339that the Gadsden officialswouldnot tolerate any intimidation orcoercion.Roberts assuredhim that therewould be none.Roberts tes-tified that Meighan also stated that the respondent had assured himthat the production and pay roll of its Gadsden plant would be doubledif labor troubles were kept down.Meighan denied making this lastremark to Roberts.The following day Roberts and Cowherd met allthree members of the Commission,J.H. Meighan,Dr. R. A.Burns,and Dr. George S. Vann,chairman.Whenthe Commissioners statedthat they did not want labor troubles,such as had occurred in Akron,to take place in Gadsden,Roberts assured them such troubles wouldnot occur in Gadsden.Roberts testified,and Meighan and Vann 2°denied, that the three members of the Commission referred to assur-ances given them by the respondent that the pay roll and productionof the Gadsden plant would be doubled if there were no labor troublesthere.For reasons subsequently set forth, we find it unnecessaryto resolve these conflicts in the testimony of Roberts,Vann, andMeighan.On June 18 and 19, the City Commission enacted several ordinances.One gave the police authority to enter homes and make arrests withouta warrant;one regulated the use of loud speakers, microphones, andother amplifying devices; 21 one was entitled"an ordinance to prohibitboycotting,unfair lists, picketing,of (sic)other interference with thelawful business or occupation of others,printing,or circulating noticeor (sic)boycott, using force or threats against persons engaging inlawful occupations, attempting or threatening to injure or destroyproperty of another, unlawfully taking possession of property of an-other, teaching, printing books or papers,or organizing porsons (sic)to violate the provisions of this ordinance";and the last was entitled"an ordinance prohibiting anyone from preventing or attempting toprevent any person from engaging in peaceful work or lawful in-dustry" 22Although Vann,chairman of the Commission,testified thatthe ordinances were passed,not because of the United meeting but"due to a general state of unrest everywhere,"Commissioner Meighanadmitted thatthe Unitedmeeting probably"prompted"the passageof these ordinances.During their meeting with the Commission,Roberts and Cowherdasked that police be present at the June 20 meeting to preserve orderand to protect the speakers and others present.Roberts and Cowherdinformed the Commissionthat they were particularlyafraid thatemployees of the respondent,'and of the Gulf States Steel Company,20Burns did not testify at the bearing.21The Commission had denied Roberts'request for permission to announce the June 20meeting in Gadsden by the use of amplifying devices.22 The last two ordinances were substantially the same as two ordinances enacted in1926 by the Gadsden city officials. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDand of the Dwight Textile Mills, other large manufacturing corpora-tions in Gadsden, intended to break up the meeting or cause distur-bances at it.The Commission, as a result of the request of Robertsand Cowherd for police protection, authorized Sam L. O'Bannon, theChief of Police, to obtain the services of as many special deputiesfor June 20 as he deemed necessary.O'Bannon testified that despitethe fact that Roberts and Cowherd had told him and the Commissionthat they feared disturbances at the June 20 meeting by the employeesof the respondent and of the Steel Company and the Textile Millshe decided to select his special deputies from the employees of thesethree plants, because "it occurred to me that they seemed to be afraidof those places; they said there was going to be some trouble coming,from those different plants . . . I said, `Let's see if we can't get somegood men out of those plants that is for law and order' . . . there cer-tainly could be some law-abiding people in each plant." O'Bannon theninterviewed Miller and asked Miller to send him whatever employeesMiller believed "we could depend on . . . that would enforce the lawand was for law and order."O'Bannon let Miller have free rein inpicking out the employees to serve as deputies.O'Bannon testifiedthat he did not ask Roberts or Cowherd for any aid in selecting themen to be chosen as deputies nor did he consult the Commission.Miller obtained Craigmile's consent to furnish the deputies.Millertestified that he, himself, selected most of the men, including eightmembers of the squadron, who were to serve as deputies, consultingBottoms about the selection of some.Miller testified that he selectedmen for deputy duty who, he thought, were "dependable, reliable boyswho were broad minded and could take care of themselves and do agood job for Chief O'Bannon." The list of those chosen includesmany who had taken an active and leading anti-United part in theincidents of June 6 and June 8; such men as Crow, Pete Floyd, JoeTucker, Chaffin, Jim and Carl Hudson, Jones, McGinty, Beck, HoraceLowry, Culberson, McGathey, Turner, Norris, McCulloch, Bottoms,Rudder, and Pete Dunn all were asked to serve as deputies.Milleradmitted at the hearing that at the time he chose them for deputyduty he knew that Carl Hudson and McGathey had participated inthe riots and evictions of June 6 and 8, and had heard that Rudderhad also done so.' Miller also admitted that at this time he knew thatBottoms belonged to the employee group which was hostile to theUnited.In fact, the presence of Turner, Jim Hudson, Beck, Bot-toms, and McGathey on the employees' committee of June 8 whichfirst saw Miller must have revealed to Miller the hostility of thesemen toward the United.Moreover, the anti-United feeling and activ-ity of McGinty was known to Goodall and Cunningham, and thatof Pete Floyd was known to Hershiser.Finally, Craigmile knew of GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA341the' hostility of all the members of the June 8 committee, such asPete and Carl Dunn, Pete Floyd, Jones, Rudder, and Bottoms, towardthe United.Yet Miller, acting pursuant to the authority given himby.Craigmile, selected these men to preserve order and protect thespeakers and audience at a United meeting.Even at the hearing,Miller testified that he still considered that all these men had beenwell chosen for deputy duty. It is apparent that Miller in choosing"reliable boys who were broad minded" and "for law and order"could not have considered that participation in the rioting and evic-tions of June 6 and 8 or intense hostility toward the United dis-qualified an employee from serving as a deputy. In fact Millertestified :Q. How did you happen to select these 2 men [Rudder andBottoms] and send them to the City Hall as special deputies?A. Those 2 we asked for in particular, we figure are 2 of ourhighest type personnel, they are dependable and good workmen.Yet Miller also testified :Q. You don't think it is characteristic of high type personnelfor a man to have the reputation of beating up people andthrowing eggs at speakers, do you?A. No, sir.Miller did not explain why, if the above testimony in regard to thecharacteristics of high-type personnel represented his opinion, he stillchose such men as Rudder, McGathey, and Carl Hudson, for deputyservice.We are of the opinion and we find that Miller, by selectingthese employees for deputy service, when he or other supervisoryemployees of the respondent knew of the anti-United feeling of theseemployees and of their participation in and leadership of the eventsof June 6 and 8, showed the respondent's approval and ratificationof this conduct and feeling of these employees.Moreover,Millerturned over complete control of the group of deputies to Bottoms.Miller gave the list of chosen men to Bottoms and not only let Bot-toms contact all the men on the list and ask them if they were willingto serve, but also allowed Bottoms to summon all the men to ameeting held on June 18 in the plant cafeteria during working hoursand to address this meeting, and to explain the nature of their pro-posed duties to the men. In accordance with the testimony ofMcCulloch, a witness for the respondent, we find that Bottoms alsomentioned at the cafeteria meeting the rumor that union miners werecoming to "take" the,-town of Gadsden.McGathey also addressedthis meeting in the cafeteria and warned the men "to go down thereand hold -our. heads."283032-41-vol. 21-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of June 20 all the special deputies, including thosefrom the Goodyear plant, assembled at the City Hall. CommissionerBurns made a short speech in which he told the men "don't go downshooting off your heads, don't be talking, just do your work .. .Remember,you are now working for Gadsden,and are its representa-tives.We are all in the same boat; we are going to rise or fall withGadsden. It is a fight for Gadsden and Gadsden's people ... againstradicals and outsiders coming in."Miller also was present and at therequest of Commissioner Vann made a short speech to the assembleddeputies.That afternoon the meeting was held and except for one or twominor events, such as the firing of a shot accidentally by one of thespecial deputies, no disturbances occurred.Most of the special depu-tieswere stationed at points away from the meeting while it washeld, but some of them, including Rudder, Crow, and Bottoms, never-theless managed to attend part of the meeting.All employees of the respondent who served as deputies were paidby the respondent for the time they thus lost from their work atthe plant, the piece workers receiving their average hourly earnings.Craigmile testified that this, payment was made in accordance with thepolicy of the respondent to aid city or State authorities by furnishingemployees for special duty and paying them their regular wages whileon such assignments.d.The declarationsB. E. Cleveland, an employee, was twice asked, while working inthe plant shortly after June 8, by Earl Stein, an employee, to signthe declaration set forth below :We, the undersigned, hereby declare that our relations withthe Goodyear Tire & Rubber Company of Alabama are nowand have always been most satisfactory and pleasant.There is absolutely no difference between themanagementand ourselves at the present time, and should any differencesarise in the future we feel certain that proper adjustments willbe madeby themanagement.It is our purpose to peacefully pursue our employment inthe future,as inthe past, and do not wish anyone to meddle inour affairs.We have made the above declaration voluntarily and withoutsolicitation upon the part of our employer.Cleveland refused to sign, although Stein told him that he oughttodo so if he "thought anything" of his job.Later another GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA343employee, one Lacey, asked Cleveland in the plant to sign thisdeclaration.Emmett D. Taylor, an employee, when he returned to work shortlyafter June 8 after several days' absence due to illness, saw Miller,who asked him if he "was satisfied with conditions in the plant"and if he was willing "to go back and go to work and be satisfiedand make no complaint."Taylor testified that later, on June 23,while at work he was asked by Jones to sign a paper stating thathe "was satisfied with conditions in the plant" and that the em-ployees "could get along all right without any outside interference"and settle their "own troubles through the local company representa-tion" plan; that he refused to sign; that a short time later Jonesagain asked him while he was working in the plant to sign; andthat he again refused. Jones testified that he, himself, signed sucha declaration in front of the plant but denied that he ever circulatedit or asked Taylor to sign it. In view of Jones' numerous activitiesshowing hostility toward the United at this time, we find the factsto be as set forth above in Taylor's testimony, which we credit.Ashereinafter set forth, Taylor, a short time later, was dischargedby the respondent because of his refusal to sign this declaration.Ruth Christopher, an employee, while working in the plant abouta week before June 25 was asked to sign this declaration by Jordan,an employee, and refused.Later that day one Phillips, a supervisorin the tire room, when told by Christopher that she had not signedthe declaration, informed her that she would "get in trouble" fornot doing so.Christopher testified that that same day Superin-tendent Neiger summoned her to his office and said that he had beeninformed that she was not satisfied with her work in the plant andnever had been and never expected to be; that she then told Neigerabout being asked to sign the declaration; and that Neiger statedthat he knew nothing about it.Neiger testified that he merely calledinChristopher to rebuke her for other matters, and that, uponlearning from her that the declaration was being circulated in herdepartment, he told her that she need not sign it and ordered herforeman, Hershiser, to obtain the paper.Hershiser and Neiger bothtestified that they were unable to find it.We believe Christopher'stestimony concerning this incident., and find the facts to be as setforth above in it.Bottoms testified that the declaration was circulated by Turner,Beck, and Jim and Carl Hudson between June 20 and 25; and thathe had not circulated it but had signed it.Bottoms testified thatthe declaration was not circulated under the auspices of the Plan,of which he was then employee chairman.However, the evidence 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowed, and Bottoms did not deny, that on June 17 the followingstatement had been published in the Gadsden newspapers :We, representing substantially all the workers in the Gadsdendistrict, heartily endorse the editorial appearing in the GadsdenTimes, issue of June 12, entitled, "Peace, Don't Disturb It."From our close and friendly contact with the people of this dis-trictwe are satisfied that this editorial expressed the almostunanimous view of all classes of citizens.We take this method and occasion to assert that reasonablewages are being paid, satisfactory conditions and peaceful rela-tions exist between the workers and employers in this district.We are determined to maintain such conditions at all cost andwill resist to the utmost any interference by outsiders or otherpersons with such relations, thereby endangering our jobs andinflicting injury on the community and the business intereststhereof.We appreciate the fact that the business and professional peo-ple of the city and the community, as a whole, have assured usof their intention to stand by and support us in the stand we aretaking for the support and happiness of our families, industrialpeace, continuous work, and the consequent prosperity for thedistrict.Gulf States Steel Company employees, by Charles M.Williams, Chairman, Gulf States Steel ProtectiveAssociation; by C. A. Eaves, Chairman, GulfStatesAdvisory Committee.Dwight Manufac-turing Company employees, by J. Fred Wilson,Chairman.Goodyear Tire & Rubber Companyemployees, by T. L. Bottoms.On June 25, Bottoms, as chairman of the Plan, issued a statement,published in the Gadsden newspapers, that substantially every em-ployee had signed the declaration previously set forth.Miller testified that he had never given permission to Bottoms oranyone to circulate the declaration through the plant but that he wasaware that employees were being asked to sign it.The facts set forth above show, and we find, that the respondent'ssupervisory employees, such as Miller, Neiger, and Phillips, indicatedto employees the respondent's approval of the ideas expressed in thedeclaration and its hostility toward employees unreceptive to theseideas.e.The events of June 25After the June 20 meeting there was considerable discussion amonggroups of the respondent's employees concerning a plan to drive the GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA345United organizers once again out of Gadsden.Thus, McGathey tes-tified that he discussed such plans 2 or 3 days before June 25 withNorris,Culberson, Bottoms, and McCulloch.Norris corroboratedthis testimony of McGathey.We are of the opinion that the denialsof this testimony of McGathey by Culberson, Bottoms, and McCul-loch are not to be credited.Rudder and Henry Lowry, an employee,had heard rumors of such a plan 2 or 3 days before June 25, andCraigmile and Miller both testified, and we find, that 2 or 3 days be-fore June 25 they overheard conversations of employees, includingRudder, Girard, Beck, Jordan, and Jim Hudson, concerning suchplans.On June 25 these plans were carried out.About noon, 200 to 300of the 400 employees then at work left the plant and proceeded to thedowntown section of Gadsden to the Tolson Building where theUnited had its local organizing office.W. T. White, an employee, testified that shortly after lunchClarence Lumpkin, an employee, came through the tire room andasked everyone there to go "to town" to protect their jobs; thatsome of the employees were reluctant to depart, expressing a fearof the police and machine guns; and that another employee, Pat-terson, stated that they should all go and not worry because "thathas been taken care of . . . I have been scouting around for thepast 2 or 3 weeks ... everything's all right . . . so far as the ma-chine guns is concerned if we need them we know where we canget our hands on them."White testified that he then asked Fore-man Goodall about leaving the plant; that Goodall told him to usehis own judgment; that he asked Bottoms, whom he met as he wasleaving the plant, what the trouble was; and that Bottoms replied,"If you have got the guts go on over town and help protect yourjob."Goodall and Bottoms denied the above testimony of Whitein so far as it related to conversations with them.We find the factsto be as set forth above in White's testimony, which we credit.O. O. Blackwood, an employee, testified that Patterson also askedhim to go and help run out the organizers; that when he refusedto do so, his supervisor, Clayton, ordered him to go out in front ofthe plant; and that when he did so, he met Bottoms, who said thathe, Bottoms, wanted Blackwood to go to town with them, and putBlackwood in a car with several other employees, saying that he,Bottoms, "would be right over," that "the law ain't going to botheryou ... that has been taken care of," that the organizers; no doubt,would come down for dinner at 12: 30, and that there will be"enough of you there to take their damn guns off of them and torun them out of town." Patterson and Clayton did not testify atthe hearing; Bottoms denied this testimony of Blackwood.We find 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe facts to be as set forth above in the testimony of Blackwood,which we credit.Cartee, an employee, testified that he told his supervisor, EdBrowning, "They say they are fighting like hell over town, howabout going over there"; that Browning replied that he would haveto ask permission from Foreman Linn; that Browning left to seeLinn; and that later Browning told him to go ahead and that hewould not have to punch out. Browning testified that he did notrecallwhether Cartee had asked permission to go down town, anddenied that he had ever given Cartee permission to do so or hadseen Foreman Linn about such a matter. Ples Freeman, an em-ployee, testified that he was working with Cartee on June 25; thathe refused to go down town with Cartee when the latter asked himto; and that he did not know whether Cartee had asked permissionfrom Browning to do so.We find the facts to be as set forth abovein Cartee's testimony, which we credit.W. E. Robertson, an employee, testified that about 1 o'clock thatafternoon, after most of the employees had left, his foreman, L. E.Edwards, told him and three other employees, including Sam Mc-Coy, that they could go to town if they wished.Edwards testifiedthat he told Robertson and the other employees that they couldleave the plant, but denied that he said that they could go to town.Sam McCoy testified that he was working with Robertson that dayand corroborated Edwards' testimony.We find the facts to be asset forth above in Robertson's testimony, which we credit.L. C. Brown, an employee, testified that after most of the em-ployees had left, his foreman, Charlie Eckles, told him and W P.Rooks, an employee, about 12 o'clock, to go "to town" since every-one else had gone.Rooks testified that Eckles merely told themthat they might as well leave their work, too, since everyone hadleft and there would be no more work until the next shift.Ecklestestified that he merely told Brown and Rooks that they could gohome because there were no men there and there would be no workuntil the next shift.Glover, an employee, testified that as he wasleaving the plant, Eckles sent him back to work to "take care ofthe stock," which might "burn."We find the facts to be as set forthabove in Brown's testimony, which we credit.Not only did the respondent's supervisory employees expresslygrant permission for, and often encourage, this exodus of employeesfrom the plant, but many of them actually joined in the exodus it-self, and encouraged and aided the subsequent rioting.SupervisorMcGathey took an active part in the planning of the exodus, left theplant with other employees, but because of an error in his plans tookno active part in the actual riot itself.Supervisor Culberson ad- GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA347mitted that he left the plant with the employees, but testified that hemerely watched the rioting and never intended to participate in it.Cunningham, a shift foreman in the tire room, testified that upon hisreturn from lunch he found only two or three tire builders at work;that he learned from them that the other men had gone to town;and that after informing Foreman Goodall of this fact, he, himself,went to town to see if his employees were there.Although Cun-ningham testified that he saw some of his employees there, he spoketo none of them and made no attempt to,induce them to return tothe plant.R. B. Hundley, a department foreman, testified that he was sum-moned to the plant during his lunch hour by Eckles, then actingas his division superintendent; that he found most of his employeeshad gone; that he went to town to see "what had happened" to hismen and to look for them; and that although he saw one of his menthere he did not speak to him and made no effort to induce him toreturn to the plant.White testified that during the rioting heheard Hundley say to the rioters, "get them boys."Hundley deniedmaking this remark, but we are of the opinion that his denial is notto be credited.We find the facts to be as set forth above in White'stestimony.Carl Dillard, a shift foreman, testified that he went to town withHundley in order to find out what the men were doing; and thathe was merely a spectator during the rioting.White testified thathe heard Dillard tell the rioters, "come on boys . . . there isfive of them down at the Hotel Reich."D.W. Barnett, an employee,testified that Dillard encouraged the rioting by clapping his handsand telling the rioters, including Patterson, Crow, Jake Shew, anemployee, and Tucker, to "beat the hell out of them and kill thesons of bitches, . . . [we] didn't ask them here"; and that later,in front of the Reich Hotel, Dillard told the rioters, "I heard thattheminers are coming in here and you know what that means... If we are going to get them, let's get them and give them theworks."Blackwood testified that he saw Dillard in front of theTolson Building and heard Dillard tell the rioters, referring to Mrs.Holmes, the wife of one of the organizers, "We ought to beat hellout of her too."We find the facts to be as set forth in the abovetestimony of Barnett, White, and Blackwood.The 200 or 300 employees who left the plant, together with otheremployees not then at work and other Gadsden citizens, assembledon the street in front of the offices of the United organizers in theTolson Building in Gadsden.Members of the crowd shouted atthe organizers, asking them to leave Gadsden. The organizersspoke briefly to the crowd, refusing to leave Gadsden and attempt- 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to quiet and disperse the mob, pleading with the crowd to leavethem alone.The mob took an informal vote to see if anyone hadinvited the organizers to come to Gadsden.Members of the mobbegan to demand action.Bricks were thrown through the doorof the organizers' office, which was located on the second floor.Themob then rushed into the building and, breaking down the door aswell as the barricade of furniture which the organizers had erected,administered severe beatings to Roberts and five of his fellow organ-izers, and destroyed all the furniture, equipment, and records in theoffice.Among the members of the mob were Bottoms, who partici-pated in talking to and beating the organizers; Henry Lowry, anemployee who was an active assailant, armed with brass knuckles,and who saw blackjacks carried by members of the crowd; P. G.McDaniel, an employee, who broke into the office and "slugged,"and saw one or two guns in the mob ; McCulloch, an employee, whowas an active assailant and who saw a few blackjacks in the mob;Crow, who was active in the assaults ; Girard, Rudder, Pete Floyd,Horace Lowry, Pete Dunn, Carl Dunn, and Jim Hudson. Severalof the respondent's employees, including McGathey, Turner, and BillNorris, all of whom had guns, who intended to take an active partin the riot, had gone to the Reich Hotel, where the organizers werestaying in Gadsden, in the hope of finding them there, and conse-quently did not take an active part in the riot at the Tolson Building.Warning of such a mob attack had reached the organizers on June24.On that day, Organizer Roberts, after a short absence, had re-turned to Gadsden at noon.On his arrival the other organizers whohad remained in Gadsden informed him that they had heard rumorsthat all the organizers were to be run out of Gadsden that afternoon.Roberts ordered the offices at the Tolson Building to be closed forthe day and he, together with all his organizers, went to the ReichHotel where they were staying.As he entered the lobby, Roberts no-ticedMcGinty and another man sitting and watching him and theother organizers very closely.Roberts testified that he made no at-tempt to contact the police on June 24 since he had closed his office.On June 25, Roberts decided to, open his offices at the Tolson Build-ing, despite the fact that his organizers again warned him that therewere reports that the organizers would be run out of Gadsden thatday.On his way to the offices at the Tolson Building, Robertsstopped at the police station, which was a little over one block fromthe Tolson Building, and spoke to O'Bannon, the Chief of Police.Roberts testified that this was about 11:30 in the morning; that heinformed O'Bannon that he had received rumors that the organizerswere to have been run out the day before at 3 o'clock and rumorsthat they might be run out on June 25 at any time; that he asked GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA349O'Bannon to send police at once to the Tolson Building; and thatO'Bannon promised him to "take care of it." O'Bannon testifiedthatRoberts mentioned rumors relating to the previous day andstated that the organizers were to be run out on June 25 at 3:30 inthe afternoon; and that he promised to have police at the TolsonBuilding at that time.H. A. Wise, a policeman, testified that heoverheard Roberts tell O'Bannon that he expected trouble about 3o'clock.O'Bannon also testified that at about 8 o'clock that morn-ing, Commissioner Vann had warned him that there might be troubleat the Tolson Building about 3 o'clock that afternoon.Vann testi-fied that at 8 o'clock on the morning of June 24 or 25 he received areport at the police station, possibly from O'Bannon, that Robertshad said "that there was something brewing . . . and he wantedus to be vigilant"; that later that morning, at 9 o'clock, he sum-moned O'Bannon to his office; that O'Bannon stated that Robertshad asked for protection, saying he expected trouble about 3:30 thatafternoon; and that he ordered O'Bannon to give protection.Wefind the facts to, be as set forth above in Roberts' testimony, whichwe credit.O'Bannon testified that when his police force reported for dutyat around noon on June 25 he warned them to look out for troubleat the Tolson Building at about 3 o'clock that afternoon and in-structed those in squad cars and "them all" to be at the TolsonBuilding at that time.H. A. Wise and J. H. Robbins, members ofthe Gadsden police force who were on duty nearby the Tolson Build-ing, and Officer W. W. Thornton, denied that they ever received anyinstructions from O'Bannon concerning special precautions at anytime that day for the Tolson Building or the organizers. OfficerW. T. Abrams, who was assigned to a squad car, also denied re-ceiving such instructions.Officer James R. Lister testified that aday or so before June 25 he and O'Bannon had received a reportthat the organizers were to be run out at 3: 30 o'clock in the after-noon; that on June 25 they had received a similar report; and thatO'Bannon then mentioned something to some of the police forceabout being "on the lookout" for trouble about this time on June25.The only member of the police force who, testified that he hadreceived any definite instructions from O'Bannon was Diggs, on dutyin a squad car, who testified that he and six or eight other police-men were warned by O'Bannon on June 25 of trouble about 3:30and told to be close to the Tolson Building then.In view of the above evidence, it is extremely doubtful, to say theleast,whether O'Bannon ever gave the instructions he testified thathe did, and, in any event, it is clear, and we find, that many of thepolice force then on duty did not receive such instructions. - Despite 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe warnings he had received both from Vann and Roberts, O'Ban-non took no other precautions on June 25 and made no attempt toinvestigate these reports of plans for assaulting the organizers.The action of the police force during the ensuing riots confirmsthe previous evidence concerning the inadequacy of Chief O'Bannon'sprecautions on June 25.OrganizersHolmes and Roberts bothtestified that from the office of the United in the Tolson Buildingthey and the other organizers there noticed a large crowd formingand blocking the street outside that building, between 12:30 and 1o'clock.The organizers testified that after 12:30 they made re-peated calls to the office of Sheriff Leath, but always found the linebusy; that during the same period they made several calls to thepolice station, and each time were told that help was on the way; andthat no police arrived until after the mob had broken into theiroffice, well after 1 o'clock.As the official police record introduced in evidence shows, andLister, the desk sergeant, testified, at 1:05, in response to a telephonecall from the organizers at the Tolson Building telling of theirperil, Lister sent out a radio call for one squad car to come to thestation.As a matter of fact, that squad car was already at thestation, and the two occupants of it, Diggs and Abrams, were at thejail in back of the station questioning a suspect.Lister testified thathe knew the squad car occupants had been questioning a suspect atthe jail, but that he believed that the car had left prior to his send-ing out a radio call for it.The keys to the jail were in the custodyof Lister, as desk sergeant.Diggs and Abrams had secured the keysfrom Lister and, when he sent out the radio call for them, had notyet returned them to him as they normally would have before leavingthe station.Consequently, Lister's testimony that he believed thatthe two officers had left the jail and the station seems improbable,in view of the fact that they had not yet returned the jail keys tohim.This radio call was never received by Diggs and Abrams andtheir first knowledge that they were wanted at the station camewhen they voluntarily entered the station after concluding theirquestioning of the suspect.The police blotter shows an entry of1:08 p. in. as the time at which Diggs and Abrams supposedlyanswered the call by voluntarily entering the station.Lister testi-fied, however, that this time was not entered on the blotter untilthe next day, when the Commissioners, investigating the riot, ques-tioned him and decided that 1:08 represented the approximatetime when the two officers reported at the station.As the policeblotter for this day and Lister's testimony show, between 1:05 and1: 15, two more telephone calls were received from the organizers,and Lister twice sent out radio calls summoning all squad cars to GOODYEAR TIRE & RUBBER COMPANYOF ALABAMA351the station.Lister testified that the last telephone call from theorganizers informed him that the mob then was breaking into theiroffice.Diggs and Abrams reported at the station at 1:08, according tothe entry on the blotter.The station is less than 2 blocks away fromthe Tolson Building. Just before 1:15 a call was received from theTolson Building, when the mob was first breaking into it.Yet, theevidence shows that when Diggs and Abrams arrived at the TolsonBuilding the organizers had already been beaten by the crowd. Itisthus apparent that either the two policemen took well over 7minutes to cover the distance between the police station and theTolson Building, or that the time of 1:08 is an erroneous figure.We need not decide which conclusion is correct.However, Diggsand Abrams both testified that when they entered the station, sup-posedly at 1:08, several organizers, who had been beaten, were inthe station.Such testimony indicates that the two officers firstreached the station well after 1: 15.Four policemen, three of whom were on duty nearby the TolsonBuilding, were present during or at the end of the riot.The evidenceis clear that for some time before the mob actually broke into theoffice, conversations were held by members of the crowd with theorganizers in attempts to persuade the organizers to leave Gadsdenof their own accord.During and before this period of negotiation,the mob blocked the entire street-one of the main business thorough-fares of the city-in front of the Tolson Building.Despite this fact,policemen on traffic duty within 2 or 3 blocks of the Tolson Buildingand in sight of it apparently knew nothing of the riot and did noth-ing to prevent it until after the organizers had been assaulted andbeaten.Thus, Officer Gus Handy, apparently the first policemanto reach the scene of the riot, arrived when the mob was taking theorganizers from their office to the street.Officer Thornton, hearingabout the riot while at the station, went to the Tolson Building andescorted one of the organizers, who was being beaten, to safety.Officers J.H. Robbins and H. A. Wise, on traffic duty a few blocksfrom the Tolson Building, arrived after Handy and Thornton andescorted two organizers, who had received beatings, to safety.Anexplanation for the tardy interference of Handy, Wise, and Thorntonis found in the testimony of James H. Owens, a bystander duringthe riots, never employed at the respondent's plant.Owens testifiedthat as a matter of fact these three officers were present and watchedthe mob assemble at the Tolson Building and begin its assault, butdid not attempt to interfere until after the organizers had beenbeaten.The investigation of the riot by Chief O'Bannon and the CityCommission is conclusive evidence of the perfunctory protection 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven the United organizers.Commissioners Vann and Meighanboth testified that the Commission had ordered O'Bannon on June26 to investigate the riot and that O'Bannon subsequently reportedthat he had interviewed "200 or 300" people, had been unable "togatheranything of importance," and had made no arrests.O'Bannon's description of his "investigation" is more revealing.Hetestified :I just walked up to a man and asked him if he knew who itwas that beat up them men, and he told me no .. .Q. About how many did you ask questions like that?A. Three or four.O'Bannon made no attempt to interview any of the beaten organizersor any of the United members in Gadsden.He testified that hediscovered the identity of none of the rioters.Commissioners Vannand Meighan both testified that the Commission had been fully satis-fied with O'Bannon's conduct during the riot and his subsequentinvestigation of it.The explanation of O'Bannon's failure to protect the United organ-izers and properly to investigate the riot is revealed by the remarkswhich he made to Dalrymple when the latter first came to Gadsdenearly in June.O'Bannon testified that lie told Dalrymple that theorganization of the Gadsden plant was "a pretty good job" and that"I got knocked out of my vacation last year on account of a strikeand I don't want that to happen again-you just as well go on back,I don't believe these people can be organized."The latent hostilityimplicit in these remarks of O'Bannon to Dalrymple clearly comesto light in O'Bannon's part in the June 25 episodes.Moreover, after the June 6 beating of Dalrymple, O'Bannon andthe Commission made no investigation of this incident.Commis-sioners Vann and Meighan explained this fact by stating that theyconsidered the courthouse under the jurisdiction of the county andSheriff Leath.However, Vann admitted that the courthouse waswithin the city's police jurisdiction, which is "responsible for theprotection of individuals and property" in the courthouse.Twocity policemen, Diggs and Abrams, as previously set forth, werepresent during part of the courthouse riot.And, finally, the actualbeating of Dalrymple occurred on the streets of Gadsden.Commis-sioner Vann never even conferred with Leath to discover whetherthe latter was investigating this incident.The actions of Sheriff R. A. Leath during this period bear remark-able similarity to those of the city authorities.Leath's investiga-tion of the Dalrymple beating, which occurred in his presence whenhe allegedly was attempting to protect the assaulted man, was asperfunctory and inadequate as that made of the June 25 riot by GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA353O'Bannon. Icath testified that his investigation consisted of askingpeople on the street corners, on the night of June 6 and the follow-ing day, questions concerning the identity of the participants in thebeating; that he obtained no information by his interrogatories; thathe made no attempt to question any United members or sympa-thizers; and that, as he himself had recognized none of the assailants,his investigation, such as it was, had no results.Moreover, E. H.-Harrell, a railroad worker never employed by the respondent, testi-fied that about a week after June 6, Leath told him that on June 6he, Leath, and the City Commission had let their "men get out of theway . . . turned their men loose" and "let this other bunchrun" Dalrymple "out of town."' Leath denied this testimony, butfor reasons hereinafter set forth we find that his denial is not tobe credited and that he made the remarks testified to by Harrell.Leath's remarks to Harrell may explain the difficulty Doyal had inobtaining the aid of the police on June 6, and the conduct of OfficersDiggs and Abrams on June 6, previously described.The explanation for Leath's conduct is revealed by testimonyshowing Leath's deep-seated hostility toward the United and itsorganizers.Milan and Hayes, two employees of the respondent,who had been discharged on June 8 pursuant to the demand of theemployees' committee, were driving on the streets in Gadsden onJune 25, a short time after the rioting at the Tolson Building hadended, when a car containing three Goodyear employees, ForemanFred Bell, Horace Lowry, and Claude Dorough, a squadron mem-ber, drove up beside them, and Dorough ordered them both to leaveGadsden at once.After reporting this threat to Officer Stewart,the two employees met Sheriff Leath and informed him of the threatthey had received and asked him to protect them.According to thetestimony of Leath, he replied : "You don't need protection, you arejust running around with this crowd showing yourself, you go onhome with your wife and work in your garden and you won't needany protection . . . If you will just get out of this racket andgo on home, you will be all right . . .You are running around withthat organizing crowd . . . let things alone and go home."Milamand Hayes testified that Leath also told them that they needed noprotection, that they were on the "wrong side," that, if they wereon the "right side," they could get protection, and that they had lostthe best job they had ever had by "fooling around running aroundhere with these damn Yankees." Leath denied this testimony ofMilam and Hayes, but in view of what he admittedly told thesetwo employees, we find that his denial is not to be credited.The record contains other evidences of Leath's hostility toward theUnited.Mrs.VicieHolmes, the wife of one of the organizers 354DECISIONSOF NATIONALLABOR RELATIONS BOARDassaultedon June 25,testifiedthat in thesummerof 1937, Leathtold her, "Iam notfor the C. 1. 0. and I will tell the world whenit sitsdown in Gadsden, it will sit down on hot lead." Leath ad-mitted speakingto Mrs. Holmes atthis time but denied the remainderof her testimony.E.H. Harrelltestified that in 1937, Leath toldhim that he, Leath, "hopedto run. every one of them out of townthat belonged to the C. 1. 0."Leath denied this testimony of Har-rell.We giveno credencetoLeath's denials of this testimony ofMrs. Holmes and Harrell.Finally, Leath admitted that he statedat a banquetgiven in Gadsden in the winter of 1936-1937 that he,Leath,was not infavor of the "red radicals" and "Communists"that "we had in the town . . . we gave them bitter weed when theywere herebefore, andlet us givethem a hell of a sight more of itwhen they come back."According to the testimony of Leath, on June 25he was at or nearthe Tolson Building for about 20 minutes around noon and saw nounusualcrowds there then.Leath testified that after leaving theTolson Building he went to his office in the nearby courthouse andfirst heard of the riot when he received a telephone call about 1:30,20minutesafter he had left the Tolson Building, reporting it;whereupon he and a deputy, J. H. Carroll, went toward the TolsonBuilding but, finding the riot finished there, proceeded to the policestation.Numerous witnesses contradicted this testimony of Leath.White, an employee of the' respondent, testified that immediatelybefore the mob assaulted the organizers he saw Sheriff Leath on thestreet, coining from the Tolson Building, heard someone ask Leathwhat the trouble was, and heard Leath reply : "just a couple offellows arguing . . . it doesn't amount to anything" ; and that Leaththereupon deliberately walked away from the rioting. James H.Owens, a painter never in the respondent's employ, testified thatabout 1 o'clock he met Leath on the street in front of the TolsonBuilding, just as a mob of 50 to 100 men was throwing bricksthrough theorganizers'office; that he pointed out to Leath that itwas the latter's duty to stop this rioting; and that Leath deliberatelywalked away from the crowd, laughing and saying, "I was up thereabout five minutes ago and there was just 2 or 3 men up therearguing."Holmes testified that he saw Leath on the street in frontof the Tolson Building immediately prior to the beginning of theriot when the crowd was beginning to assemble.R.W. Gable, neveremployed by the respondent, testified that sometime between 1 and1:30 that afternoon he saw Leath walk into the courthouse, and thatLeath, in reply to a question as to what was happening at the TolsonBuilding where the mob was forming, answered, "I think they are GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA355fixing to auction off some Yankees."Gable testified that, followingLeath into the latter's office, he heard Leath answer a telephone call;that Leath then told him, "They are breaking in on those fellows upthere and want me to come there, damned big fat Jew with 400men"; and that Leath then sat in his office and talked for 15 minutesbefore leaving, saying as he left that he was going to see "if theyhad done a good job" and that he hoped that "they killed everydamn one of them Yankees, why didn't they stay where they be-longed and let us run our own business here." Carroll, a deputy,testified that for 5 minutes he stood and watched the mob threat-ening the organizers and fighting at the Tolson Building; that finally,not seeing Leath anywhere, he went to the courthouse to notify Leathof what was happening; that as he arrived at the courthouse heheard Leath answer the phone ; and that immediately after receivingthe phone call, Leath and he left for the scene of the riot, but thatall the rioting was over when they arrived there.Barney McClen-don, another deputy, corroborated Carroll's testimony that Leath,immediately after receiving a telephone call concerning the assaulton the organizers, left for the riot.However, McClendon -testifiedthat, although he did not go to the Tolson Building until 5 minutesafter Carroll and Leath had left for there, when he, McClendon,arrived the rioting was still going on, and that he saw Officer Thorn-ton carry off one beaten organizer. It is apparent from McClendon'stestimony that Carroll and Leath, leaving 5 minutes before Mc-Clendon did, must, contrary to their testimony, have arrived beforethe riot was over, and yet, according to their testimony, they tookno steps whatsoever to stop the assault.Moreover, if Leath, as hetestified, left the Tolson Building but 20 minjutes before receivingthe telephone call informing him of the rioting, and then after re-ceiving this telephone call proceeded at once to the scene of theassault and found all the rioting finished, it seems very unlikelythat he did not see the mob assembling at the Tolson Building whenhe first was there, unless he delayed going to the riot after receivingthe telephone call about it, or unless he arrived before the beatingof the organizers was finished.Despite Leath's denials, we find the facts to be as set forth abovein the testimony of White, Gable, Holmes, and Owens regardingLeath's activities on June 25.Our finding is supported by the factthat Leath on the witness stand was a most evasive witness.Whenfirst called as a witness, Leath, on cross-examination by counsel forthe Board, testified that although he signed recommendations forpeople desiring employment by the respondent he never mentioned"any union" in these recommendations, only stating that the appli-cants "will work satisfactorily" and give the respondent "no trouble." 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen recalled to the witness stand later by the Board's counsel,Leath, confronted with a recommendation which he admitted hadbeen signed with his name by one of his deputies to whom he haddelegated such authority, testified that, as stated in this recommenda-tion, he often put in employment recommendations for the respondentthe sentence that the applicants "won't give any labor trouble," mean-ing thereby that the applicants would not "go through a sit downand refuse to work, and just mouth about ... they will make themgood reliablemen." 23Leath testified that he made no attempt to investigate the TolsonBuilding riot, because he considered that this incident fell withinthe jurisdiction of the city authorities : "The policemen had it incharge, and fighting is only an assault.There was nobody murderedand nobody cut, just fighting."The beaten organizers were taken by policemen to the police sta-tion,where their wounds were dressed.Roberts testified that thenhe spoke to O'Bannon, who stated that he, O'Bannon, had believedthat the riot was to occur at 3 o'clock; and that when he said that3 o'clock had been the time set for yesterday, O'Bannon replied thathe had misunderstood.O'Bannon testified that when Roberts spoketo him at the police station, Roberts accused him of not protectingthe organizers; that he told Roberts that Roberts had informed himthe attack was to occur at 3:30 o'clock that day; and that Robertsadmitted this fact.We have reviewed the evidence and find thatRoberts' testimony is to be believed and that he informed O'Bannonboth before and after the riot that the riot would occur at any timeon June 25.After their wounds had been treated at the police station, theorganizers were taken by the police to the Reich Hotel, but, findinga large crowd there, the police escorted them out of Gadsden.The activity of James H. McGinty at this time, whose leadershipin the beatings and evictions at the plant on June 8 has previouslybeen set forth, merits special discussion.We have already set forthhow Roberts, upon his arrival in Gadsden on June 24, noticedMcGinty sitting in the lobby of the Reich Hotel, closely watchingRoberts and the other organizers.McGinty admitted his presenceat this time in the Hotel, but claimed that it had no connection withthe arrival of the organizers, and testified that the organizers, upondiscovering his presence in the Hotel, surrounded him and threatenedto assault and kill him, but that he escaped when one of the organ-izerswas summoned to the telephone.McGinty testified that on23The testimony of Leath as to whether or not James Karam was a deputy on May 31,1937, is another illustration of Leath's reluctance to tell the truth on the witness stand.See Section III-D,infra. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA357June 25 he spent the entire morning preceding the riot down town inGadsden, and that part of this time lie watched the office of the or-ganizers in the Tolson Building.McGinty claimed that his reasonfor this espionage was a desire to obtain revenge upon the organizers,who had threatened his life the day previously.McGinty furthertestified that during the actual riot, despite his desire for revenge, hetook no active part, but merely stood by and "watched it well done,"although he admitted entering the office of the United in the TolsonBuilding at this time.Roberts, however, identified McGinty as oneof his assailants on June 25, and we credit Roberts' testimony.Toward the end of the rioting, at the request of an officer, McGintyescorted to the police station a beaten organizer who, he stated, hadbeen his assailant the day before.Frank McGinty, James' brother,testified that on the evening of June 25 his brother James came to hishouse and obtained a shotgun; that he and James went to James'home; that there both of them joined a group of men in a car, includ-ing Carl Dunn and one Lumpkin, both employees of the respondent;that this group drove out to the Gadsden plant and to the home ofMiller; and that James had a shotgun and Dunn a pistol. Franktestified that Miller came out to their car and told Carl Dunn to"cruise around" the Reich Hotel and if he saw Bill Mitch, presidentof a local of the United Mine Workers Union; to "get" Mitch "outof town"; and that then the group rode around Gadsden and lookedinto the Reich Hotel, but was unable to find Mitch. Frank testifiedthat, after working at the respondent's plant from April 1934 untilApril 1936, he quit his job there because of ill health, and did notreturn to work until July 1, 1936; and that he did not join the UniteduntilApril 28, 1937.James McGinty testified that shortly beforeJune 25, 1936, his brother Frank was a member of the United ; thatFrank, shortly before June 25, 1936, informed him that the Unitedmembers intended to assault him, Miller, and Goodall that evening;that, due to the illness of his wife, he wished to avoid any trouble athis home; that after arming himself with a pistol, he and Frank,together with Carl Dunn and Lumpkin, "away after midnight" wentto see Miller, in order to warn Miller, to obtain protection forMcGinty himself, and to "get" the men after him and Miller; thatMiller reassured him; and that he warned Miller that Bill Mitch was"a dangerous man." James McGinty testified that he made no effortto obtain protection from either the police or the sheriff; and thatCarl Dunn was present because he, too, had come about midnightand warned him, James, of the proposed beating.Miller corrobo-rated James McGinty's account of this incident.Holmes, an officerof the United in 1936, testified that Frank was not a member of it atthat time.283032-41-vol. 21-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have already pointed out in connection with the June 8 inci-dents the falsity of much of McGinty's testimony, as shown by wit-nesses for the respondent and for the Board.We are of the opinionthat his testimony concerning his presence in the hotel lobby on June24 and his actions on the evening of June 25 is equally false andentitled to no credence.We find the facts to be as set forth abovein the testimony of Frank McGinty. In fact, James McGinty's ac-count of his actions on June 25 is most improbable. Although,according to his own testimony, he especially desired to guard hissick wife, he made no effort to obtain police protection.Further-more, it seems very unlikely that he would have gone to see Miller,according to his own testimony, at an hour "away after midnight,"without having a previous understanding with Miller.We find thatJames McGinty at this time was acting as a spy for the respondenton the activities of union organizers in Gadsden.This finding isfortified by the respondent's subsequent treatment of James McGinty.James McGinty had been hired by the respondent in February 1936,and shortly before June 25 but subsequent to June 8 he had askedMiller and Goodall for a transfer from his position as a tire builderto the police force at the respondent's plant, alleging as a reason there-for his inability to build tires because of a "sprained wrist."OnJuly 6 or 8, 1936, McGinty's request was granted by the respondentand he became a member of the respondent's police force, a positionhe held at the time of the hearing in the instant case.AlthoughMiller and McGinty both testified that this transfer was not a pro-motion, the evidence shows that the work as a police officer is muchsteadier than that of a tire builder, and that the respondent itselfconsidered the duties of a police officer of an unusual nature.Asindicated by testimony of Bottoms concerning Horton, previouslyset forth, and as Miller himself testified, the respondent considered ithighly improper for any member of its police force to join a union,because it desired its police to be neutral in the case of any conflictsamong its employees.Despite this attitude of the respondent, itpromoted McGinty to the police force, although its supervisory em-ployees, such as Goodall, were fully aware of McGinty's intensehostility toward the United, as revealed by his participation in theJune 8 occurrences.Furthermore,McGinty's participation in theJune 8 occurrences, in which he assaulted three employees of the re-spondent and, according to their testimony, deliberately defied super-visory employees of the respondent who attempted to discipline him,would hardly seem to reveal those qualities which the respondentordinarily would desire of the members of its police force.We findthatMcGinty was deliberately promoted by the respondent to itspolice force, despite its knowledge of his activities in the June 8 GOODYEAR TIRE &RUBBERCOMPANY OF ALABAMA359occurrences, as a reward for his participation therein and for hisespionage work for the respondent on June 25.The respondent administered no punishment to the several hundredemployees who without permission left their work at the plant forseveral hours on June 25. The respondent's officials testified that mostof the employees guilty of this conduct were piece workers and con-sequently received no payment for the time they were gone from theplant, and that Michaels issued an order that none of the salaried orhourly paid employees were to receive any pay for the time they spentout of the plant on June 25. Irrespective of whether or not Michaelsever issued such an order, the evidence is clear that the enforcementof Michaels' order by officials of the respondent was desultory andperfunctory.Since very few of the employees punched their clockcards when they left the plant at noon on June 25, these cards revealno irregularities.The pay rolls are based also on time sheets pre-pared for the employees by their foremen or supervisors.Theseofficials made little effort to enforce Michaels' orders.Rudder, whowas absent at least an hour and a half, and Crow and Horace Lowry,both of whom left their work to go to the rioting, all received theirregular hourly pay in full on June 25. Culberson, who left his workto go to the rioting, was paid in full for this time.Craigmile testifiedthat Culberson informed him that he had obtained permission fromhis foreman, Mallory, to absent himself at noon that day to see aminister, and that he did see the minister.Culberson, when ques-tioned at the hearing concerning his pay on June 25, made no mentionof obtaining such permission or seeing a minister.We give littlecredence to this testimony concerning the minister.Moreover, in viewof the mass exodus of the employees that day, the suspicious natureof Culberson's excuse must have been readily apparent to Mallory, butthere is no indication that either Mallory or any other official of therespondent attempted to investigate it.Craigmile testified that, dur-ing the hearing on November 22, 1937, in response to his questions,Bottoms, Pete Dunn, and Turner informed him that, although theirtime cards showed that they had punched out at the usual hour onJune 25, they actually remained in the plant for several hours there-after in order to make up the time they had lost from their workduring the rioting.The respondent offered no records whatsoever toprove that these employees actually did work overtime, contrary tothe evidence of their time cards.There is no evidence that on June25 or shortly thereafter any foreman or supervisor checked up onDunn, Turner, and Bottoms in order to ascertain whether they shouldbe paid in full or not.Yet both Miller and Michaels on June 25 orshortly thereafter knew that Bottoms had been at the rioting. Inview of these facts we believe that no credence can be given to the 360DECISIONSOF NATIONALLABOR RELATIONS BOARDstatements of the above employees, made long after June 25, that theyactually worked overtime on that day. Jim Hudson, who testifiedthat he was a working supervisor in charge of a crew of three men,could not recall if he was paid in full on June 25, but testified that hereceived no orders forbidding such payment and that he recalled thatemployees in his department, the engineering, had considerable debatewhether or not to deduct on their time cards for June 25 the 2 hoursthey had spent at the Tolson Building.Finally, Cartee, a pieceworker, testified that, after returning from the Tolson Building riot,he asked his supervisor, Browning, how to make out his time card,and was told by Browning to "add enough pieces to make out yourrate"; and that he did so, and was paid in full. Browning deniedmaking such a remark to Cartee, but we find that he did so. Thisremark to Cartee casts serious doubt on whether or not many of therespondent's other piece workers who participated in the riot werenot paid therefor by the respondent.f.The sermon of the Reverend W. S. HullettOn June 28, 1936, the Sunday following the Tolson Building riot,the Reverend W. S. Hullett, minister of the East Gadsden MethodistChurch, in accordance with an announcement previously made in theGadsden newspapers, preached a sermon entitled "The Black Shadowof Terrorism, or Gadsden (sic) Sorrow." In this sermon Hullett saidthat the announcement in the newspapers that the employees of "oneof our great industries" had signed a statement that they were satis-fied with wages, hours, and working conditions, and that the employees"were unanimous" in so stating, was "a lie," because it was "too unani-mous"; that if some of the employees had refused to sign this state-ment, they would have lost their jobs; and that some employees signedbecause "they were afraid not to sign it."Hullett's remarks clearlyreferred to the declarations circulated in the plant and the newspaperstatements issued by Bottoms and the Plan on June 17 and June 25,as previously set forth.On Tuesday, June 30, Hullett was warned byDr. J. D. Hunter, presiding elder of his church, that the sermon hadcaused much comment in Gadsden and was "going to get" Hullettin trouble; and that he, Hunter, had learned on good authority thatHullett was "going to be mobbed." That very evening, Harry Trussell,a member of the squadron at the Gadsden plant and also a member ofHullett's congregation, came to see Hullett.Trussell testified thatthe various members of the squadron on Monday, June 29, at the plant,had complained to him about the statements above mentioned, con-tained in Hullett's sermon; and that later that day, Bottoms, a ratherinactivemember of Hullett's congregation, had also told him aboutreceiving similar complaints from various tire builders in the plant. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA361Bottoms was then employee chairman of the Plan. Trussell testifiedthat Bottoms stated that he wished to see Hullett concerning thesermon and desired Trussell to arrange for the interview.Accordingto Trussell, since he was unable to find Hullett that afternoon, he andBottoms saw Hunter, who agreed to talk to Hullett about this sermon.Trussell testified that a short time later Hunter informed him thatHullett was very much excited because of rumors that he, Hullett, wasgoing to be mobbed; and that Hunter asked him to see Hullett and con-vince the latter that there was no such danger.Hullett testified that Trussell informed him that a mob was form-ing, but that if he, Hullett, would apologize for the statements in hissermon, Trussell believed that "they" would be able to stop the mob ;that he offered to apologize for using the word "lie" in his sermon; andthat Trussell then stated that he "would get in touch with the rightparties," and attempted, unsuccessfully, to telephone Bottoms andMiller.Trussell denied telling Hullett that a mob was forming, andtestified that he merely advised Hullett to clear up the matter byapologizing for the statements in his sermon.We credit Hullett'stestimony and find the facts to be as set forth above in it.Hullett was extremely alarmed for the safety of himself and hisfamily and left Gadsden that evening.The following morning hereturned alone to his home and telephoned the Governor of Alabamaand arranged for State police to be sent to Gadsden to protect himat his home.The police arrived that day.That same morning,Bottoms and Trussell saw Hullett at the latter's home.Hullettinformed them of the request he had made to the Governor for pro-tection.Hullett testified and we find that he accused them of tryingto run him out of town; that he told them that he would not go;that he offered to apologize for using the word "lie"; and that theyinformed him that if he apologized they "could get the matterstopped."Trussell denied telling Hullett that he "could get thematter stopped," but we find that his denial is not to be credited.Trussell testified that after this interview with Hullett, he and Bot-toms saw Miller at the plant and told him what had happened; andthatMiller stated that it "looks to me like I am going to have toget you out of another hot spot" ; and that thereupon Miller andBottoms went to see Hullett.Hullett testified that Bottoms andMiller in their interview with him offered him protection against"their men" if he would cancel his request to the Governor for pro-tection ; and that he agreed to do so and later telephoned the Gov-ernor, who warned him not to look to the respondent for protectionand insisted upon the State police remaining with him that night.Bottoms testified that he and Miller merely offered Hullett protec-tion as far as they were concerned.We believe Hullett's testimony. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDHullett also agreed to issue a public apology for the above-men-tioned statements in his sermon, and shortly thereafter he did so.Bottoms testified that he insisted that Hullett apologize for theabove-mentioned statements in his sermon.Miller testified and wefind that in the interview with Hullett he informed Hullett thathe,Hullett, had erred in preaching the sermon and had thereby lostthe confidence of the respondent's employees.In view of the manner in which the declarations were circulatedin the respondent's plant and the statement concerning them issuedto the press by Bottoms as chairman of the company-dominatedPlan, it is clear that the statements to which the respondent objectedin Hullett's sermon were true. It is also clear that the respondent,throughMiller, ratified the attempts of Bottoms and Trussell toutilize the fears of Hullett to obtain an apology from the latter forthe statements in his sermon which reflected on the respondent'slabor policies.2.ConclusionsThe complaint alleges that the respondent, by denouncing the rightsof its employees to organize, and by creating the impression on thelaw-enforcement officers of Gadsden that the respondent's operationsat its plant would be increased if the organizing activity of its em-ployees was prevented, caused the officers and organizers of the Unitedto be afforded insufficient protection from violence and assault inGadsden.The evidence and facts set forth previously establish that,as the complaint alleges, the officers and organizers of the United werenot afforded appropriate protection from violence and assault inGadsden.The City Commissioners openly showed their hostilitytoward the United and their failure to safeguard its adherents bytheir failure to investigate the Dalrymple beating, their passage ofthe previously described ordinances on June 18 and 19, their ratifica-tion of the selection of deputies for the June 20 meeting by their agent,Chief O'Bannon, their statements to these deputies revealing theirantipathy toward the United, their failure adequately to investigatethe June 25 riot, and their ratification of the acts of their agent,Chief O'Bannon, in connection with the prevention and investigationof that riot.The hostility of Chief O'Bannon toward the United, andhis failure to afford United agents appropriate protection in Gadsden,are shown by his remarks to Dalrymple when the latter first arrivedin Gadsden, his failure to investigate the Dalrymple beating, his selec-tion of deputies for June 20 from sources he knew were hostile to theUnited, his inadequate preparations, despite the warnings he hadreceived, to protect the organizers from the rioters on June 25, and hisdesultory investigation of the June 25 riot itself.Dalrymple's diffi- GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA363culty in obtaining the aid of the police on June 6 and the peculiarconduct of Officers Diggs and Abrams during the Dalrymple beatingare further evidence of the insufficient protection given the Unitedorganizers.Finally, Sheriff Leath failed to afford United organizersprotection in Gadsden, revealed his hostility toward them, and de-liberately encouraged attacks on them, by his failure adequately toinvestigate the Dalrymple beating, his remarks to Harrell indicatingthat he fully approved of that beating, his remarks to Harrell andMrs. Holmes in 1937, his deliberate refusal to interfere with the June25 riot despite his presence during it, his failure to investigate thisriot, and his refusal of protection to Hayes and Milam on June 25.The Reverend Mr. Hullett, when threatened with danger because hehad uttered statements reflecting adversely on the respondent's laborpolicies, appealed for protection to the Governor of the State. Infact, the evidence introduced at the hearing shows that when theUnited organizers in 1937 once again ventured into Gadsden to or-ganize the respondent's employees, they followed the example ofHullett and obtained the protection of the State police for Unitedmeetings.There is also evidence, such as the testimony of Roberts previouslyset forth concerning remarks made to him by Reich and membersof the City Commission, that many citizens of Gadsden believed thatthe respondent's operations at the Gadsden plant would be increasedif the United's organizing activities were prevented.However, evenaccepting Roberts' testimony as true, there is no credible evidence inthe record that the respondent prior to 1937 was responsible for theexistence or growth of this belief in the community of Gadsden.There is no evidence that prior to 1937 the respondent's officials evermade, approved, or authorized statements to such effect.We find that as the complaint alleges, the respondent denouncedthe right of its employees at the Gadsden plant to organize.Aspreviously set forth, from the very beginning of the United's exist-ence in Gadsden, the respondent not only closely followed theUnited's activities but also lost no opportunity to show its employeesclearly its dislike for that organization.Coincident with the be-ginning of the United, the respondent put into effect at the Gadsdenplant a company-dominated union, the Plan.Thereafter the re-spondent's supervisory employees made clear to all employees thatthe respondent desired them to participate in the Plan by votingand by running for office.When Dalrymple interviewed Michaelsand Craigmile at the plant on June 4 in regard to the discharges ofGray and Apperson, both Michaels and Craigmile stated that therespondent considered that the Plan and not the United was theproper medium for the discussion of these discharges.The remarks, 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously set forth, made by Superintendent Neiger to DeBerry,Bazemore, Caudle, and Cartee, all of which occurred before theDalrymple beating, as well as Michaels' statements before and duringthe June 4 conference with Dalrymple, are additional examples ofthe respondent's denunciation of the right of the employees to organ-ize.Furthermore, the events occurring in Gadsden, as previouslyset forth, between June 6 and June 30, were expressions of the re-spondent's opposition to the employees' right to organize, and therespondent must bear responsibility for the occurrence of these events.Pete Dunn, Ralph Chalfant, and Jones urged employees at the plantto participate in the Dalrymple beating.McGathey was the leaderin breaking up this meeting, assisted by Pete Dunn, Jones, and Bot-toms.Bottoms and Crow were active participants in the beating ofDalrymple.During the June 8 evictions the respondent allowed itsemployees to dictate to it an anti-United employment policy, pun-ished none of the participants in these occurrences, through theactions of its supervisory officials, Goodall and Tucker, activelyparticipated in these beating and evictions, and through the state-ments and the conduct of Neiger and Michaels expressed approvalof them.The activity of Craigmile, Culberson, and McGatheyon behalf of the employees' committee revealed the respondent's hos-tility toward the employees' right to organize.The circumstancessurrounding the circulation of the declarations in the plant as shownby the previously set forth testimony of Taylor and Cristopher, andthe statements of Miller and Bottoms to Hullett, are facts in sup-port of this allegation of the complaint.The events of June 25,during which Browning, Goodall, Bottoms, Clayton, Edwards, andEckles urged or permitted employees to leave the plant, Hundley,Dillard,McGathey, and Culberson participated in or encouraged thevery riot itself, and after which the respondent's officials not onlyimposed no penalties but even in many instances paid the employeesfor the time spent at the riot, are further facts supporting this allega-tion of the complaint. In fact, shortly after June 25, Nigosian, headof the engineering department, told Troy Higdon, an employee, "weare not fighting organization on craft lines but we are fighting thisindustrial organization."Two points in relation to the occurrences referred to in the preced-ing paragraph must be considered. First, counsel for the respondentduring the hearing stated that it should not be held responsible forevents occurring outside its plant.Many of the events previouslydescribed, however, such as the June 8 incidents and the circulation ofthe declarations, occurred entirely within the plant itself.Otherevents, such as the selection of the deputies for June 20, and theevents of June 25, although occurring in part outside the plant, were GOODYEAR TIRE & RUBBERCOMPANY OFALABAMA365clearly connected, as the respondent itself recognized at the time,with the operation of the plant.Moreover, the respondent itself didnot hesitate on occasion to participate in events outside its plantwhen it considered itself involved.Thus, although the respondentcontends that the Dalrymple beating was none of its concern, Milleradmitted that he interfered in the events connected with Hullett'ssermon, although the latter incident also occurred entirely outside theplant.Moreover, it should be noted that in many of these eventswhich occurred in whole or in part outside the respondent's plant,supervisory employees of the respondent, for whose conduct the re-spondent must be held responsible, participated, and in other casesthe respondent must be held responsible because by later acts it rati-fied and showed its approval of acts committed by its employees out-side its plant.The discussion of this argument can be better devel-oped in connection with the respondent's second point, which is thatthe respondent is not responsible for most of the foregoing eventsbecause they were committed by employees who cannot be held tohave acted therein as agents of the respondent.We are of the opinionthat certain of these employees had sufficient supervisory powers andduties to make them agents of the respondent.Thus Michaels,Neiger, Miller, Craigmile, Nigosian, and shift and department fore-men, such as Chalfant, Goodall, T. P. Smith, Hundley, Eckles, Ed-wards, and Dillard, are employees who must be considered as actingas agents for the respondent.Moreover, working supervisors, suchasMcGathey and Culberson'24 who, although they spend part of theirtime in ordinary production and maintenance work, spend at least 50per cent of their working hours directing the work of the 20 or 30men under them, assigning these employees to jobs, getting materialsfor them, inspecting and reporting on their work, and instructingthem, are employees for whose conduct the respondent must be heldresponsible.25Obviously the same principle is true of non-workingsupervisors, such as Phillips, Clayton, and Browning, and of labortrainers, such as Tucker, whose functions Tucker testified were "prac-tically the same" as supervisors.We have already adverted to the peculiar position of squadronmembers.The fact that they are a select group in an intimate rela-tionship with the management; the fact that they are given specialtraining and have special prospects; the fact that they are prone toregard themselves as part of the supervisory staff; the fact that their'+ Jim Hudson testified that he was a working supervisor or gang pusher.However,there are only three employees working under Hudson, and in view of the lack of otherevidence concerning Hudson's position,we do not find his work sufficiently supervisory tomake the respondent responsible for his actions25 Cf.Matter of Borden Mills, Inc.andTextileWorkers Organizing Committee,13 N. L.R. B 459, and cases therein cited. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterests are those of foremen rather than those of the rank and fileof employees; the fact that all during the period under discussion theonly members of the squadron concerning whose activities there isany substantial evidence in the record allied themselves with thesupervisory employees in carrying out the respondent's anti-Unitedpolicies, all lead us to find that the respondent must be held re-sponsible for the acts and statements of the members of the squad-ron.25aMoreover, in the case of certain members of the squadron,as wellas inthe case of certain employees, whether or not their actswhen committed were the acts of the respondent, the evidence is plainthat the respondent by its subsequent conduct fully ratified these actsand made them its own. Thus, on June 8 the respondent, by layingoff or discharging 12 employees and summoning 8 others before theemployees' committee in Craigmile's presence, as hereinafter set forth,ratified the acts of that committee and the evictions which had pre-viously occurred in its plant.On June 20 the respondent's officials,asMiller himself testified, chose for special deputy service employeeswhom they considered reliable and dependable.The activity ofmany of them in the previous anti-United events, such as Jones,McGinty, Carl Hudson, Bottoms, Pete Floyd, Pete and Carl Dunn,Beck, Turner, Jim Hudson, and Rudder, was known to Miller orother officials of the respondent, such as Craigmile, when they wereselected.The respondent's officials by selecting such individuals withknowledge of their previous participation in the anti-United eventsopenly ratified their participation in such events.Moreover, therespondent's failure to punish any employees for the June 25 exodusfrom the plant coupled with its payment of many of them for thetime spent away from the plant, constituted ratification of the anti-United activities of these employees.Finally, the respondent, inmany instances within a short time after June 25, showed full ap-proval of the activities of these employees by giving them supervisoryor trustworthy positions in the plant. In some cases, such as thoseof Bottoms 26 and McGinty, the respondent's officials were actuallyaware of the previously described activities of these employees whenitpromoted or transferred them.Moreover, the respondent madenot the slightest effort to investigate either the June 8 or June 25events to discover the identity of the leaders and participants therein,and the evidence is clear that an adequate investigation, includingthe questioning of the employees attacked and evicted on June 8,would have revealed to the respondent the identity of most of those20nInt. Ass'n..of Machinists,Tool and Die Makers,Lodge No. 35 v. National Labor Rela-tions Board,311 U. S 72.20As previously stated, Michaels and Miller knew on June 25 or shortly thereafter thatBottoms had attended the Tolson Building riot. GOODYEAR TIRE&RUBBERCOMPANY OF ALABAMA367involved inthese events.The respondent, by deliberately refusingto learn ofthe activities of these employees, cannot assert that theirsubsequentpromotion or transfer did not constitute ratification oftheir prior activities because of the respondent's lack of knowledgeof such activity by them.The transfer of McGinty has already beendiscussed.Tucker, a short time after June 25, became a supervisor.Bottoms and Crow, not only continued in their favored positionsas squadron members, but in September 1936, were promoted tosupervisory positions. Louis Jones in August 1936 was given a super-visory position .17Two months after June 25 McDaniel became amember of the squadron, and in February 1937 he became a labortrainer.In September 1936, Henry Lowry became a member of thesquadron.Yet the conduct of these employees, as previously de-scribed, would not ordinarily be deemed by an employer to revealfitting qualifications for supervisory duties.The complaint alleges that the insufficient protection afforded theUnited organizers in Gadsden resulted, first, from the belief createdamongthe law-enforcement officers of Gadsden by the respondentthat the respondent would increase its operations at its plant if em-ployees there were kept unorganized, and second, from the denuncia-tion by the respondent of the right of its employees to organize.As pointed out above, although it is very probable from Roberts'testimony that the belief did exist in Gadsden that the operations ofthe respondent's plant would be increased if the employees therewere not organized, nevertheless the respondent was not responsibleat this time for the existence of this belief.Therefore, although weare of the opinion that this belief may have had much to do with thelack of protection afforded the Unitedorganizersin Gadsden, the re-spondent cannot on this ground be held responsible for this lack ofprotection.The respondent at the hearing introduced evidence in anattempt to show that the United itself, through acts of violence andthreats thereof by its members and organizers in Gadsden, was re-sponsible for much of the hostility against it and inadequate pro-tection afforded its members in Gadsden.The evidence does notshow either that the United members were guilty of such conduct inGadsden or that a belief that the United members were guilty ofsuch conduct in Gadsden was responsible for the previously describedoccurrences in Gadsden.C. H. Glover, an employee who joined the United for a few monthsin 1933, testified that one Finch, a United organizer, during a Unitedmeeting, in the presence of other members, including Holmes, Beck,and Horace Lowry, told employees that the respondent's plant if11 Jones wasamember of the June 8 employees' committee which met with Craigmile. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary could be closed by dynamiting it.. Lowry and Beck, both-testified at the hearing as witnesses for the respondent,and neither-referred to such dynamite statementsby Finch.Holmes denied thatFinch at any time had made such statements.We are of the opinion,and we find,that Finch did not advocate the use of dynamite.The only other indication of violence in Gadsden by the Unitedprior to 1936 was a rumor of a threatened strike in either 1933 or 1934.No strike was ever called,however.There is no indication that any of the above events, occurring longbefore 1936,was the cause of the 1936 occurrences.The evidence con-cerning the United threats or violence in 1936 is extremely meager.A. J. Jordan,an employee,testified that approximately 2 months be-fore June 8 Jack Owens,an employee not a United member, twicetold him that two employees,Boldin and Moody, belonging to theUnited,had told Owens to tell Jordan that if Jordan did not join theUnited they would "take him for a ride."Owens did not testify atthe hearing.In view of the nature of this evidence, we find that suchthreats cannot be attributed to the United or its members.Nor doesthe evidence establish that Jordan participated in any of the sub-sequent 1936 rioting because of these threats.Crow testified that about 2 weeks after June 8, at about 9: 30 atnight,a rock was thrown at the door of his house.Crow apparentlynever reported the incident to the police and did not discover theidentity of those involved nor the reason for this incident.Turnertestified that at about the same time his car was forced to the sidewalkin Gadsden by another car, out of which came five men, who walkedtoward him;and that, drawing a gun, he succeeded in dispersing themen.He never identified the men or discovered the reason for theirconduct.Bottoms testified that about the same time three Unitedorganizers,Love, Leslly, and Thomas, gathered about his car on astreet in Gadsden when he was in it and took down his license number.None of the men threatened him. Finally,McGathey testified thatabout the same time a stink-bomb was thrown under the window ofhis home early one morning.McGathey never discovered the identityof the thrower or the reason for this incident.It is apparent that,except in the case of Bottoms,there is no evidence that any of theabove incidents were either committed by United members or occurredbecause of union disputes.Moreover,all of them occurred after theevents of June 6 and June 8.Evidence introduced at the hearing does establish,however, thatduring May and June 1936 the citizens and authorities of Gadsdenwere considerably alarmed by reports concerning the United's activi-ties and violence elsewhere than in Gadsden. In particular,duringthis time the United and the Ohio Corporation were engaged in labor GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA369disputes at a plant in Akron, Ohio.The Gadsden papers were carry-ing complete accounts relating to various acts of violence supposedlycommitted by the United at the Akron plant.Moreover, many of therespondent's employees had originally come from Akron and were in-formed of the events which were happening in Akron either throughAkron newspapers or through citizens of that community.The truthor falsity of these reports concerning violent acts by the United mem-bers in Akron does not concern us here.Even if false, it is clear thatthese rumors had greatly alarmed the entire community of Gadsden.The evidence does not prove that the respondent at this time originatedthese rumors or assisted the spread of them in Gadsden.We are ofthe opinion that such rumors, as well as the above-mentioned beliefthat the respondent's production activities at the Gadsden plant wouldbe increased if labor troubles there were kept down, were the substan-tial reasons for the insufficient protection given the United organ-izers and members in Gadsden.On the evidence introduced at thehearing we cannot find that the respondent's denunciation of the rightof its employees to organize at the Gadsden plant, as previously de-scribed, was a substantial cause for the lack of the protection givenUnited adherents in Gadsden.We shall, therefore, dismiss thisallegation of the complaint.On the basis of the evidence introduced at the hearing, we are con-vinced that the respondent deliberately chose anti-United employeesto serve as special deputies on June 20.Moreover, as hereinbeforepointed out, on the basis of the evidence introduced at the hearing,the respondent must also bear responsibility for such events as thoseof June 6 and June 25. Ordinarily we would find that by such con-duct the respondent engaged in unfair labor practices within themeaning of Section 8 (1) of the Act.However, in view of the scopeof the pleadings, set forth above, relating to these incidents, we donot make such findings in the present proceeding.The complaint also alleges that the respondent, on or about June 8,1936, discharged and thereafter refused to reinstate until May 1937,12 employees because of their membership and activity in the United.The 12 discharges referred to in the complaint are the 12 membersof the United, 3 of whom were beaten in the plant by other employees,7 of whom were forced to leave the plant by other employees, andall of whom were discharged or laid off by the respondent on June 8at the request of the employees' committee.We hold the respondentresponsible for the beatings, evictions, and discharges or lay-offs ofthese employees, for the following reasons. In the first place, aspreviously described, the respondent's supervisory employees took anactive part in many of the evictions.Labor trainer Tucker and Fore-man Goodall in particular actively assisted the employee groups in 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDevicting United members.Moreover, members of the squadron, in-cluding Crow, Pete Dunn, and Bottoms, for whose actions we holdthe respondent responsible, also participated in the evictions.In thesecond place, even where the respondent's supervisory employees didnot actively participate in the evictions, they often openly mani-fested their approval of this conduct.The remarks previously quotedof Foreman Goodall and Division Superintendent Neiger to severalof the evicted employees and other members of the United are proofof this statement. Indeed, Michaels himself openly showed hisapproval of the evictions in his conversation with Jim Hudson onJune 8, previously set forth. In the third place, we are of theopinion that the respondent's officials could have stopped the evictionsand the beatings if they had so desired. Supervisors Clayton andMcGathey, and Foremen Goodall and T. P. Smith, were present dur-ing many of the evictions and made only feeble, if any, attempts tostop them.Only after the evictions had largely ceased did Craig-mile,Goodall, Cunningham, and Foreman Charles Dooley at lastattempt to disperse the evictors.Finally, the respondent by its conduct clearly ratified and showeditsapproval of the evictions and beatings.McGinty, one of theforemost of the evictors, whose activity was known to Goodall andCunningham, as previously described, was later used as a labor spyby the respondent and transferred to its police force.The mem-bers of the squadron, such as Bottoms and Crow, who participatedin the evictions, were later promoted to supervisory positions.Norwas a single one of the evictors punished, although the respondent,asMichaels testified and as the evidence proves, knew the identityof "a lot of them," such as McGinty, and could have ascertained theidentity of others by an adequate investigation, including the ques-tioning of the evicted and assaulted employees, which the respondentdid not attempt to do.The respondent attempts to justify its failureto punish the evictors by its assertion that there were too many ofthem to do so, and that any attempt to punish all of them wouldhave caused a strike at the plant.The respondent's assertion thatthere were a large number of evictors is questionable, and in viewof its failure thoroughly to investigate these incidents in order todecide if few or many employees were involved, we are unimpressedby it.Indeed, the evidence previously set forth indicates that buta small number of the 1600 employees planned, led, and carried outthe evictions.Turner was the leader in the eviction of Ledlow andCaudle, assisted by about 10 or 12 other employees, including Girard,Crow, Pete and Carl Dunn, and Horace Lowry.McGinty was theleader in the eviction of DeBerry, aided by about 10 or 12 other em-ployees including Girard, Tucker, and Crow.Carl and Pete Dunn, GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA371McGinty, and Crow, aided by about 12 other employees, evicted Love.Crow, Bottoms, Tucker, and Carl Dunn, aided by about 10 other em-ployees, evicted Doyal.Girard and Pete Dunn evicted Keener, andCrow, Carl Dunn, Pete Dunn, Jim Hudson, Chaffin, and Pete Floydevicted Lake.In several instances large groups of other employeesgathered about the scene of the evictions when they were going on,but there is no evidence that the members of such groups activelyparticipated in the evictions or approved of them. Indeed, some ofthe respondent's officials or employees, such as McGathey, testifiedthat they were in these groups but merely as spectators.We are ofthe opinion that the respondent, if it had wished, could have ad-ministered severe punishment to the small group responsible for theevictions, the identity of most of whom was known to it or couldhave been ascertained by it if it had made an adequate investigation.We do not believe that such action would have resulted in a strike.Even if it would have, the respondent cannot plead its own economicdetriment as a reason for permitting discrimination against thosemembers of the United in its employ.28The respondent's treatment of the employees' committee is furtherevidence of its ratification of the evictions.The respondent per-mitted the committee to dictate to it the discharge or lay-off of 12employees because of their United membership.The respondentasserts that these employees were distasteful to committee membersnot because of their union activities but because of "their radicalactivities."However, the testimony of the respondent's witnesseswho served on the committee indicates clearly that to most of themradicalism was the equivalent of membership in, or of activity onbehalf of, the United in the plant .2'The respondent contends thatit acceded to the wishes of the committee and discharged or laid offthe 12 employees because it feared a strike if it) did not do so.Wehave already pointed out that such a reason provides no justificationfor the discharge or lay-off of these employees.30The respondent alsostates that to have permitted these 12 employees to continue to workin the plant contrary to the committee's wishes would have resultedin further violence to them from other employees.However, therespondent made absolutely no effort, through a comprehensive inves-tigation of the evictions, and punishment of the leaders and partici-pants therein, to prevent the recurrence of the evictions in its plant.Instead, the respondent abdicated the control of its plant to themembers of this committee.Moreover, as previously set forth,28Matter of Star Publishing CompanyandSeattle Newspaper Guild, Local No. 82, 4N. L. R B.498, order enforced,Natwnal Labor RelationsBoard v. StarPublishing Com-pany, 97 F.(2d) 465(C C. A 9th, 1938).29 See the testimony of Rudder,McGathey,Turner, Bottoms, andCarlHudson.80 See footnote 28,supra. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDCraigmile not only was present during all sessions of the committee,but actively participated in its questioning of the members of theUnited called to appear before it and showed the respondent'sapproval and ratification of the committee's purposes and acts, by thestatements he then made. In addition, as we have discussed above,the selection of many of the evictors by the respondent for specialdeputy duty constituted further ratification of their conduct onJune 8 by the respondent.The previously described circumstancessurrounding the circulation of the declarations in the plant and theissuance by Bottoms of statements to the press, as well as the respond-ent's actions on June 25 and the statements of Miller and BottomstoHullett, are other instances showing ratification and approval bythe respondent of the June 8 incidents.Any doubt that may exist as to the respondent's approval andratification of the events of June 8 is completely removed by theevidence relating to the attempts of the United to secure reinstate-ment of the 12 employees. The respondent asserted that the 12employees were merely laid off, not discharged, and that it alwaysintended to recall them as soon as it felt that they could safely workin the plant.No later than 2 months after June 8, the Unitedgrievance committee presented a request for the reinstatement ofthese 12 employees to the respondent, and thereafter on three otheroccasions before April or May 1937 the United committee presentedsimilar requests.The respondent's officials remained adamant, how-ever, always informing the United committee that it was not safe toreinstate these employees in the plant.Not until May 11, 1937, didthe respondent consent to reinstate these employees, all of whom,except Doyal, who did not desire reinstatement, returned to theirformer positions in the employ of the respondent on or about May 20,1937.The respondent contends that until May 11, 1937, the 12 employeescould not have been safely reinstated in the plant.As the basisfor this contention, the respondent's officials, such as Craigmile andMiller, testified that they and foremen from time to time questionedvarious employees, including some of those who had been membersof the committee of June 8, as to whether or not their feeling towardthe evicted employees had changed, and whether or not it would besafe to reinstate them, and each time received negative answers.The respondent's officials at no time either disciplined or threatenedwith discharge or other disciplinary action any employees, or other-wise attempted to make it safe for the 12 employees to be reinstated.The respondent's officials assert that when they reinstated theemployees in May 1937, it was safe to do so because the feelingagainst them had died down. The evidence shows this reason is GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA373specious:In the first place, Michaels himself testified that hebelieved that from January 1937 until March or April of that year"the feeling in the plant was the best anybody could imagine," butthat in April and May 1937, due to the formation and rapid growthof the Etowah, as hereinafter described, and the resulting rivalrybetween Etowah and the United, the feeling was "tense."More-over, several of .the respondent's officials, including Miller, Neiger,and Craigmile, testified that they believed the feeling against thedischarged employees had not died down when they were reinstated.Miller testified that the great respect that the employees had forthe respondent's officials, such as Michaels, had insured the safetyof the reinstated employees.There is no evidence that this respectincreased between June 1936 and May 1937. Craigmile testifiedthat he believed that the employees were safely reinstated for threereasons.First, inMay 1937 he himself had personally told manyof the employees who had taken a leading part in the events of June8 that if any of them or anyone else threatened or harmed the re-instated employees upon their return to the plant, the respondentwould instantly discharge them.When asked at the hearing whyhe had not taken such action prior to May 1937, Craigmile testifiedmerely that he felt that it would have been useless. Second, Craig-mile and Michaels testified that the upholding of the consti-tutionality of the Act by the Supreme Court of the United States 31had had a "sobering effect" on the employees.Finally, Craigmileand Michaels testified that on May 13, 1937, as hereinafter set forth,the respondent posted certain notices at the suggestion of the Board,agreeing not to interfere with the rights of its employees guaranteedin the Act, and to disestablish the Plan ; and that they believed thatthese notices had also sobered the employees.We are of the opinion, and we find, that the reason for the re-instatement of these 12 employees was the effect upon the respondentof the decision of the Supreme Court upholding the constitutionalityof the Act.As Craigmile testified, the respondent had been advisedby counsel that the Act was unconstitutional.Secure in this belief,prior to the Supreme Court's decision the respondent's officials madeno serious attempt to reinstate the discharged employees but con-tented themselves with telling the United grievance committee thatitwas not safe for these employees to return to the plant. Im-mediately after the Supreme Court had upheld the Act, the respond-ent suddenly reversed its policy and, for the first time taking activesteps to insure the safety of the 12 employees upon their return toffi National Labor Relations Board v. Jones&Laughlin Steel Oorp,301 U. S.1 (April 12,1937).283032-41-vol 21-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in the plant, reinstated them.No harm had occurred to thereinstated employees up to the time of the hearing.In view of the complete lack of effort by the respondent prior toMay 1937 to take any precautions to insure the safety of the 12employees upon their reinstatement, it does not lie in the mouth ofthe respondent to say that it could not have safely reinstated them.The respondent's other contention that their reinstatement would havecaused a strike at its plant is, as we have previously pointed out, nodefense for its conduct.32Moreover, the respondent by its failureto punish any of the participants in the June 8 occurrences, by itssubsequent ratification of their acts, by the promotion of many ofthe leading evictors, and by its condonation of the further anti-United conduct in the exodus from the plant and the riot on June25, as well as in the events relating to Hullett's sermon, clearly con-tributed much to the preservation and growth of the anti-Unitedfeeling in the plant which it asserts was the reason why it was unablesafely to reinstate the 12 employees.We find that the respondent on June 8, 1936, laid off or dischargedand thereafter refused until May 1937 to reinstate the following em-ployees because of their union membership and activity : Edward'Ledlow, C. S. Holmes, F. D. Love, F. H. DeBerry, J. D. Doyal, S. W.L. D. Hayes, and F. B. Adams. The respondent, by laying off ordischarging these 12 employees, discriminated in regard to theirhire or tenure of employment, thereby discouraging membership ina labor organization and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section ITof the Act.3.The other 1936 lay-offs and dischargesDuring the latter part of June and the early part of July 1936,three employees,two of them members or former members of theUnited, were laid off or discharged.All three discharges or lay-offsarose out of the activities previously described.ZellaMorgan.Morgan, the recording secretary of the United, as,previously set forth,had been summoned before the employees' com-mittee on June 8, and had been allowed to return to work on thatday after Craigmile and members of the committee had warned herthat if she did not cease associating with the United organizers, shewould be summoned again before the committee.On June 13 Morganwas summoned to Craigmile'soffice.Craigmile asked her to signthe statement,previously referred to, concerning his participation in12 See footnote 28,supra GOODYEARTIRE& RUBBER COMPANY OF ALABAMA375the activities of the June 8 committee.Morgan testified that at thistime Craigmile informed her that he had heard from the respond-ent's officials at Akron that she had been making false statementsconcerninghis participation in the committee's activities.Craigmiledid not deny making this remark, and we find that he did so. OnMonday, June 29, four girls employed in the plant, Clarice Prater,Cathryn Davis, Daisy Warren, and Mrs. Lula Moore, approachedMorgan while she was working, told her that she would have toleave the plant, and asked her to accompany them to the respondent'soffices and obtain her pay.Morgan replied that she would go pro-vided that the girls would not accompany her.Morgan went to herforeman, O. C. Pack.Morgan testified that she told him what hadoccurred, asked him what she should do, and was told by him tosee Craigmile.Pack testified that Morgan merely informed him thi, tbecause the girls would not work with her, she was quitting.WecreditMorgan's testimony. Shortly after Morgan's arrival in Craig-mile's office, the four girls entered.Morgan testified that she in-formedCraigmile that she had been ordered by the four girls toleave the plant and told him that she "supposed" she should ask forher "time in full"; that one of the girls stated that they had nothingagainst her except her continual association with the "Union people";thatCraigmile reminded her that the committee had previouslywarned her against associating with union members; that Craigmilepromised to protect her in the plant, but stated that "those girlshave made up their minds and it won't do any good for you to goback down there, when the committee calls you before them again";that Craigmile informed her that although he could call the com-mittee togetheragainto hear her case, he believed that such actionwould be useless, since the girls had already decided they would notwork with her ; that Craigmile told her that "the best thing" for-her to do was to accept from him an honorable discharge 33 and hervacation money, which he would give her if she would leave the plantat once, and then doubtless she would be able to return to work "alittle bit later"; and that Craigmile stated that if she did not leavenow of her own accord and "we have to call this committee backyou will have to abide by what they say." According to the testi-mony of Mrs. Moore, Davis, and Prater, as well as Craigmile, thefour girls told Craigmile that they wished to evict Morgan because,"their men folks had taken a hand in running some of the radicalsout of the plant and it was their opinion they had not done a.thorough job, they should have chased Zella out too;" Craigmiles3An honorably discharged employee,if ever reemployed by the respondent,had rights,and,privileges, such as vacations and seniority,based on his total period of employment by-the respondent,and was not treated as a new employee 376DECISIONS'OF NATIONALLABOR RELATIONS BOARDthereupon stated that they could not "dictate" to him, for he wasstill "running" the plant and had charge of "all the hiring andfiring";Morgan then said that because the girls did not want towork with her, she wished to quit; the girls stated that Morganhad been seen associating with the organizers and their wives sinceJune 8, and that they felt that Morgan had broken the promise shehad made to the committee on June 8, not to be guilty of such con-duct; Craigmile stated that he was "very proud" to have Morganworking for him, promised her full protection in the plant, andrequested her to remain at work, but she refused ; Craigmile thenasked Morgan to work for 3 more days,34 but she refused; and finally,Craigmile gave Morgan an honorable discharge with vacation pay.In view of the respondent's general labor policies at this time, asdescribed in the previous section, and in particular in view of Craig-mile's treatment of the committee and the employees summoned be-fore the committee on June 8, we are of the opinion that Morgan'stestimony concerning her interview with Craigmile is to be credited,and we find the facts to be as set forth above in it.Morgan had never had any previous difficulty with any of the fouremployees who requested her departure.According to the testimonyof Davis, Mrs. Moore, who is the wife of a supervisor in the respond-ent's plant and did not work in Morgan's department, was the leaderof this eviction group and the first one to suggest taking such action.Craigmile, although he testified that he rebuked the evictors, neitherthreatened them with discharge nor at any time actually dischargedor otherwise disciplined them for their conduct.Craigmile must haverealized that Morgan was willing to quit her job only because shefeared suffering a fate similar to that of the seven employees evictedon June 8.Craigmile offered Morgan the alternative either of yield-ing to the request of the evictors and voluntarily leaving her jobat once with vacation pay and the possibility of reinstatement withoutloss of her seniority rights, or of remaining at work in the plantuntil recalled before the committee and then probably being dis-charged without vacation pay. In view of the events, described inthe previous sections, which had occurred in the plant and in Gadsdenin June 1936, Craigmile's advice to Morgan, in the presence of thefour evictors, to accept the first alternative, practically compelledher to take such action and so was, a discharge or lay-off. In anyevent, for the respondent to require that Morgan, as a conditionof further employment, appear before the employees' committee,answer its questions about her United activities, and abide by itsdecision as to whether she could continue to work in the plant, was34 Usually employees obtained an honorable discharge only if they gave therespondent3 days' notice before leaving its employ. GOODYEARTIRE &RUBBER COMPANY OF ALABAMA377a violation of the Act,35 discriminating in regard to her hire andtenure of employment, and Morgan lost none of her rights guaran-teed by the Act by refusing employment under such circumstances.38-We find that the respondent's conduct toward Morgan, set forthabove, was caused by her union membership and activity.The re-spondent, by such conduct, discriminated in regard to her hire andtenure of employment, thereby discouraging membership in a labororganization and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The United grievance committee asked the respondent to reinstateMorgan at the same time that it asked for the reinstatement of the12 employees laid off or discharged on June 8.Craigmile admittedat the hearing that he believed that Morgan could have been rein-stated safely in the plant some time before she actually was rein-stated on May 20, 1937, but stated that he did not think it proper toreinstate her unless the other 12 employees were reinstated at thesame time.The respondent's failure to reinstate Morgan until May20, 1937, confirms our opinion that the respondent either laid offor discharged her, or forced her to quit its employment, in June 1936,because of her union membership and activity.Ruth Christopher.Christopher entered the respondent's employon October 4, 1929. In August 1934, she joined the United: Priorto June 1936, she had lost her membership through failure to paydues.As previously set forth, Christopher, despite a warning fromSupervisor Phillips, had refused to sign the declaration circulatedin the respondent's plant shortly before June 25, and had subse-quently been interviewed by Superintendent Neiger as to whether ornot she was satisfied with working conditions in the plant.OnJune 25, 1936, after the employees returned to the plant following theTolson Building riot, several of the women working near Christopherdiscussed the riot.Christopher's brother was one of the organizerswho had been assaulted at the Tolson Building.Christopher testi-fied that one of the girls cursed the union organizers, and that shethen stated that she believed that it was not right for "a mob of men"to go and assault "a few men like that,"' and that she thought that the35 See section III, B,2,supra8° Cf.Matter of Clover Fork Coal CompanyandDistrict 19,United Mine Workers ofAmerica, 4N. L. It. B. 202, order enforced,Clover Fork Coal Company v. National LaborRelationsBoard,97 F. (2d) 331 (C. C. A. 6th, 1938) ;Matter of Waggoner Refining Com-pany, Inc. and W. T. Waggoner EstateandInternationalAssociation ofOil Field,Gas Welland Refinery Workers of America,,6 N.L. It. B. 731;Matter of Sterling Corset Co., Inc.and Universal Brassiere&Justrite CorsetCo.andInternational Ladies' Garment WorkersUnion, Local 85,9 N. L. R B. 858;Matter of Chicago Apparatus CompanyandFederationofArchitects,Engineers,Chemists and Technicians,Local 107,12 N. L.It.B. 1002;Matter of The Press Co., Inc and The Gannett CompanyandTri-City Newspaper Guild ofAlbany, Troy,and Schenectady,New York,13 N. L. It. B. 630. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDrioters ought to be cursed as well as the organizers.Christopherdenied cursing the organizers.Mrs.Emmett Carnes and LeonaWoods, two women in the group addressed by Christopher, testifiedthat Christopher cursed the organizers.We credit Christopher'stestimony.Several of the girls in the group around Christopher,including Mrs. Carnes, Leona Woods, and Eva Woods, showed greatresentment over Christopher's remarks.Mrs. Carnes, together withEva and Leona Woods, then approached C. E. Jellicourse, the chiefdispatcher, and asked him to take Christopher to see Miller. Jelli-course agreed to do so, in order, he testified to protect Christopher.Jellicourse and the women, together with Christopher, saw Miller.The women told Miller that they considered Christopher an "unde-sirable," that the "boys" had "rid" themselves of the "undesirables,"and that they would not work any longer with Christopher.Chris-topher testified that she was extremely nervous and frightened atthis time.At Miller's suggestion, Christopher agreed to go homeuntil the following Monday.When she reported for work on Mon-'day, June 29, she saw Craigmile, Miller, and Neiger.Christophertestified that Neiger informed her that she could no longer work in hisdepartment because two-thirds of the girls there would not work withher; that he told her that she would have to take a job as a new em-ployee in another department, which would pay her considerably lessmoney; and that Neiger and Craigmile both said that they were noteven certain if they would let her continue to work in the plant.Christopher protested this transfer.Finally it was agreed that Chris-topher should take a vacation for a week.Christopher did so.Atthe end of the week, when Christopher reported for work, she sawCraigmile.Christopher testified that at this time Craigmile informedher that he had no job at all for her and that she was discharged.Craigmile and Neiger both testified that they suggested Christopher'stransfer because she was unpopular in her department and had haddifficulty in getting along with her fellow employees, and Craigmiletestified that when Christopher returned from her week's vacation,he had not discharged her but again offered her the transfer, whichshe again refused.We credit Christopher's testimony and find thefacts to be as set forth above in it.The respondent introduced considerable evidence to prove thatChristopher was in the habit of cursing her fellow employees andalso various officials of the respondent.We are of the opinion thatChristopher's cursing was not the reason for the respondent's dis-charging her.The evidence indicates that Christopher's cursingwas not at all unusual among employees in the respondent's plant.Thus Clarice Prater, an employee, testified that Roy Girard, anemployee, whom Christopher often cursed, was also guilty of cursing GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA379Christopher.Christopher's foreman,Hershiser, testified that hehad never heard Christopher use any profanity, but that he hadreprimanded her for so doing because of the complaints of otheremployees.However, he admitted that other employees used thesame language as Christopher did, although stating, without any,explanation, that Christopher's language was more abusive 37Her-shiser also admitted that he rebuked the entire crew of employeeswith whom Christopher worked for profanity, and not Christopheralone.Moreover, it is clear that on June 25 the trouble betweenChristopher and her fellow employees arose not because of Christo-pher's cursing but because of her adverse comments on the riotersat the Tolson Building.Neiger testified that he suggested Chris-topher's transfer from his department "in view of the fact that thesepeople did not want to work with her." But as the women employeeswho took Christopher to Miller informed him, they allegedly were.unwilling to work with Christopher, not because of any cursing byher, but because of her sympathy with the United, which made heran "undesirable."And, despite the fact that Mrs. Carnes and Leonaand Eva Woods, as well as the other employees who resented Chris-topher's remarks, were fully as much to blame for the ensuing dis-pute as Christopher, the respondent made no effort to punish orcarried out the wishes of the evictors and discharged Christopher.We find that she, like the 12 employees laid off or discharged onJune 8, was discharged by the respondent in compliance with thedemands of the anti-United employees in the plant.The respondent argues that by offering Christopher a transfer toanother department it was attempting to protect her in its plant.However, the transfer, admittedly to a lower-paying job, was causedby the same reasons as her discharge and therefore was discrimina-tory, and we have held in previous decisions that an employee con-fronted with a discriminatory transfer need not accept the transferbut may leave his employment without sacrificing his rights under'Section 8 (3) of the Act.38Moreover, as previously stated, we areof the opinion that Christopher's testimony that Craigmile in thefinal interview discharged her and did not offer her a transfer is tobe credited.srHershiser testified:"...other people used similar words.You can be abusive withit and you cannot."53Matter of Waggoner Refining Company,Inc. and W. T.Waggoner EstateandInterna-tional Association of Oil Field,Gas Well andRefinery Workers of America,6 N. L. R. B.731;Matter of The Press Co, Inc. and The GannettCo. andTrs-CityNewspaper Gua.ld ofAlbany, Troy and Schenectady,New York,13 N. L. R. B.630;Matter of R. C. Hoiles,C.H. Hoiles,Harry Moiles,and Mary Jane Hoiles, doing business under the trade nameand styleof ClovisNews-Journal(formerly Evening News-Journal)andPryer U. Smith,13 N. L. R.B 1122. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent discharged Ruth Christopher be-cause of her union activity.The respondent, by discharging Chris-topher, discriminated in regard to her hire and tenure of employ-ment, thereby discouraging' membership in a labor organization andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.The respondent reinstated Christopher at the same time that itreinstated the 12 employees laid off or discharged on June 8.Emmett D. Taylor.Taylor was hired by the respondent as a bandbuilder in the tire room, in 1929.After 9 months, because of illnessin his family, he left the respondent's employ.Early in 1936, Taylorreturned to his former position in the respondent's employ.Beforehe returned, Taylor had been asked by his former shift foreman,Cunningham, and also by his former supervisor, Canup, to returnto work.Cunningham testified that he had sought Taylor's returnbecause he needed more band builders and wanted experienced men.Cunningham also testified that Taylor was a "pretty fair worker."In April 1936, Taylor applied for membership in the United, butprior to his lay-off on June 24, 1936, due to financial difficulties, hehad never actually joined the United.As previously set forth, Taylor shortly after June 8 was asked byMiller if he "was satisfied with conditions in the plant," and latertwice refused Jones' request to sign a declaration that he was satis-fied with the working conditions in the respondent's plant.TaylortoldMiller that he "was making no complaint at the present timeat conditions in the plant."Taylor told Jones that he would notsign the declaration because "I resented the treatment that unionemployees were receiving by the company, and . . . I believed inorganized labor."The following night, June 24, Shift ForemanRollins sent Taylor to see Goodall, who informed Taylor that he was-being laid off because he was "a junior man" and the respondent"had hired in too many band builders," and "had a surplus of labor."The respondent has advanced numerous reasons for Taylor's dis-charge or lay-off.The answer of the respondent alleges that Taylorwas laid off because of defective work and incompetence. JohnCunningham, shift foreman, the only official of the respondent whotestified concerning Taylor's work, stated that Taylor's work was allright in quality but was deficient in quantity.Cunningham could notrecall, however, ever having complained about Taylor's work, andthere is no evidence to contradict Taylor's testimony that he had neverbeen reprimanded for any deficiency in production.Moreover, thefact that Cunningham and Canup both sought to have Taylor returnto his job with the respondent indicates that Taylor's work was satis- GOODYEARTIRE&RUBBERCOMPANY OF ALABAMA381factory.Cunningham testified also that Taylor was laid offbecausehe was one of the youngest men on that job. Taylor, however, testi-fied that there were four or five band builders not then laid off whowere junior to him, and the respondent offered no evidence, such asemployment records, which it must have had in its possession, tocontradict this testimony of Taylor.Cunningham also testified thatthe respondent's production had declined because of a decrease inbusiness.The respondent offered no other testimony whatsoever toprove such a decrease in business.On the contrary, Michaels testi-fied that on June 8 he was so busy with the problem of expandingproduction at the 'respondent's plant that he was unable to meet withthe employees' committee.Finally,Cunningham testified thatTaylor was often absent from work.Taylor testified, however, thathis absences were due to illness.The respondent's medical recordsindicate that Taylor had been ill for a week in March, 2 days inApril, and 4 days in June.On every occasion Taylor was absent,so far as the record shows, he either obtained a medical excuse fromthe respondent's own doctor or presented a satisfactory medicalexcuse to the respondent's doctor from his own physician.Cunning-ham testified that he was unaware that Taylor's absences were due toillness, but admitted that Taylor might have presented the excusesfor his absences to Shift Foreman Rollins.We are impressed by the fact that the only witness of the respond-ent to testify concerning Taylor's discharge was Cunningham, a shiftforeman, who admitted that Taylor was under his supervision onlypart of the time. Department Foreman Goodall, who orderedTaylor's discharge, did not testify concerning this event at the hear-ing.Under these circumstances, we find that Taylor was not dis-charged for any of the reasons advanced by the respondent, butbecause of his refusals to sign the declaration and his remarks toJones showing his sympathy for the United.As alleged in the amended complaint, we find that the respondenton June 24, 1936, discouraged membership in the United by layingoff or discharging and thereafter refusing to reinstate Taylor becausehe had twice refused to sign the previously described declarationcirculated in the plant and had manifested a friendly attitude towardthe United.The respondent, by laying off or discharging Taylor,discriminated in regard to the hire and tenure of his employment,thereby discouraging membership in a labor organization and inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Taylor desires to return to his former position in the employ ofthe respondent. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The formation and admvnistration of the Etowah1.The history of the EtowahAs previously set forth, the respondent had been advised by itscounsel that the Act was unconstitutional.Despite the passage ofthe Act, therefore, the respondent made no attempt to dissolve thecompany-dominated Plan previously described, prior to the decisionof the Supreme Court of the United States upholding the constitu-tionality of the Act.39On April 19, 1937, however, within a weekafter this decision, the eight employee representatives of the Planwere summoned to a meeting of the factory council in the plantearly in the morning.Michaels informed the employee representa-tives that the respondent had decided to dissolve the Plan.Michaelsstated that he "was sorry" to see the Plan dissolved, and that he feltthat it had accomplished a lot in the plant and hoped that "the sameamicable relations" between the respondent and the employees couldbe continued in the future.Hoyt Yarbrough, one of the employeerepresentatives, asked whether the employees could "organize a unionof their own." Craigmile replied that the employees could joinanything they wished.No further announcement of the dissolution of the Plan was madeuntilMay 3, 1937, when the respondent posted a notice, signed byMichaels, informing all employees in the plant of the dissolution ofthe Plan.Immediately after the conclusion of the meeting on April 19, sev-eral of the employee representatives, including Carl Hudson andBeck, began to discuss the formation of a new labor organization forthe employees at the respondent's plant.Carl Hudson testified thatthe employees were in a hurry to get this organization started be-cause "we wanted to have something to take place of the JointConference," and that during that day while at work at the planthe spoke to various employees, including Jim Hudson and McCay,concerning the formation of a new union.Dwight L. Teague, anelectrician in the respondent's employ, reminded Jim Hudson, whenthe latter spoke to him about organizing a union, of what had hap-pened previously to employees who joined unions.Hudson repliedthat this union he was organizing "was different" and that he hadspoken to several officials, including the master mechanic, Mallory,and had been informed by Mallory that this union "would be allright."When Teague still expressed doubt, Hudson informed himthat he would again speak to Mallory.Later that day Hudson toldTeague that he had spoken to Mallory again and that the latter had89 See footnote 31,supra. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA383informed him that it was "all right" to proceed with the organiza-tion of his union.Hudson also told Teague that the original or-ganization meeting was to have been held at the ball park but thatMallory had objected that to hold the meeting there would not "lookso good" and had suggested that instead it should be held on theemployees' golf course.That afternoon shortly after the first shift of the plant ended at 3o'clock, about 150 employees met on the golf course.Among thosepresent were Beck, Carl Hudson, and Rex Norton, all employee repre-sentatives of the Plan.Beck told the group that under the Act itwould be illegal for them to begin their organization on the golfcourse, which was the respondent's property.Accordingly, the groupdecided to appoint a committee consisting of Rudder, Jim and CarlHudson, Beck, McCay, Jud Dailey, J. P. Tollison, H. 0. Carpenter,E. L. Riley, and J. H. Johnson, all employees, to meet that night atthe home of Rudder and perfect plans for the organization of a union.The group also authorized the committee to employ an attorney toassist them. Immediately after the meeting on the golf course ended,Rudder, who had not attended this meeting, was informed by Beckand Jim Hudson of what had occurred at the meeting. Rudderarranged for W. M. Rayburn, an attorney, to advise the group. Rud-der also saw a printer and asked him to be ready to print membershipcards late that evening.At the meeting held that evening at Rudder's home, Carl Hudsonwas elected temporary president and other temporary officers werechosen.A membership committee consisting of Jim Hudson, Beck,Carpenter, and Tollison was chosen.Membership cards were drawnup, monthly dues of 25 cents were established, and the organizationwas named the Etowah. About 1 o'clock that morning the meetingbroke up.Rudder at once had membership cards printed.About 3o'clock that morning Beck, McCay, Jim Hudson, Tollison, Carpenter,and Riley went to the plant and began to solicit members.None ofthese employees soliciting members then were supposed to be in theplant at work at this time.Despite the fact that they made no at-tempt to conceal their presence in the plant or what they were doing,no official of the respondent interfered with their activity for severalhours.As a result they succeeded in signing up almost all the em-ployees at work on that shift.Thus, B. H. Vickery, an employee inthe mill room, saw Tollison go through his department with member-ship cards in his hand, speak to every employee there, and sign upmany of them, including Vickery.McCay testified that he alonesigned up 100 employees before the shift ended at 7 a. m.Finally at about 7:30 that morning Michaels informed Rudder andJim Hudson that the soliciting in the plant must cease.The evidence 384DECISIONSOF NATIONALLABOR RELATIONS BOARDindicates, however, that but little heed was given to Michael's orderthat morning and that the respondent's officials made little attemptto enforce it.Thus Rex Norton while he was working in the plantduring the morning saw Beck, Carpenter, and McCay go through thetire-building department from machine to machine with membershipcards and pencils in their hands and openly solicit members withoutbeing stopped by any official of the respondent.That same day Rudder arranged for a meeting between Michaelsand Craigmile, and Jim and Carl Hudson, Riley, and Tollison.CarlHudson testified that the purpose of this meeting was to find outwhether these officials of the respondent "approved" of the Etowah,but that the two officials refused to commit themselves.The em-ployees informed Michaels and Craigmile of the organization of theEtowah and read the minutes of the previous meeting to them.Mi-chaels and Craigmile informed them that there was to be no solicitingIof members- in the plant.-cSeveral more meetings were held by the committee at Rudder'shome.On April 24 a mass meeting was held at the municipal audi-torium at which a constitution and bylaws were adopted, and on May'1, at another mass meeting, permanent officers were elected.On May4 Rayburn, U. M. Gilbert, president of the Etowah,. Yarbrough, vicepresident, and C. B. Johnson, secretary-treasurer, conferred withMichaels and obtained oral recognition from him of the Etowah as alabor organization.Michaels refused to recognize the Etowah as solebargaining agent for all employees, despite the claims of its officersthat 1200 of the 1500 eligible employees in the plant belonged to it.Pursuant to the request made by the Etowah representatives duringthis conference on May 5, 1937, the respondent posted the followingnotice on all the bulletin boards in its plant:General NoticeAll employees of the Goodyear Tire & Rubber Company ofAlabama are hereby notified that recognition has been givenby said Company to the Etowah Rubber Workers Organizationand to the following named men as officers of the OrganizationU. M. GILBERT,President,H.W.YARBROUGH,Vice President,C. B.JOHNSON,Secretary-Treasurer,Goodyear TireetRubber Company of Alabama.(Sgn)A. C. MICHAELS,General Superintendent.On May 13 the United representatives requested that the respond-ent post a similar notice for the United.The respondent's officials GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA385denied this request, stating that they had done so in September 1935,and that further recognition of the United was unnecessary andwould be unfair to the Etowah.On May 25, 1937, however, therespondent, pursuant to the requests of the United and the Etowah,posted notices giving thenames ofemployees on United and Etowahcommittees.On May 14, 1937, pursuant to a petition filed on April 24, theEtowah obtained a corporate charter from the State of Alabama:2.The relationship between the Etowah and the respondentWe are of the opinion and we find that the respondent dominatedand interfered with the formation and administration of the Etowahand contributed support to it in the following ways :First, as previously described, during June 1936, less than a yearbefore the formation of the Etowah,.the respondent had engaged invarious unfair labor practices at its plant and clearly revealed toits employees its inveterate hostility toward the United or any other"outside" labor organization.That such events as the June 8 beat-ings and ejections and their significance had not been forgotten inMay 1937 by the employees who had witnessed or participated inthem is shown by 'the conversation, previously set forth, betweenTeague and Jim Hudson at this time, and the fact that the organizersof the Etowah immediately sought to obtain the approval of therespondent's officials, Michaels and Craigmile, for their organization.Consequently, the formation and rapid growth of an inside labororganization, the Etowah, to take the place of the company-domi-nated Plan, immediately after that organization had been dissolved,was but a logical development and consequence of the previous unfairlabor practices of the respondent, which showed the employees notonly the respondent's hostility toward the United and its prefer-ence for an inside labor organization, but also the risks incurred injoining the United.By inevitably making the intimidated employeesvery reluctant to join, or remain members of, the United, the re-spondent's previous unfair labor practices seriously crippled theUnited's activity at the Gadsden plant.Moreover, the employeeswho had been laid off or discharged in June 1936, were, in the main,the most prominent and active members of the United. Since theywere not reinstated until May 20, 1937, or thereafter, they were,unable before then to carry on the United's activities as vigorouslyas if they had been working in the respondent's plant.On May 13, 1937, the respondent posted a notice on its bulletin-board stating that, in accordance with suggestions made to it by-the Board, it would disestablish the Plan, not interfere with, restrain,. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDor coerce its employees in their rights to self-organization,not domi-nate, support,or interferewiththe formation or administration ofany labor organization of its employees,nor discourage membershipin any such labor organization by discrimination in regard to hireand tenure of employment.However, this notice was not posteduntil after the Etowah had been fully organized and recognized bythe respondent and, according to the Etowah's claims,after it hadobtained 1200 members at the respondent'splant.Similarly, therespondent,apart from the April 19 announcement,did not postnotices officially dissolving the Plan until 2 weeks after the Etowahhad been organized.Therefore,these steps taken by the respond-ent to eradicate the effect of its 1936 unfair labor practices, sincethey were not taken until after the Etowah had been formed and,in the case of the May 13 notice,recognized,were ineffective todiminish the effect of these unfair labor practices upon the forma-tion and growth of the Etowah.In the second place, the evidence is clear that the respondent'sofficials permitted widespread solicitation for Etowah members, col-lection of Etowah dues,and distribution of Etowah ribbons, by em-ployees in the plant during working hours.The respondent pointsout that employees also solicited members for the United in theplant during working hours.However, there is no evidence thatUnited representatives were collecting dues or distributing Unitedbuttons in the plant during working hours.Nor did United mem-bers solicit members in the plant as openly and on as large a scaleas the Etowah representatives did. In fact,in many instances, therespondent's supervisory officials either tolerated or directly aidedsuch activities of the Etowah in the plant.Thus, as previouslydescribed,on the morning of April 20 representatives of the Etowahwho were not then supposed to be in the plant, solicited membersfor 3 or 4 hours openly before they were finally warned by the re-spondent's officials.No reason was given by the respondent's of-ficialswhy such solicitation was permitted.We are convinced bythe evidence that the respondent's officials must have known of thesolicitation and deliberately tolerated it.Michaels finally issued anorder to stop this activity,but as previously pointed out,his order,as shown by what Norton observed that morning,had littleimmediate effect.Rosebud Howard, an employee, when asked to join the Etowahwhile working in the plant by Girard, questioned her supervisor,Yancey, as to whether it was all right to join.Yancey replied,"Can't that man make you see anything. . ."A. J. Forman, anemployee, while at work was asked to join the Etowah by McDaniel, GOODYEAR TIRE&RUBBER COMPANY OF ALABAMA387who, as previously set forth,was then a labor trainer,a supervisoryposition.In fact,McDaniel admitted that he solicited for theEtowah for 2 or 3 days in the plant.R.H. Scott, an employee,testified that his foreman,F. S. Bell,told him that only by joiningthe Etowah could the employees prevent part of the production oftheGadsden plant being transferred to a plant at Akron, Ohio.According to Scott, in May 1937, when Bell noticed that he waswearing a United button,Bell remarked that he, Bell,was surprisedthat Scott had joined the United because it did not have a charteras the Etowah did, that "if we go ahead in this country organizingunder this C. I. O.. . . we will be working just like in China orJapan for whatever they give us," and that he, Bell, personallypreferred that Scott join the Etowah and "be steady here" andprevent production leaving the Gadsden plant and going to Akron.Scott also testified that when he left the plant to appear at thehearing, Bell remarked to him, "don't forget what you said about theC. I. 0." Scott testified that Bell referred to the fact that he hadonce told Bell that if the Etowah was a union, he did not want anyunion, even the United.Bell denied most of the above testimony ofScott.Bell testified that because Scott had cursed the United a fewweeks previously, he had remarked, upon seeing Scott wearing theUnited button, that he was surprised.According to Bell, he toldScott the latter"could join anything he wanted to." Bell also testi-fied that he had made the remark above referred to when Scott hadleft the plant to appear at the hearing in order to remind Scott ofthe latter's statements to him in April cursing the United.We findthe facts to be as set forth above in Scott's testimony concerning theabove incidents.Millard Edgeworth,an employee,testified that Supervisor LouisJones asked him where his Etowah ribbon was; that he replied thathe belonged to the United ; and that Jones later told him that theUnited was a "damn bunch of Bolsheviks"and that he had thoughtEdgeworth "a good boy" until the latter had "the crust to join" theUnited. Jones denied the above testimony of Edgeworth,but we findthat his denial is not to be credited.Joe S. Hyde, an employee,asked his foreman, Linn, about the Etowah.Linn replied that he"thought it would be all right to get in it."Flavel Roberts,a tire builder,several times asked A. L. Country-man, Jr., an employee,while he was working to join the Etowah.When Countryman complained about this activity of Roberts to hissupervisor,Frank Lister, Lister merely laughed. Johnson, the Secre-tary-treasurer of the Etowah, was a clerk in the office of Mallory, themaster mechanic.Johnson testified,and we find,that during the first2 weeks of the organizing campaign of the Etowah,Mallory was away 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the plant; that during that time the mechanics came constantlyto his, Johnson's desk at the plant; and that he then signed them upfor the Etowah, if they requested him to do so. Jordan, an Etowahmember, solicited members in the plant for about 4 hours, obtained30 to 40 of them, and collected dues for an hour.He was rebuked byForeman Goodall, but still continued his soliciting.Harris Hurst, asquadron member, at the request of James Karam, another squadronmember, for 45 minutes distributed 200 Etowah ribbons in the plantduring working hours until he was finally sent back to work withoutany rebuke or punishment by Foreman A. E. Rearick.Henry Lowry,a squadron member, belonging to the Etowah, testified that he hadcollected and still did collect dues during working hours in the plantfrom Etowah members. One Hallmark, an employee, usually collectedEtowah dues in the plant. One day when Hallmark was absent, GeraldCrowder, an employee, collected dues in the plant and continued todo so even after Supervisor Moore had warned him to stop. Crowdertestified that he was unaware that the respondent had any rule for-bidding such activity in the plant.Mrs. Carnes also solicited mem-bers and collected the dues of 20 employees in the plant and wasunaware that this activity was against the respondent's rules untilfinally stopped by her foreman, Hershiser.At the same time, the respondent's supervisors were revealing toemployees that their hostility toward the United had not abated. Inview of the intense rivalry between the Etowah and the United suchaction by the respondent's supervisory employees not only constitutedinterference with the rights of the employees to self-organization, butalso gave support to the Etowah.' Thus, when Theo. Henslee andanother employee first wore their United buttons in the plant in May1937, their foreman, Bell, told them that he, Bell, was "very badly dis-appointed" that they had joined the United and wanted to try tochange their minds.L. T. Brooks, an employee, about the same timewas told by his supervisor, Terrill Jackson, that he, Jackson, wassurprised that Brooks had joined the United which was like "theKu Klux Klan," and that Jackson "would bet . . . $5.00 there wouldbe nothing to it in 2 years." Cartee testified that in May 1937, whenhe was wearing a United button in the plant, N. A. Nigosian, headof the engineering department, told him that he, Nigosian, could nottalk about "the union" in the plant but that if Cartee would come outto his home, he would explain "a lot of things" to him and "open" hiseyes and "show" him something, and that due to the "union" hedid not know whether the respondent would ever get its new machinesin operation.According to Cartee, Nigosian told him that he, Ni-gosian, did not see why all the employees could not be "one big happyfamily" and get into "this little union"; and when he asked if Nigosian GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA389meant the Etowah, Nigosian said, "you know what I mean .. . thisthing doesn't cost you anything . . . you get just as much by belongingto it as you will by belonging to the one you belong to." Nigosiandenied most of Cartee's testimony.Nigosian testified that he couldnot recall whether he had ever invited Cartee to his home and that,concerning the new machines, he told Cartee that if the respondentgot the parts for them in time, they would be installed, but that therewas so much agitation in Akron that the respondent could not dependon getting anything from there.We find the facts to be as set forthabove in Cartee's testimony, which we credit.Arthur Crider, a tire builder on the United shop committee, testi-fied that in April 1937 he informed his foreman, Charles Dooley,that he had been elected a member of the United shop committee andsuggested that he and Dooley "cooperate"; that Dooley replied,"Any time you need anything you see your supervisor" ; and thatDooley also said that "we was not running this place, but he wasthe foreman," and that Crider should go back to his machine andgo to work.According to Crider, 15 minutes later Dooley came tohim with Superintendent B. L. Morgan, and after he had told Morganwhom he represented, Morgan told him that the respondent had"done away with all representation and did not have it now nor wculdever have it."Morgan. did not deny the above testimony.Dooleytestified that he knew that Crider belonged to the United; that Criderinformed him that he, Crider, represented the men on that shift; andthat he then informed Crider that the respondent did not have "therepresentative plan any more," that Crider did not represent anyoneso far as he, Dooley, was concerned, and that if any individual em-ployee had a complaint, that employee should see him, Dooley.Dooley, however, denied knowing at the time he made these remarksthat Crider was a United committeeman.We find that Crider'stestimony is to be credited and that Dooley knew at this time thatCrider was a United representative.Woodrow Kilpatrick, an employee belonging to the United, testi-fied that on June 20, 1937, he was rebuked by Superintendent Neigerfor allegedly soliciting in the plant; and that Neiger stated thatunless the employees left the "damn C. I. 0. alone Akron was goingto take all of our production, that they were going to close down theplant and the bats would be in, the plant in less than a month .. .that the C. I. 0. was based on red Russia and that kind of Com-munism," and that if Kilpatrick "did not cooperate with the Com-pany" he "would not have a job long." Louie Allen, an employeeon the United shop committee, testified that he was present during,this interview between Kilpatrick and Neiger; that Neiger askedhim, Allen, why he had joined "this radical group"; that Neiger283032-41-vol 21-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that he, Neiger, "believed in organization . . . but not thatkind," that "John L. Lewis was going to be a dictator," that theAkron local of the United was demanding that production at theGadsden plant be cut down 50 per cent, and that the "attitude" of theemployees at Gadsden would decide whether or not Gadsden wouldhave capacity production.Neiger denied the testimony of Allen andKilpatrick.Neiger testified that he told Allen and Kilpatrick thatthe "boys in Akron were not interested in their welfare" and onlydesired to get back the production the Akron plant had lost to Gads-den.Foreman Pack, who also was present during this interview,did not testify concerning it at the hearing.We find the facts tobe as set forth above in the testimony of Allen and Kilpatrick, whichwe credit.Louis E. Shew, an employee belonging the the United, testified thathis foreman, Linn, told him in the plant one morning, that he, Shew,was not being "fair" to the respondent; that he asked Linn what thelattermeant; that Linn replied, "You know what you are in," andstated that Shew had been neglecting his work since he had "gotinto it," and was "not doing the job like" he was "supposed to."According to Shew, he told Linn that his production was good andthat he could do as he pleased outside the plant; and Linn answered:"You are, badly fooled; you cannot do that . . . It is the same thingabout married life; you don't divorce your wife every morning wheiiyou leave the house do you ... that is where you are not being loyalto the company . . . you are obligated to the company 24 hours a dayand you can't get out of here and do what you want to." Shew testi-fied that later on three occasions Linn warned him that he would"get into serious trouble" ; and that when he asked what the lattermeant, Linn replied, "You know what I mean." Linn denied Shew'stestimony.Linn testified that on one occasion when he rebuked Shewfor poor work, Shew had accused him, Linn, of abusing the latterbecause of his United membership; and that he had replied; "Youare too good a man to be mixed up in this other stuff and neglectingyour job . . . I don't care about your union membership."On July 6,1937,Hyde, a United member, was rebuked by Foreman Linn fordefective work.Hyde testified that Linn then told him : "'You havebeen out with the wrong bunch of folks' and it was going to get myjob . . . a few men in the plant . . . think they could run the plant.. . as long as you and those men work for me you will have to dowhat I tell you to do."According to Hyde, when lie told Linn that"someone" had been trying to make it "hard" for him ever since he hadjoined the United, Linn replied that "they" had the right to do so,to destroy my property . . . wouldn't you try to protect it"; and GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA391when he asked Linn if the latter thought any less of him for joiningthe United,Linn answered,"Hell yes, I do."Linn denied Hyde'stestimony,stating that Hyde had accused him of rebuking him, Hyde,because of his United membership,and that he had refused to discussthe union with Hyde.George Burns, an employee belonging to theUnited, in May 1937 was rebuked by Foreman Linn for allegedly leav-ing his work early.Burns testified that Linn told him that he wasyoung, was"on the wrong side of the fence," and had no future-"Iought to be on the right side,,and maybe I would get more favors";and that Linn stated that because Burns belonged to the United andwore a button Burns thought that he could not be "fired," but thathe, Linn, "would show" him, for if he did not "keep" his job "up,"he would be"fired."According to Burns,Linn also said that he,Linn, had men at the "Union hall that come back and told him every-'thing."Linn denied Burns' testimony and testified that Burns hadaccused him of rebuking him, Burns, because of his United member-ship and that he had denied this accusation.We find the facts to beas set forth above in the testimony of Shew, Hyde, and Burns.W. E. Robertson,an employee who joined the United on April 27,1937, on April 26, 1937, became senior tester on. the first shift.Thereare three of these testers,one for each shift, and they change shiftseach month.On May 21,1937, Robertson was transferred from thejob of senior testing to that of a "crude rubber man,"a job which he'testified was harder than senior testing.Robertson testified that atthe time of his transfer,Foreman Edwards told him that he hadEdwards"on the spot,"that he, Edwards,had to take Robertson offthe job of senior testing because Robertson was "on the wrong side,"and that when Robertson got "to the other side,"Robertson would berestored to the position of senior tester.Edwards denied the abovetestimony of Robertson and testified that, although Robertson hadbeen a senior tester, at his own request Robertson had been taken offthis work in order to avoid working on other shifts than the first.Edwards admitted that he knew that Robertson belonged to the Unitedat the time of Robertson's transfer and that a senior tester receivedhigher pay than a "crude rubber man."Harris Hurst, a member ofthe squadron, testified that shortly after Robertson's transfer,Robert-son told him that either Edwards or Mangels, the chief chemist, hadsaid that Robertson"had him on the spot" because no supervisor couldtake "sides"and join a union,and that consequently Robertson had tobe taken off supervision.We are of the opinion that Robertson'stestimony concerning this incident is to be credited.We find thatRobertson was transferred by the respondent because of his Unitedmembership and activity,and that he was informed by his foremanthat by joining the Etowah he could regain his former position. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the numerous discharges and lay-offs of employees duringthis -period because of their United membership and activity, ashereinafter set forth, constituted further support of the Etowahby the respondent and further indication of the respondent's hostilitytoward the United.We find that the respondent dominated and interfered with theformation and administration of the Etowah and contributed sup-port to it, and thereby interfered with, coerced, and restrained itsemployees in their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining and other mutual aid and protectionas guaranteed in Section 7 of the Act.D. Interference, coercion, and restraintThe complaint, as amended, alleges that on or about May 19, 1937,the respondent by its agents, Pete Floyd, Buster Rainey, J. P. Tolli-son, and one Templeton, caused a severe beating to be administeredto J. 0. Glenn, a member of the United. The evidence introducedat the hearing established that on May 19, 1937, Glenn, a member ofthe United, wore, while at work in the plant, a small rag on which hehad written in red lipstick the initials of the United, in imitation ofthe ribbons worn by Etowah members for the first time that day toindicate their membership in that organization ; that several of therespondent's employees, and in particular, Floyd, considered Glenn'saction an insult to the Etowah; that Floyd attempted to attack Glennin the plant but was prevented from doing so by the prompt interfer-ence of Foreman Goodall and Foreman Hershiser; that subsequently,at the request of Goodall, Glenn removed the offending rag; thatFloyd, together with Rainey, Tollison, and Templeton, all employeesof the respondent, followed Glenn after work from the plant to hishome that day; and that Floyd, and perhaps Rainey, assaulted Glennin front of the latter's home and gave him a severe beating.The evidence shows that the beating of Glenn was caused by hiswearing the "mock ribbon" and also by some profanity interchangedbetween him and Floyd in the plant and at Glenn's home. The re-spondent had protected Glenn while the latter had been at work inits plant, and the beating of Glenn occurred outside the respondent'splant.Floyd and the employees who accompanied him to Glenn'shome had no supervisory duties at the respondent's plant, and thereis no evidence that in assaulting Glenn they were the respondent'sagents or that the respondent afterwards in any way ratified theiractions.We shall dismiss the allegations of the complaint, relatingto the assault upon Glenn. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA393The complaint alleges that on June 26, 1937, the respondent byits agents, Floyd, James Karam, and Jerome Shaw, assaulted E. F.White.White was not employed by the respondent.He was thefinancial secretary of Local No. 47 of the International MoldersUnion in Gadsden.The evidence established that as White on June26, at the conclusion of a hearing in a trial, was coming down thesteps of the Gadsden City Hall, a quarrel, partly caused by differencesin their opinions concerning the United and the Etowah, broke outbetween two sisters-in-law, Mrs. Carnes, an employee of the respond-ent, and Mrs. Kilpatrick, whose husband was then in the respond-ent's employ; and that White became involved in the quarrel goingon between the two women, apparently having been pushed into thefray by the crowd behind him, and was struck by Mrs. Carnes' hus-band, an employee of the respondent, by J. W. Harwell, not employedby the respondent, and by Jake Shaw, brother of Jerome Shaw, bothemployees of the respondent.There is no evidence that Floyd orKaram, a squadron member, both of whom were present during thisfight, in any way participated in it.The evidence is conflicting asto whether or not White was assaulted because he struck Mrs. Carnesin the face.We find it unnecessary to resolve this conflict in theevidence.The above incident occurred outside the respondent's plant.Whitewas never employed by the respondent.There is no indication thatWhite was attacked because of his union membership and activity,nor is there any evidence that his assailants, one of whom was noteven an employee of the respondent, were agents of the respondent.We shall dismiss the allegations of the complaint in regard to theassault upon White.The complaint alleges that the respondent held a meeting to planviolence to outside organizers of the United.Substantially all theevidence relating to this allegation of the complaint is contained inthe testimony of Woodrow Kilpatrick, then an employee of the re-spondent belonging to the United.Kilpatrick testified that one eve-ning late in May 1937, Harry Trussell, a squadron member, arrangedto meet him secretly outside Gadsden and there informed him thathe,Trussell, had just left an Etowah meeting on the golf course whereplans had been made by Karam, McCulloch, and one Hallmark, em-ployees of the respondent, to run a United organizer out of town; thatafter receiving this warning he at once warned B. T. Garner, theUnited organizer in Gadsden, to leave thecitythat evening; and thatGarner did so.Garner corroborated Kilpatrick's testimony.Trus-sell admitted that at this time and place he warned Kilpatrick thatthe United organizer in Gadsden was in danger.However, Trusselldenied either that he had told Kilpatrick about any meeting of the 394DECISIONSOF NATIONALLABOR RELATIONS BOARDEtowah on the golf course or that any meeting to his knowledge hadever been held there to plan violence to a United organizer.Mc-Culloch corroborated Trussell's denial concerning the golf coursemeeting.Karam and Hallmark did not testify at the hearing.We-need not resolve the conflict in the testimony of Kilpatrick and Trus-sell.Even accepting Kilpatrick's testimony as true, we do not believethat such evidence alone, in view of the fact that it is hearsay, proves.that a meeting was in fact held on the golf course to plan violence toGarner.We shall therefore dismiss this allegation of the complaint.The complaint alleges that on June 9, 1937, James Karam, an agentof the respondent, unsuccessfully attempted to assault Garner, aUnited organizer.Garner testified that on June 9 as he and TroyHigdon, a member of the United formerly employed by the respond-ent, were lunching at a small restaurant in Gadsden, James Karam,a member of the squadron, entered the restaurant with Mike Self,head watchman of the Gulf States Steel Company plant, togetherwith two men wearing Etowah ribbons; that neither Karam or Selfaddressed any remarks directly to him but that Self several timesurged Karam, who had his hands in his pockets, to "go ahead," saying,"I have got you backed up"; that finally Self, in a disgusted tone,said, "let's get the hell out of here"; and that thereupon the group,left.Higdon testified that Karam and Self said nothing to, anddid not threaten, Garner.We do not believe that the above evidence establishes that Karamand Self intended to assault Garner.We shall therefore dismiss thisallegation of the complaint.The complaint alleges that on May 19, 1937, the respondent by itsagent, Claude Dorough, administered a severe beating to H. C. Adams,a member of the United, and on June 14, 1937, promoted Doroughto supervision as a reward for this action.Adams, then an employee of the respondent, in May 1937 filledout an application for United membership.Adams was a tirebuilder and late in April 1937 his supervisor, one Bice, had sug-gested to him that he attempt to break the tire-building record,which was then held by Crider, ' a member of the United. A fewdays later Adams told Bice that he wished to attempt to break therecord that evening at the plant.Bice agreed to help Adams bybringing any defective tires that Adams had built back to Adams'machine for the latter to repair, instead of letting Adams himselfobtain the tires at the inspector's desk.Adams succeeded in break-ing the tire-building record, although of the 101 tires he supposedlybuilt that evening in order to break Crider's record of 95, Adamsactually built only 93, borrowing the others from another employee.Bice further assisted Adams that evening by repairing two defective GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA395`tires returnedtoAdams.Adams statedat the hearing that some ofthe tires which he built that evening were defective and yet werenot returned to him by the inspector for repairs.Adams testified,however, that some tolerance was allowed tire builders in their work,and that it was a daily occurrence for tires with such defects ashis had, not to be caught by the inspector.About May 15, Adams_made a speech at a United meeting inregard tohis attempt to breakthe tire-building record, saying that he had built tires that nightwith defects in them which the tire inspector,Claude Dorough,,should have caught and did not.Adams also stated in his speechthat Dorough was discriminating between United and Etowah tirebuilders.The testimony of A. L. Countryman, Jr., who heardAdams' speech,indicates that Adams made even stronger remarksconcerning Dorough's inspection.Countryman testified that Adamsstated that he had built tires that night "not fit for the publicmarket, to be on sale," which Inspector Dorough had passed. Theseremarks in Adams' speech evidently came to Dorough's attention,for on May 19, Dorough accosted Adams just outside the respond-ent's plant and, after questioning Adams concerning this speech atthe United meeting, cursed and attacked him.The evidence establishes that Dorough assaulted Adams not be-cause of Adams'United activity as such, but because Dorough feltthat Adams' United activity in the form of Adams' speech at theUnited meeting reflected upon the quality of Dorough's inspectionwork in the plant. In fact, Adams admitted at the hearing thatthe statements he made in his speech concerning Dorough's work wereprobably not justified.The assault on Adams, although outside theplant, apparently occurred on the respondent'sproperty.The re-spondent punished neither Adams nor Dorough for this incident.Michaels testified that after the respondent'sofficialshad investi-gated the incident,Adams apologized to Dorough;and that therespondent,since thefighthad occurred outside the plant, consideredthe incident closed and inflicted no penalties on either of the par-ticipants.Dorough was then a production inspector of tires.Al-thoughDorough's promotion to supervision was not publiclyannounced until shortly after his attack on Adams, the respondenthad scheduled Dorough for this promotion some 6 months prior tothis incident.We shall dismiss the allegations of the complaintconcerning the assault upon Adams.The complaint,as amended,alleges that on June 7, 1937, the re-spondent by its agents,W. B. Loflin and Marvin(Speedy)Brock,administered a severe beating to B. E.Cleveland,a member of theUnited, and that thereafter the respondent made Loflin a member ofthe squadron as a reward for beating Cleveland. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence concerning this incident is sharply conflicting.Cleve-land, an employee of the respondent who joined the United in 1933,denied the testimony of the respondent's witnesses Anne Clark, RubyVernon, Marjorie Smith, Bertha Smith, Dan Martin, A. N. Gravesand Gerald Crowder, all employees of the respondent, that on twooccasions he had referred to Clark, Vernon, and the two Smiths ininsulting language in the presence of some of the foregoing witnesses.However, the evidence is undisputed that Division SuperintendentFollo on June 4, because of complaints he had received from theallegedly insulted women, spoke to Cleveland in the plant concerningthese complaints; and that Cleveland promised Follo to see the womenabout them but never did so.On June 7,1937, as Cleveland was enter-ing the plant, Wesley Loflin questioned him concerning the allegedinsults to these women and gave him a severe beating.Brock, Hall-mark, and Templeton, employees of the respondent, witnessed thebeating, although the evidence is conflicting as to whether or notthey participated in it.Loflin was not then in the respondent'semploy, although several weeks previous to his assault upon Clevelandhe had arranged to go to work at the respondent's plant.Loflin testi-fied, and there is no substantial evidence to contradict his testimony,that the sole reason for his assault upon Cleveland was his belief thatthe latter had insulted the four women, with at least one of whomLoftin was well acquainted.On June 11 or 12, in accordance withthe arrangements he had made previously with the respondent'sofficials, Loflin entered the respondent's employ as a member of thesquadron.We do not find it necessary to determine whether or not Clevelandactually ever made any insulting remarks about the four women.Whether or not Cleveland did make the remarks, we believe that.Loflin was of the opinion that Cleveland had done so and thereforeassaulted him.There is no substantial evidence that the beating of-Cleveland was caused by his United membership and activity.Loflinor the employees allegedly involved in the assault did not act thereinas the respondent's agents, none of them having any supervisoryduties.Since the fact that Loftin was one of Cleveland's assailantsdid not become known to the respondent's officials until 2 or 3 weeksafter Loflin had actually entered its employ, his employment by therespondent cannot be said to have been a reward for his beatingof Cleveland.The assault occurred outside the plant, although ap-parently on the respondent's property. In view of the fact that thebeating did not occur in the plant, that the beating concerned a per-sonal matter, and that Loflin was not then in the respondent's employ,we 'are of the opinion that the respondent's failure to punish Loflinin any way upon subsequently learning of his participation in the GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA397beating or its failure to punish any of the employees who possiblymay have taken a hand therein cannot be regarded as a ratificationof their part in the beating of Cleveland.We shall dismiss theallegation of the complaint, as amended, concerning the assault uponCleveland.The complaint alleges that on May 31, 1937, the respondent by itsagents,Karam and McCulloch, wrecked an automobile occupied bythree United members, one of whom was Kilpatrick, and that Karamand McCulloch pointed a shotgun at the three United members, cursedthem, and asked the sheriff, Leath, to arrest them.As more fully described hereinafter,, the United members on theevening of May 31, 1937, held a parade in Gadsden during which they-drove about the city in 40 or 45 cars, shouting and blowing horns.After the parade had lasted for several hours, Sheriff Leath stoppedit and ordered the participants to return to their homes.The car inwhich Kilpatrick and two other men were riding on their way homecollided with a car, which had not been in the parade, driven byKaram, an Etowah member. The evidence is conflicting whether the,collisionwas the fault of Kilpatrick or Karam, or whether the col-lision, was deliberate or accidental.Kilpatrick testified that McCul-loch was in the car with Karam and pointed a gun at him, whileKaram threatened him.McCulloch denied Kilpatrick's testimony.in so far as it concerned his actions, and asserted that Hallmark, anemployee of the respondent, was in the car with Karam and that he,McCulloch, was in another car behind Karam's.Karam did not tes-tify at the hearing.When Sheriff Leath drove up after the collision,Karam asked him "to arrest" Kilpatrick and the other occupantsof Kilpatrick's car.Leath refused to do so.However, Ben Stewart,a policeman, took Karam to the police station because the latter hada shotgun in his possession. Sheriff Leath then went to the police sta-tion and obtained Karam's release.Leath first testified that Karamwas a special deputy and that he obtained Karam's release by inform-ing the police of this fact.After much evasive testimony, Leathfinally admitted that Karam had never been deputized, but assertedthatKaram was doing some "private work" for him, and that thepolice released Karam when informed by him'of this fact.We do not believe that the record supports the allegation of thecomplaint concerning this incident.We shall dismiss this allegationof the complaint.The complaint alleges that since April 1, 1937, the respondent spon-sored and encouraged a series of acts of terrorism directed at theofficers and agents of various labor unions, including the United, withthe intention of coercing and intimidating those of its employeeswho desired to join a labor organization not dominated by the re- 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent.Most of the evidence introduced at the hearing bearingupon this allegation of the complaint has been discussed above inconnection with the more specific allegations of the complaint in re-gard to acts of coercion and intimidation by the respondent.Otis Adams, an employee of the respondent who was a member ofthe separate negro division of the Etowah, during a meeting of hisdivision of that organization held one evening outside the plant, whenasked to serve on a membership committee, agreed to do so, but ex-pressed disapproval of the suggestion of another member that acommittee be formed to administer beatings to members who refusedto attend meetings regularly.The following week, just after he had-left the plant, Adams was assaulted by 8 or 10 white men and wasbeaten so severely that he was not able to return to work for 5 weeks.Adams was never able to identify any of his assailants.His onlyknowledge of the cause, for this assault came, from remarks made tohim subsequently by an unknown negro and an unknown white manwho told him that his "slight remark" about the "beating conven-tion" was responsible for the assault upon him. In view of the lackof identification of Adams' assailants and of the vague evidence re-lating to the cause of the assault upon him, the respondent cannotbe held responsible for the attack upon him.James Karam was a member of the squadron from April 1937 untilhe voluntarily left the respondent's employ late in August 1937.Karam was a member of the Etowah and chairman of its bargainingcommittee.He did not testify at the hearing. Such activities ofKaram as his part in the United parade on May 31 and his allegedattempt to assault Garner in Gadsden have already been described.On several evenings after the parade incident on May 31, Karamdrove an automobile around the house of Kilpatrick, cursing the lat-ter, until finally stopped by the police.Kelly Morgan, a state police-man, once or twice when he had been sent to protect the Unitedmembers while they were holding meetings in Gadsden, noticedKaram standing near the United meeting hall.LouisWadsworth,an employee who worked near Karam in the plant, testified that inJune 1937 after he had joined the United and worn a United buttonin the plant, Karam informed him that although they had been the-best of friends, they no longer were so.Wadsworth testified thatKaram then told him that "he [Karam] had a hundred and eightmen that rode every night" and that if Wadsworth was jailed "John-Lewis wouldn't come" to get him out but if he was an Etowah mem-ber and was jailed, Division Superintendent Neiger would get himout.Wadsworth testified that when he asked Karam if the latter'swork was dangerous, Karam stated that lie "had been in it a longtime," and that the 14 members of the United who had been dis- GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA399charged or laid off in June 1936 and reinstated in May 1937 would bedischarged as soon as the respondent "could find anything on them."We find that Karam made the above remarks to Wadsworth.We are convinced by the evidence that Karam was one of the mostactivemembers of the Etowah, and that he also engaged in much.anti-United activity.However, we do not believe that the recordproves that Karam's statements and activity, set forth above, consti-tuted a series of acts of terrorism, within the meaning of the allega-tion in the complaint, previously set forth.Ordinarily we would,find, on the basis of the evidence introduced at the hearing, that byreason of Karam's anti-United statements and activity the respondentengaged in unfair labor practices within the meaning of Section 8(1) of the Act.But in view of the scope of the pleadings, we do,not make such findings in the present proceeding.Ted Morton, an employee, was laid off or discharged, as herein-after described, by the respondent on June 9, 1937. Subsequently,Morton was arrested together with two other employees of the re-spondent, H. C. Adams and Aubrey Rutledge, in connection with thetransportation of dynamite, allegedly to be used to injure the re-spondent's property or some of the respondent's employees and theirproperty.Morton testified that on September 27, 1937, he met Adamsand Raymond Knight, an employee of the Gulf States Steel Com-pany, on a country road near Gadsden, and that Adams attemptedto persuade him to give testimony before the grand jury which wouldimplicate Cowherd, the United's attorney, in the alleged dynamiteplot.According to Morton, Adams told him that he, Adams, wasgoing to give such testimony, and that if Morton would do likewise,Morton would have his job back with the respondent 2 months afterthe Board hearing had ended, and certain debts of Morton would bepaid.Morton testified that both Adams and Knight asked him tojoin the Etowah; and that when he refused to do so, Knight, push-ing back his coat, placed his hand on a gun and said that it wouldbe best for him "to stay out of town as much as possible."Adamsdid not deny the foregoing testimony of Morton, and Knight did nottestify at the hearing.We credit Morton's testimony.The above incident occurred outside the respondent's plant andthere is no indication that Adams and Knight were agents of therespondent or that respondent ever ratified their actions.We are of the opinion that the evidence fails to sustain the al-legation of the complaint in question, and we find that the respond-ent did not sponsor or encourage acts of terrorism after April 1,1937, directed at members of various labor unions in Gadsden.Weshall dismiss this allegation of the complaint. 400DECISIONS OF NATIONALLABOR RELATIONS BOARDIn its answer to the allegations of the complaint previously dis-cussed in this section the respondent asserts that the United mem-bers, officers, and organizers, and not the respondent, were guiltyof acts in Gadsden which terrified the respondent's employees andthe inhabitants of the city.The respondent introduced much evi-dence in support of this defense during the hearing. In view ofour dismissal of all these allegations of the complaint, such evi-dence becomes irrelevant.4°However, we are of the opinion andwe find that such evidence in the majority of cases fails to establishthat the United or any of its members were guilty of the threatsor acts of violence proved.Rudder testified that while the Etowah committees were meetingat his home he received a mysterious phone call, stating that therewould be "uninvited guests" at the next meeting, and heard four-shots fired one night in the vicinity of his home.Rudder did notknow whether the shots were intended for him and never ascer-tained or attempted to ascertain who fired the shots or telephonedhim.Similarly,Rudder testified that early one morning he wasinformed by Henry Moore that a car belonging to Jim Lynn, aUnited member, was parked in front of his house.Rudder neversaw the car, and Moore did not testify at the hearing.There is noevidence that the car was there for the purpose of watching orthreatening Rudder.McGathey testified that in June 1937 a groupof 18 men one night in Gadsden told him that they were going toget "these guys at Goodyear" and that they were after him; thatabout the same time he was, frequently followed by other automo-bileswhile driving around Gadsden; and that one night whiledriving about he heard a shot and saw four' men parked in a nearbycar.McGathey never ascertained the identity of any of these in-dividuals nor the reasons for their conduct.Foreman Linn testi-fied that three stink bombs had been thrown into the yard of hishome on May 29, 30, and 31, 1937. Linn had no idea who threwthe bombs or why the bombs were thrown. Virgil Howle testifiedthat late in May 1937, he received a severe beating at a restaurantin Gadsden.Although Howle stated that he believed he was beatenbecause he had not joined the United, he admitted that he had noidea who beat him, and no reason for believing that he had beenbeaten because of labor disputes.Mrs. Carnes testified that immedi-40National Labor Relations Board v. Remington Rand,Inc.,94 F.(2d) 862(C. C. A. 2d,1938),cert. den. 304U. S. 576 (1938);National Labor Relations Board v. Carlisle LumberCompany,94 F. (2d)138 (C. C. A 9th, 1937),cert. den 304 U S. 575(1938) ;idem,99 F. (2d)533 (C. C. A. 9th,1938),cert. den. 306 U S 646(1939) ;National LaborRelations Board v. Hearst,102 F.(2d) 658(C. C. A. 9th,1939) ;Republic Steel Corp. v.NationalLaborRelations Board,107 F. (2d) 472(C. C. A 3). GOODYEARTIRE&RUBBERCOMPANY OF ALABAMA401ately afterWhite, as previously described, had been beaten duringthe fight between Mrs. Carnes and Mrs. Kilpatrick, the wife andtwo daughters of White on a street in Gadsden threatened to killher.White's two daughters are employees of the respondent, butthere is no evidence that they are members of the United.Goodall and Bell testified that early one morning in 1937 a rockwas thrown on Bell's porch, breaking a window; and that attachedto the rock was a threatening and insulting anonymous note ad-dressed to Goodall, who lived next door to Bell.The respondentintroduced at the hearing the testimony of a handwriting expertto the effect that this note, had been written by A. J. Parker, aUnited member formerly employed by the respondent.AlthoughParker twice testified at the hearing, he was not questioned by therespondent's counsel concerning this incident.The evidence doesnot establish that Parker threw the note, and there is no evidencethat the note was not written because of personal differences be-tween Parker and his foreman, Goodall. The note contains noreference to the United or any labor organization.Adams testified that, while the hearing in the instant proceedingwas being held, Allen and Kilpatrick drove up to his residence inTennessee; that Kilpatrick asked him to sign a statement concerningcertain testimony he had given before the grand jury relating toincidents involved in the present proceeding, saying that if he didnot sign Kilpatrick would beat him while Allen covered him with agun; that he did not discover if Allen had a gun; and that a fewdays later Kilpatrick and Allen returned, stated that he had 'swornout a warrant against them, and asked several witnesses of theirprevious encounter with him to sign affidavits concerning it.Kil-patrick denied Adams' testimony.Kilpatrick testified that he andAllen had gone to Tennessee to see Leroy Smith, a former employeeof the respondent who had testified during the hearing and wholived with Adams; that neither he nor Allen were armed or threat-ened Adams; that he later learned that Adams was asserting thathe and Allen had threatened Adams ; that consequently he and Allenagain went to Tennessee to obtain affidavits from witnesses of theirprevious encounter there with Adams; that while there they ques-tioned Adams; and that Adams admitted that his assertions con-cerning their former encounter were untrue.Leroy Smith testifiedthat Allen and Kilpatrick came to see him on their first trip to Ten-nessee, and did so ; and that on their second trip he had heard Adamsdeny to Kilpatrick and Allen ever accusing them of threatening him.For reasons hereafter set forth, we are of the opinion that Adams'testimony is not to be credited.J.B. Bynum, a member of the Etowah, testified that on June 5,1937, on a street in Gadsden he met F. W. Rooks, Norton, and Shew, 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees of the respondent; and that when he refused theirrequest to join the United, Shew pulled out a knife and threatenedto "take him for a ride." Bynum testified that he walked away fromthe group unpursued.Shew denied the above incident.We findthat his denial is to be credited.The evidence and facts we have set forth in the above paragraphsdo not establish that the United or any of its members were guilty ofany acts of violence or threats thereof in Gadsden in connection withany activities of this labor organization.We have already described the beatings given Glenn and Adams.on May 19, 1937. So far as the evidence shows, these beatings werethe first acts of violence relating to labor organizations among therespondent's employees committed in Gadsden in 1937. It is ap-parent, therefore, that the United did not in 1937 initiate violence inGadsden.On the contrary, the opponents of the United, such as theEtowah, in 1937, as in 1936, were the initiators of such conduct.Moreover, despite the fact that the experiences previously describedof the United organizers and members in 1936 in Gadsden and at therespondent's plant had clearly shown them they could not dependupon the city or county authorities or the respondent for protectionin Gadsden, where they might well expect to be assaulted, the evi-dence indicates that the United organizers made sincere efforts in1937 to restrain the United members from committing acts of vio-lence despite the assaults made upon United members in Gadsden in1937.Thus, Troy Higdon, a witness for the Etowah, testified thatwhen Glenn came to a United meeting shortly after he had receivedhis beating, the United members were enraged by the sight of his,wounds and by the presence of Karam near their meeting hall, andtore up furniture at the meeting hall preparatory to seeking revengeon Glenn's assailants.Higdon, who was then acting as Garner'sbodyguard in Gadsden, testified that at this time he, Cowherd, andGarner pleaded with the members "to keep cool" and not "do anyfighting."The evidence, however, indicates that although when the Unitedorganizers came to Gadsden in 1937 they attempted to avoid allacts of violence, they were finally forced by the violence committedor threatened against the United in Gadsden to tell their membersto resist in self defense.Trussell testified that when, the Unitedrenewed its activities in Gadsden early in May of 1937 Kilpatrickinformed him that United members were not allowed to carry guns-Trussell testified that when late in May he asked Kilpatrick whysome United members were carrying such weapons, Kilpatrick re-plied that the members were no longer forbidden to do so becausethe opponents of the United, such as the Etowah, were carrying GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA403guns.Howle testified that after Glenn,Adams, and Cleveland hadbeen assaulted,as previously described,Cowherd told the membersthat since it did not appear that there was"any law" in Gadsdenthe,men must look out for themselves,that he did not want to hearof any more United members being beaten,and that he could nottell them what to do but that they knew what to do. Adams tes-tified that Garner told the men that "they are beating a lot of menup you all haven't any backbone or you would do some beating your-selves";and that Garner impressed on the members that they shouldattempt to take care of themselves and not allow their assailantsto "run over"them.B.R.McGraw,amember of the United atthis time, testified that Garner or Cowherd told the men that theycould not expect him "to tell them to go out and beat hell out ofthat bunch. . .you fellows ought to have guts enough yourselves,get out and clean up that Etowah bunch,"but that "he couldn't tellus to go ahead and 'do nothing. .- .but fold up like a monkey andtake it."Higdon gave testimony similar to McGraw's.Garner tes-tified that while he was in Gadsden in June 1937 he was alwaysaccompanied by four or six men. James Higdon testified that hewas a member of Garner'armed.Troy Higdon testified that he was also a member of Gar-ner's bodyguard;and that he carried a pistol.Adams.and TroyHigdon testified that Garner carried no guns but carried a fountainpen filled with tear gas. In view of the fact that Garner had once,leftGadsden,as previously related, because of warnings receivedfrom Kilpatrick,and in view of the 1936 experiences of the organ-izers in Gadsden, it is hardly surprising that Garner deemed it wiseto furnish his own protection while in Gadsden.Moreover,althoughGlenn,aUnited member,admittedly received a severe beating in1937 at the hands of Etowah members, there is not a single instancein the record of a member of the Etowah having been beaten byUnited members or in any way harmed by them.Finally, the evidence shows that threats of violence by members,of the United resulted from immediately preceding violence com-mitted by members of the Etowah.Floyd testified that immediatelyafter he had beaten Glenn, he was warned by Karam that Glenn witha large group of men was going to attack him. Floyd, however, was.never attacked.Clark, Vernon,Marjorie Smith,and Bertha Smithall testified that on the afternoon of May 30, 1937,on a street in.Gadsden two members of the United, Jim Lynn and Gertrude Yai-kow, pointed guns at them and threatened to kill them.However,,the testimony of these witnesses reveals that that morning in Gads-den two girls,Vera Taylor and Mabel Phillips, had been involvedin a fight with Yaikow; and that when Lynn and Yaikow pointed 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDguns and threatened the four women, Taylor and Phillips were withthe four women, and the threats were primarily directed against thetwo girls.Crowder testified that in June 1937, about the time Cleve-land had been beaten as previously described, Cleveland and twounknown men warned Crowder one evening on a street in Gadsdento stay at home that night, pointing out that many beatings hadrecently occurred.Crowder testified that he did not, in fact, re-main at home that evening, and that he was followed about by acar in which there were two unknown men.As previously set forth, on May 31, 1937, the United membersparaded in about 40 automobiles through the streets of Gadsdenfrom 9 o'clock until midnight.Troy Higdon testified that before theparade began, the assembled United members sent out an automobiletwo or three times in an effort to induce Karam to follow it to theirmeeting place where they could seize Karam.Another employeeof the respondent and a member of the United, B. G. Bohanon,testified that Karam had been continually following the automobileof Jim Lynn, a United member, about Gadsden and that the Unitedmembers wished "to see what he [Karam] was following him.[Lynn] for and put an end to it." 40aKaram, however, failed toappear at this time.As previously described, later Karam did comein contact with Kilpatrick and two other United members, and, farfrom being threatened or molested by them, was taken into custodyby the police for having in his possession a shotgun with which hehad menaced the three United paraders.All the respondent's witnesses who actually witnessed the paradetestified that they heard no shots fired and that the paraders merelyblew horns and shouted.Moreover, Kilpatrick testified that whenSheriffLeath and the police stopped the parade, they searchedthe leading car and the occupants of it and found no guns. Al-though Sheriff Leath denied making such a search, we are of theopinion that his denial is not to be credited in view of the fact thathe testified that he expressly halted the parade because of reportshe had received of shooting during it.Leath also admitted thatthe police might have made such a search at this time.Mrs. LucilleHarrell, owner of a hotel at which many of the respondent's em-ployees lived, testified that she saw in cars in the parade severalguns pointed at her hotel.Other witnesses of the respondent, Gi-rard, Bertha Smith, and Superintendent Morgan, all of whom livednearMrs.Harrell's hotel, testified that they saw no guns in the4OaTroy Higdon also testified that the United members intended to "kill" Karam. Inview of the testimony set forth above of Bohanon, and of the evasive and unreliable char-acter of much of Higdon's testimony,as indicated by his testimony and affidavit concern-ing remarks allegedly made by Turner or Culberson to him on June 25 at the plant, we donot credit this testimony of Higdon. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA405parade.Jordan, who lived at the hotel, testified that he saw noguns in the parade, although Mrs. Harrell told him that she hadseen a gun in it.Mrs. Harrell also testified that during the paradeshe received it threatening telephone call, and that on two occasionsilfter the parade she heard shots fired at night near her' hotel.Mrs.Harrell did not know who fired the shots or made the telephone call.C. C. Lumpkin, it participant in the parade, testified that he saw 4 or5 blackjacks and 8 or 10 shotguns before the parade started, but only1 gun in the parade. Troy Higdon, it participant in the parade,testified that lie was armed during it.Bohanon testified that hesaw some guns before the parade started. In view of what hadhappened previously to United members in Gadsden, it is not sur-prising that a few of them had armed themselves for protectionduring this parade.There is no evidence that any shots were firedduring the parade.We are of the opinion and we find that theparade did not, as the respondent's answer alleges, terrorize the em-ployees of the respondent, or the inhabitants of Gadsden, that itwas conducted in a peaceful manner, and that most of the partici-pants in it were unarmed.Adams, it witness for the Etowah and a member of the Unitedformerly employed by the respondent, testified that the use ofdynamite was discussed at several United meetings, particularly byGarner; that lie, Garner, A. J. Parker, Troy Higdon, and Ted Mor-ton, it former employee of the respondent belonging to the United,had made plans to obtain dynamite; that although no plans hadbeen made as to how the dynamite would be used, there were rumorsthat the car of Karam or it gate of the respondent's plant would beblown up; that Garner informed them that Cowherd knew of theirplans and fully supported them, but could not state so openly ; thaton June 24, 1937, he persuaded Aubrey Rutledge, an employee of therespondent and a-United member, to accompany him and Morton toobtain the dynamite; and that he saw Cowherd that day and obtainedhis approval of their mission.Rutledge, a witness for the Etowah,testified that on the night of June 23 his automobile had been brokeninto and a gun stolen from it; that the following morning Adamssuggested that they obtain some dynamite and blow up the car ofKaram to revenge the car breaking and theft of the gun ; that Mortonthen said that he knew where they could obtain dynamite if theywanted any ; that Cowherd had no knowledge of their plans; andthat the dynamite was to be used solely for the' purpose of revengeupon Karam.Higdon testified that he did not know anything aboutany "bombs" in connection with the United's activities.Morton, awitness for the Board, testified that he and the two other men hadagreed to obtain the dynamite to use for fishing, and denied the583032-41-vol. 21-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Adams and Rutledge concerning the purposes for whichthe dynamite was to be used.The evidence showed that the three men drove to a town nearGadsden and obtained several sticks of dynamite and fuses and caps;that on their return their car collided with another on the highway ;and that thereupon the State police, who had been summoned to thescene because of the automobile accident, discovered the dynamite.Morton told the _ police that the dynamite had, been obtained forfishing.Adams admitted on the witness stand that previous to the hearinghe had made a speech, and had signed sworn statements with fullknowledge of their contents, which contained falsehoods.Adamstestified that he had made and signed these falsehoods because lie thenwished to aid the cause of the United.We are of the opinion thatAdams' testimony at the hearing is no more trustworthy than hisadmittedly false statements and affidavits made prior to the hearing.In view of Adams' readiness to tell falsehoods, we feel that no reli-ance can be placed upon his testimony, particularly where it is con,tradicted not only by evidence given by a Board witness but, also bythe testimony of Higdon and Rutledge, two witnesses for the Etowah.We find that Adams' testimony concerning the dynamite plot is notto be credited.We need not resolve the conflict between the testimony of Mortonand of Rutledge.For the purposes of the present discussion it isinunaterialwhich man told the truth at the hearing.Rutledge'stestimony shows, that he was obtaining the dynamite, and was aidedin this deed by Adams and Morton, in order to obtain revenge againstKaram for his personal grievance, the breaking into his car and theftof his gun; that the conduct of the three men was not connected withany of their United activities; and that the United organizers andofficers had no knowledge of andnever approved or ratified this action.Adams also testified that Robertson, after the discovery of thedynamite, informed him that lie would be beaten unless he went tosee Cowherd concerning the dynamite incident.Adams testified thatalthough he did,not see Cowherd until 2 weeks after he received thisthreat from Robertson, lie was not molested during this time.For,reasons previously set forth,_we give no credence to Adams', testimony-concerning the receipt of, such a threat.Miller testified that in July Karam informed him that his,Karam's, car had been shot into.Karam did not tell Miller whohad done the shooting.McGraw testified that Rutledge had in-,formed him one evening that he, Rutledge, had shot into Karam'scar five times while the latter was not in it the night before in orderto, scareKaram. . Rutledge— was not questioned concerning this in-, GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA407cidentwhen he testifiedat the hearing:In view of Rutledge'stestimony concerning his desire for revenge against Karam forpersonal reasons, his shooting into Karam's car,if he be guilty ofsuch conduct,is not attributableto the United.We are of theopinion and we find the evidence does not estab-lish, as asserted by the respondent,either that the attacks on theUnited were provoked and ;instigated by threatsof violence orviolence bytheUnitedadherents in Gadsden or that the Unitedwas guilty of acts of terrorismin Gadsden.E. The 1937 discharges, lay-offs, and discriminations in regard tohire and tenure of employmentTroy and James Higdon, Howle, Lumpkin, McGraw, Bohanon,and Adams, employees of the respondent and members of the Unitedat one time,who were witnesses for the Etowah or the respondent,all testified that at United meetings Cowherd and Garner urgedUnited members to let the respondent discharge them so that chargesof unfair labor practices against the respondent could be filed with<the "Board and the discharged individuals,by securing reinstatementwith back pay, could have vacations with pay.Rutledge, a witnessfor the Etowah, and Kilpatrick,Holmes,DeBerry, and A. J. Parker,all employees of the respondent and members of the United, deniedthat Cowherd ever made such remarks, testifying that he urged theUnited members to do everything possible to avoid being dischargedand stated that if they were discharged because of their union activ-ity, the United would do all in its power to secure their reinstate-ment with back pay.We credit this testimony of Rutledge and theother four witnesses concerning Cowherd's remarks.Moreover, weare of the opinion that the evidence fails to prove that, even ifCowherd or Garner made such remarks as Adams and, the other sixwitnesses testified to, any of the employees, whose discharge orlay-'offsare hereinafter discussed,acted pursuantto such advice.On the contrary,the evidence shows that these employees madeevery effort possible to avoid being discharged or laid off.1.The dischargesof Brooks,Stanford, Parker, Vinyard,Forman,and SmithThe complaint,as amended,alleges that in 1937 therespondentdiscriminatedin regardto the hireand tenure of employment of23 employees because of their union membershipand activity.Sixof these employees were tire builders.Since the respondent main-tains that these six employees were discharged because of defectiveworkmanship, it is necessary to examine in some detail the processof tire building and inspection in the respondent's plant. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are approximately 85 tire builders on each of the threeshifts operated in respondent's plant.On each shift there is alsoan inspector, a supervisor, and a shift foreman.The inspector doesnot attempt to check all tires built on his shift.Each tire buildercompletes between 40 and 80 tires on his shift. Inspector Mc-Culloch testified that he tried to inspect 10 tires of each passengertire builder and 5 tires of each truck tire builder on each shift.Shift Foreman Dooley testified that the inspectors attempted to checkabout 10 per cent of the work of each tire builder on a shift.Eachtire inspected has a number on it indicating the machine on whichitwas built.By determining on what machine a tire builder isworking on a shift an inspector can thereby ascertain which tiresany employee has built.Michaels, Shift Foreman Charles Dooley,Labor Trainer McDaniel, and Adams, a tire builder formerly em-ployed by the respondent, all admitted, as is apparent from theabove facts, that an inspector might discriminate against any tirebuilder by concentrating on his tires and inspecting a larger pro-portion of his tires than usual during a shift.The tire inspectors in 1937 included McCulloch, Dorough, Bene-field, and Logan.As previously set forth, Dorough and McCullochboth had shown hostility toward the United and taken part in the1936 incidents in Gadsden.Logan had been an employee repre-sentative for the company-dominated Plan and on April 26, 1937,had asked Brooks while working in the plant to join the Etowah.Moreover, in addition to the hostility shown toward the United bythree of the inspectors in the tire room, many of the other super-visory officials there had also revealed a similar attitude toward theUnited.The foreman of the department, Goodall, as previouslystated, bad taken an active part in the evictions of June 8 in his de-partment.Neiger, superintendent of this division, as we have previ-ously set forth, on numerous occasions had revealed to the employeeshis hostility toward'the United. " Supervisors Tucker, Jackson, andPhillips, as well as Labor Trainer McDaniel, and Shift ForemanDooley, had all been guilty, as previously set forth, of conduct re-vealing their antipathy, toward the United.The defect in building tires with which we are chiefly concernedis known as a short ply. It is a well-established rule in the respond-ent's plant that whenever a tire builder discovers that he has builta short ply in a tire, he must call the defect to the attention of hissupervisor, who then takes charge of the defective tire. If an em-ployee has called the defect to the attention of the supervisor, theeniployee is not penalized in' any way for having built a short-ply tire. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA409Conflicting testimony was given at the hearing concerning howoften short plies were built and whether or not tire builders coulddetect this defect when building a tire.Cunningham, shift fore-man in the tire room, testified that short plies were not usual orcustomary, but also admitted that the inspectors found defectivetires daily and bad plies "once in a while," and that tire buildersdid build a great many short plies.Henry Lowry, a truck tirebuilder, testified that lie had built short plies several times becauseof carelessness or defective stock.Shift Foreman Dooley testifiedthat on his shift there often were 10 or 12 short plies each day;and that it was not at all unusual for an inspector to find severalshort plies each day.McDaniel, a labor trainer, testified that "agood many," short plies were first caught by the inspectors. In-spector McCulloch testified that he had caught many short plies notreported to supervisors.H. B. Vinyard, a tire builder, first testifiedthat he could always tell when he had built a short ply, but lateradmitted that he- had several times built short plies- and had notknown that he had done so. Vinyard pointed out that the tirebuilders had no gauge with which to measure the width of a plyand could only obtain accurate knowledge by calling over a super-visor, who had a gauge with which to measure the ply. Inasmuchas plies are measured in sixteenths of an inch, we believe it extremelyunlikely that a tire builder can always tell when a ply is one-sixteenthof an inch short. In fact, Crider, a tire builder, and Adams, bothtestified that the respondent allowed a tolerance in short plies of asixteenth of an inch from the standard specifications.Frye, headof the development division, testified, however, that the sixteenth ofan inch tolerance was allowed not for plies that were too short, butonly for those that were too long.On the basis of all the evidence, we are of the opinion and wefind: (1) that tire builders frequently build short plies; (2) thattire builders often cannot tell when they have built short plies;' and(3) that the inspectors frequently detect short plies not previouslycalled by the builders to the attention of their supervisors.The respondent's officials asserted that the respondent" always dis-charged a truck tire builder the first time that he built a short plywhich was caught by an inspector and which he had not previouslycalled to the attention of his supervisor ; and that the respondent alwaysdischarged a passenger tire builder the third time that he had a tirecaught by an inspector with a short ply which the had not previouslycalled to the attention of his supervisor.The evidence showed that since the respondent had opened its plantinGadsden in 1929 and prior to the discharges in 1937 hereinafterdiscussed, but seven employees, one of whom was later rehired, had 410DECISIONS- OF.-NATIONAL -.LABOR RELATIONS. BOARDbeen discharged for building short plies.Two of these had been dis-charged in 1931, two in 1932, one in 1935, and two in the early monthsof 1937.In view of the evidence set forth above concerning the fre-quency with which previously unreported short plies are caught byinspectors, it is clear that the respondent could not have enforced therules relating to penalties for short, plies, previously described., If the .respondent had enforced such rules for truck and . passenger. tire-"builders, it is clear, in view of the frequency with which undetectedshort plies are caught by. inspectors, that there would. have been farmore discharges for short plies prior to May 1937.We find thatthe respondent either did not have the rules above mentioned in re-gard to discharges for the building of short plies, or if such rulesexisted, had.seldom if,ever.enforced them prior to May. 1937.The.re-spondent also introduced evidence showing that in 1929 it had dis-charged 13 employees for building defective tires.The respondent'sofficials stated that although their records did not show the nature ofthese defects some of them might have been short plies. Inasmuchas the plant was first opened in 1929, it is most probable that thesedefects were due to the inexperience of these employees.The re-spondent also introduced evidence of discharges for building tireswith defects the exact nature of which its records did not reveal, forone employee in 1930, four in 1931, two in 1936, and three in 1937.Although there is no proof that any of these discharges were forshort plies, nevertheless, even if we should assume that they were,'1it is apparent that the discharges shown are still far too infrequentto indicate that the respondent really enforced its alleged rules relatingto discharges for short plies.On April 19, 1937, the respondent received a letter from the Ohiocorporation cautioning it about the quality of its tires and warningit in particular about the numerous short plies that had been foundin them.However, Goodall, foreman of the tire-building department,insisted,at the hearing that prior to the receipt- of this letter therehad-been no leniency in the enforcement of the rules in regard to dis-charges for building short plies, and that the only effect that this letterhad was to increase the carefulness of the inspection of the tires.Beginning in the middle of May 1937, coincident with organizingactivity by the United, and prior to the middle of September, 1937,six employees, all members of the United, were discharged for build-ing short plies.All six discharges were allegedly in accord withthe rules which, as previously set forth, either had not existed or hadseldom been enforced prior to, this time.No other employees were?'On the basis of such an assumption,there would be no.discharges.for short.plies ineither 1933 or 1934, but one discharge in 1930,six in 1931,two in 1932,one in 1935, andtwo in.1936. ', GOODYEAR TIRE & RUBBERCOMPANY OF ALABAMA411discharged during this period for building short plies.Thus, withinperiod of 4 months in 1937 the respondent discharged for short pliesbut one less employee than it had discharged for such conduct sincethe opening of the plant in 1929, and every one of the six employeesdischarged was a member of the United. In view of the fact thatmost tire builders frequently built short plies and that it was a com-mon occurence for such defects not to be detected by the builder; andin view of the previous hostility shown by the supervisory officialsand the inspectors in the tire room toward the United, and of theopportunities for discrimination against United members in the in-spection of their tires, we think it extremely suspicious that onlyUnited members should have been discharged for this defect in ac-cordance with the respondent's alleged rules, when- the respondentallegedly tightened up its inspection in 1937 because of the letterwhich it had received from the Ohio corporation.We shall now consider the facts of each of these six discharges.L. T. Brooks.Brooks went to work for the respondent as a tirebuilder in August 1929 and remained at this job, except for a5-month lay-off in 1933, until he was discharged on September 7,1937.Brooks joined the United in April 1937, constantly wore hi§United button in the plant while at work, and had his name postedas a member of the United shop committee on the plant bulletinboards in May 1937. Shift Foreman Dooley admitted that he knewthat Brooks was a member of the United.Moreover, SupervisorJackson had asked Brooks if lie belonged to the United, and when hestated that he did, replied that he; Jackson, was surprised that Brookshad joined this organization which was like "the Klu Klux Klan" andwould not last 2 years.At the time of his discharge Brooks was building a truck tire, oneof the largest inade by the respondent.Foreman Dooley testifiedthat he considered Brooks a "very good" tire builder, who always hadcalled the attention of his 'supervisors promptly to all short plies.There is no evidence that prior to his discharge Brooks had ever beenreprimanded for building short plies or any other type of defectivetire.Brooks testified that 3 weeks before he was discharged ForemanDooley asked if he was leaving his job, remarking that many of theUnited men were quitting; and that he replied he was not.Dooleyexplained his remark by testifying that Brooks had once informedhim that he, Brooks, would quit unless the United fully organizedthe employees at the respondent's plant, and that because the United,had not succeeded in organizing the employees he had asked Brooks,if Brooks was quitting.,'Brooks testified that on September 1 he built a short ply ; that,after hunting 20 minutes for Dooley, whom he could not find in the 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment, he completed the tire and sent it through to the inspectorwithout marking the short ply; that a short time later he was in-formed by Dooley that the short ply had been discovered ; and thatInspector McCulloch found this defect.Dooley testified that he had watched Brooks building a tire froma distance of 10 feet, had believed Brooks was acting suspiciously,had inspected the tire on Brooks' machine and found it apparentlyall right, but because of his suspicions, had warned Inspector Mc-Culloch to check Brooks' tires very carefully; and that later Mc-Culloch had reported finding a short ply.Dooley claimed that theply was one-half inch short.Brooks claimed that the ply was butone-quarter inch short.Both Goodall and Dooley testified that Brooks was dischargedbecause of the respondent's rule that a truck tire builder was alwaysdischarged for the first short ply which he built, and failed to callto the attention of his supervisor.Dooley and Goodall testifiedthat Brooks accused Dooley of watching him build the tire and thatDooley denied so-doing.Dooley, testified, that he denied this fact toBrooks and that he lied in so doing, but stated that he deliberatelytold Brooks this lie in order to obtain Brooks' reaction.Goodall andDooley testified that after Brooks had accused Dooley of watchinghim and Dooley had denied this fact, Brooks then stated that afterbuilding the short ply he had attempted to find Dooley withoutsuccess.Brooks strongly protested his discharge, but, after several daysdelay, on September 7 Goodall, with the approval of Neiger, dis-charged him.As we have already found, the respondent either did not havea rule that truck tire builders were discharged for their first un-reported short-ply tire or had seldom if ever enforced it.Conclusiveevidence of this fact is supplied by the circumstances, hereinafterset forth, relating to the discharge of Leroy Smith, another trucktire builder.According to the testimony of the respondent's wit-nesses, Smith, on the, first occasion when he had two unreported shortplieswas merely warned, and was not discharged until he subse-quently built and failed to report two more short plies.Moreover,Brooks was an experienced tire builder, who had been in the re-spondent's employ for 8 years without any previous complaints con-cerning his work.We believe it extremely unlikely, therefore, thatthe respondent would discharge Brooks for his first offense.And,we believe that Dooley's testimony concerning his watching Brooksbuild the defective tire is not to be credited, particularly in view ofthe fact that Dooley expressly denied such conduct to Brooks whenBrooks was discharged.Brooks was a prominent member of the GOODYEAR TIRE &RUBBER COMPANY OF ALABAMA413United.McCulloch, Dooley, Goodall, and Neiger, the four employeesand officials of the respondent connected with his discharge, all hadshown hostility toward the United.We are of the opinion that therespondent's officials used Brooks' short ply as a pretext to concealtheir true reason for discharging him-namely, his United member-ship?andl activity.We find that the respondent discharged Brooks because of hisunionmembership and activity.The respondent by dischargingBrooks discriminated in regard to his hire and, tenure of employ-ment, thereby discouraging membership in a labor organization andinterfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the. Act.Brooks,desires to return-to his, former position in the employ ofthe respondent.Clarence Stanford.Stanford was hired in 1931 as a tire builderand was discharged on May 14, 1937.He joined the United in 1934and wore a United button while at work in the plant on the 2 daysprevious to his discharge.Neiger testified that Stanford's work hadbeen satisfactory until the day before his discharge.Stanford- testified- that,on-May 13 he was informed by, Shift Fore-man Cunningham that lie had built a defective tire; that he obtainedthe tire, on which the defect of wrinkles was marked; and that herepaired this defect and then sent on the repaired tire. Stanfordtestifiedwithout contradiction that although the respondent's rulesrequire that short plies must be checked by a supervisor after being'repaired and before being sent on, other defects such as wrinklesmay be repaired without the supervisor's approval and sent on with-out notifying him.McCulloch was the inspector who had caughtthe defect in Stanford's tire.Cunningham, the shift foreman, testified that the inspector hadfound the tire defective not because of wrinkles but because of ashort ply, and had marked the latter defect on the tire ; and that thetire had been returned to Stanford to repair the short ply.HenryLowry, a witness for the respondent and also a tire builder andsquadron member, testified that lie had seen Stanford's defective tireat the inspector's desk with the short ply in it and with the short-plydefect marked on it.The inspector, McCulloch, also corroborated thetestimony of Cunningham.Cunningham testified that at the end ofthe shift he remembered that Stanford had not shown him the tirefor his approval after repairing the short ply ; that consequently hewarned the inspector to watch for the tire; and that the inspectorthen caught the tire a second time with the short ply unrepaired.'Cunningham testified that the next day, May 14, he questioned Stan-ford concerning the tire and that Stanford denied both to him and 414DECISIONSOF NATIONAL'LABOR RELATIONS BOARD'to Goodall ever having seen the short ply marked as a defect on thetire.Stanford testified that when lie saw the tire the next day he noticeditvery slight short ply in it for the first time.Neiger admitted thatthe ply was a very short one, only a quarter of an inch, and thathe believed that Stanford might not have seen it the first time:Neiger testified that Stanford would not have been discharged forbuilding this short ply even though it was on a truck tire, because itwas so small. - However, Goodall; ,Neiger, and Cunningham testifiedthat Stanford was discharged for dishonesty in attempting to concealthe defect instead of repairing it when it was called to his attentionby Inspector McCulloch.Goodall and Cunningham both testified that Stanford finally ad-mitted his dishonesty to them before being discharged.Stanforddenied making such an admission.McCulloch, the inspector who caught the original defect, as pre-viously pointed out, was hostile toward the United.Henry Lowry,United.Neiger admitted that Stanford's case was "one of the mostunusual cases that I have ever run into." In view of the fact thatno further penalty would have accrued to Stanford if lie had repairedthe short ply when it was called to his attention, that he would nothave done so seems very improbable.No reason appears in therecord why Stanford would have deliberately risked the loss of hisjob by attempting to conceal and failing to repair the. short ply whenitwas called to.his attention.On the evidence as a whole, we are ofthe opinion that Stanford's testimony is to be credited; that Stanfordrepaired the only defect, that of wrinkles, called to his attention ; andthat the respondent's officials subsequently seized upon another defectin the tire, a very slight short ply, which had not previously beencalled to Stanford's attention, and used this defect to conceal the factthat they were discharging Stanford because of his United member-ship and activity, which, as Neiger admitted, was known to thembecause of the fact- that.Stanford was wearing and had been wearinga United button.We are of the opinion and we find that the respondent dischargedStanford because of his union membership and activity.The re-spondent by discharging Stanford discriminated in regard to hishire and tenure of employment, thereby discouraging membership ina labor organization and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section7 of the Act.Stanford desires to return to his former position in the employ ofthe respondent. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA415A. J. Parker.Parker was hired February 5, 1935, as a tire builder;and was discharged on June 7, 1937:During 1936 he was temporarilylaid off for 2 or 3 months.Parker testified that when he was recalledto work about January 1, 1937, Foreman Goodall sent for him, toldhim that his tire-building record had been perfect, congratulated himon this fact, and remarked that Parker was the youngest one of sixemployees out of the 50 tire builders laid off with him to be recalledat this time.Goodall denied ever telling Parker that the latter had aperfect record and stated that the latter did not have such a record.Goodall did not deny the rest of the above testimony of Parker.We are of the opinion that Parker's testimony is to be credited.Parker joined the United on April 1, 1937, and from April 15until the day he was discharged he wore his United button while atwork in the plant. Foreman Dooley admitted that he knew thatParker belonged to the United.Parker testified that about 3 weeks before he was discharged Super-visor Bice warned-him to be careful because "they are watching youlike hell."Bice did not testify at the hearing.We- find that he madethe above remark to Parker.On June 5 Parker noticed that thestock from which his tires were built was "running narrow" andcalled over Supervisor Benefield to check the stock.Benefield did so;threw some of the stock away, and told Parker to use the remainder,because it was "all right."Parker also called Benefield's attentionto a short ply which he had built, and Benefield properly tagged it.A short time later Supervisor Benefield informed Parker that twoof his tires had been caught with short plies.Parker testified that heknew these two tires had short plies when he put them on the con-veyor, but that with the narrow stock it was impossible to avoidbuilding the short plies in the two tires; and that because he hadcalled his supervisor's attention to the narrow stock, he did not believeit necessary to inform him about the short plies, since Benefield musthave realized from the narrowness of the stock that the tires builtfrom it would have short plies in them.'The following workday, June 7, Goodall sent for Parker and in-fornied him that he was discharged because of the short plies he "hadbuilt.Parker denied at the hearing that he had ever been warned orreprimanded for a short ply prior to the two above-mentioned oneson June 5. Shift Foreman Dooley testified that a day or 'two beforeParker was discharged, Inspector Logan and Supervisor Benefieldtold him, Dooley, that they had warned Parker about building'defec-tive tires and asked Dooley also to warn Parker; and that he, Dooley,did so.Dooley testified that on June 5 Benefield informed him thathe, Benefield, had caught- another-tire of- Parker's with a short 'ply 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDand had -warned Parker that he would have- to turn Parker.over toDooley if he caught another bad ply.Dooley testified that later onJune 5 Benefield caught two more short plies of Parker's and re-ported it to him, and that he sent Parker to see Goodall on June T.H. C. Adams,.a tire builder, testified that on June 7 Parker had toldhim that he, Parker, was discharged because another short ply of hishad been caught' due to, the_ fact that the stock was a little narrow,,and that a day or two before one or two short plies of his had, alsobeen caught.Benefield did not testify at the hearing, nor did Logali.Goodall testified that Dooley and Benefield informed him that theyhad previously warned Parker for building defective tires, and thatParker had ignored such warnings ; and that, after looking at the lasttwo defective tires Parker had built, he discharged the latter.Good-all' testified' that' Parker was discharged in accordance with therespondent's rule that a passenger tire builder was discharged thethird time he built a short-ply tire without calling it to the attentionof his supervisor.Parker testified that at his request he- had an interview withDivision Superintendent Neiger; and that Neiger told him, "let thisbe a lesson to you wherever you go . . . get on the right side."Neiger testified that he merely told Parker to do his work better ifhe got another job.Neiger denied the remainder of Parker's testi-mony.We do not credit his denial and find that he made theremarks to Parker set forth above in the latter's testimony.Louie Allen, a United committeeman, testified that Goodall in-formed him that Parker was discharged not merely for short pliesbut because of his "attitude," which was "so bad" that Goodall couldnot "get along with him," and which had been "bad" since Parkerhad joined the United.Goodall did not deny the above testimonyof Allen.We find that Allen's testimony is to be credited.Since neither Logan nor Benefield testified at the hearing, we areof the opinion that Parker's testimony that he received no reprimandsfrom them for building short-ply tires prior to June 5, is to becredited.For reasons previously set forth, we give no credence toAdams' testimony.We are of the opinion also that Dooley's testi-mony that he had once rebuked Parker before discharging him is notto be credited.However, even assuming that Dooley, as he testified,rebuked Parker, we are of the opinion as we have previously pointedout that the respondent either did not have a rule or had seldomif ever enforced a rule that passenger tire builders were dischargedthe third time that they built a short ply without calling it to theattention of their supervisor.Moreover, in view of the fact that thetwo short plies for which Parker was discharged were largely thefault of the orders he received from his supervisor, Benefield, forcing GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA417him to build tires with too narrow stock, we do not believe that therespondent's officials could have blamed Parker or discharged him forbuilding these two short plies. Indeed, the remarks of SupervisorBice to Parker a short time before the latter's discharge indicate thatthe respondent's officials were deliberately watching Parker's workin order- to obtain a pretext for his discharge.Finally.;Goodall'sremarks to Allen and Neiger's-remarks to Parker clearly indicatethat the respondent discharged Parker for his United membershipand activity and not for the building of short plies.We find that the respondent discharged Parker because of hisunionmembershipand activity.The respondent by dischargingParker discriminated in regard to his hire and tenure of employment,thereby discouraging membership in a labor organization and inter-fering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Parker desires to return to his former position in the employ ofthe respondent.H. B. Vinyard.Vinyard was employed by therespondent in1930 -,is a repairman for tires.After working for 18 months,he leftthe respondent's employ, but returned to work as a tire builder forthe respondent in 1933 andworked atthis job until he was dischargedon J line 24, 1937.Vinyard joined the United on April 24, 1937, and constantly worehis United button while at work in the plant during May and June1937.Foreman Dooley testified that he knew that Vinyard belongedto the United.Foreman Dooley testified that on June 21 Supervisor Tucker com-plained that Vinyard had been building defective tires, said that hehad warned Vmyarcl about them, and requested Dooley to warn Vin-yard.Tucker corroborated this testimony of Dooley.Vinyard deniedreceiving any such warnings.Inspector McCulloch testified that on June 23 he caught five con-secutive unmarked short-ply tires of Vinyard.Dooley testified thatwhen McCulloch informed him of this fact, after looking at the tires.he told Vinyard to see Goodall the next day about them.Vinyardadmitted building the five short-ply tires.He testified that beforebuilding these defective tires he had asked Tucker to measure his tirestock; that Tucker did so and found it was too narrow, but orderedhim to use the stock to build tires;and that the short plies resultedfrom the too narrow stock. Tucker admitted that Vinyard had coin-plained to him about the narrowness of the stock.Tucker testifiedthat after measuring the stock lie had replaced it with good stock;and that the short plies later caught by Inspector McCulloch were notbuilt from the stock aboutwhich Vinyardhad complained to him. 418DECISIONS_ OF. NATIONAL LABOR RELATIONS BOARDVinyard testified that while Tucker was measuring the stock. he calledTucker's attention to a short ply that he had built and had Tuckertag it.Tucker testified that Vinyard had not called his attention tothis short ply but that he discovered it himself while measuring thestock and rebuked Vinyard for not calling it to his attention.When Vinyard saw Goodall on June 24, Goodall informed him thathe was discharged for building short plies and warned him not to saythat he was discharged because he belonged to the United.We find that the five short plies built by Vinyard were the result ofTucker's orders to use stock that was too narrow. In view of Tucker'sprevious anti-United activity, we believe that Tucker seized this oppor-tunity to discriminate against Vinyard and cause defects in Vinyard'swork, and that Goodall, McCulloch, and Dooley, also hostile towardthe United, subsequently approved and aided this action of Tucker.We are also of the opinion that Vinyard's testimony that he had neverbeen rebuked for short plies prior to June 23 is to be credited.How-ever, even assuming that Vinyard had been rebuked once or twicebefore, as Dooley and Tucker testified, as we have previously pointedout, we do not believe that the respondent either had a rule or had everreally enforced it, if it.,existed, that passenger tire builders were dis,-charged the third time they built a short-ply tire without calling it tothe attention of their supervisor.We find that the respondent discharged Vinyard because of hisunionmembership and activity.The respondent by dischargingVinyard discriminated in regard to his hire and tenure of employ-ment, thereby discouraging membership in a labor organization andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Vinyard desires to return to his former position in the employ ofthe respondent.A. J. Forman..Forman worked for the respondent during the sum;men of 1936.On December 10, 1936, he was rehired by the respondentas a tire builder.He was discharged on June 10, 1937.Forman joined the United on April 23, 1937, and his name wasposted on the plant bulletin boards in May as a member of the Unitedshop committee.Forman testified that during the entire time that he worked for therespondent until June 7 he built only four-ply tires, but that on June7 he was ordered to build six-ply tires by his supervisor, Clayton.Forman testified that although he had- never built six-ply tires before,Goodall ,testified.,that there was little difference between' building four- and six-plytires.Labor Trainer McDaniel corroborated Goodall's testimony.McDaniel also testified that in the case of a transfer from a four- to a GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA419six-ply tire the tire builder would need "very little instruction inbuilding a six plyexcept as to short ply."4zMcDaniel testified thathe had not given Forman any such additional instruction at this time,since Supervisor McBride or Supervisor Jackson ordinarily wouldhave done so.Neither McBride nor Jackson testified at the hearing.We find that- it was-customary-to give instructions concerning shortplies when tire builders were transferred for the first time from four-to six-ply tires, and that Forman never received such, instructions.Forman testified that prior to June 10 he never had been warnedor. reprimanded for defective work; that aue to his inexperience inbuilding six-ply tires he built several short-ply tires during the daysfollowing his transfer on June 7, but was never reprimanded for sodoing; that on June 10 he again built a short ply, which an inspector,caught; and that lie then was ordered by his supervisor, McBride, andshift foreman, Cunningham, to see Goodall, who. discharged him.McDaniels testified that he had been informed by McBride that For-.mail had been warned three or four times for defective tires; thaton June 7 he overheard Inspector Dorough. warn Forman for suchconduct; that on June 8 Forman built four short plies, on June 9several more, ;acid op, June, 10 three. more, a•ppe.of which had beencalled to the attention of his supervisor; and that Inspector Dorough.caught all of Forman's short-ply tires.Cunningham, the shift fore-man, testified that on June 9 McBride showed him two short plies,of Forman and stated that he was going to warn Forman about them;and that on the following evening, when the inspector showed himthree more short plies of Forman, lie told Forman to see Goodall.Goodall testified that he discharged Forman because Forman, afterhaving been warned several times for building short-ply tires, stillJailed to stop building them or to report them to the supervisor.As we previously pointed out, we do not believe in- the existenceor at- least in the-enforcement of the rule of tlie`'iespondent in regard.to short plies, for the violation of which Forman allegedly was- dis-charged.We find that Forman, having joined the United, becausehe had done so, was deliberately transferred to a six-ply tire, given,no instruction in building it, and then when, as was inevitable, hebuilt defective tires, was discharged.Even if Forman had beenwarned previous to June 10 about his defective tire building, weare of the opinion that these defects were the result of his being.assigned to building a new type of tire without receiving the cus-toma,ry. , inst-itjloni_ ,aiid; ,flat : the, respondent',s,,.oficialswere usingforhisUnited.membership and activity.However, Inspector,Dorough, who. caught all of -Forman's allegedly defective tires, - did42Italics supplied. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot testify at the hearing.Dorough's hostility toward the Unitedhas previously been described.McBride also did not testify at thehearing.In view of these facts, we are of the opinion that Forman'stestimony that he had never been rebuked prior to June 10 for build-ing defective tires is to be credited.-We find that the respondent discharged Forman because of hisunionmembership and activity.The respondent by dischargingForman discriminated in regard to his hire and tenure of ,employ-ment, thereby discouraging membership in a labor organization andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.Forman desires to return to his former position in the employ ofthe respondent.Leroy Smith..Smith was hired by the respondent in March 1936as a tire builder, and discharged on June 8, 1937. Smith testifiedthat when he was hired his cousin, Henry Moore, -a supervisor atthe respondent's plant, warned him in the presence of Miller andMichaels not- "to have anything to do with the Union."Michaelstestified that Moore introduced, Smith to him as "a man- that, willnot belong to the union." -We are of the opinion that Smith's testi-.,mony is to be credited. Smith joined the United in April 1937 andwore his United button while working in the plant.Moore; uponlearning that Smith had joined the United, told him that althoughthey had "been friends," they no longer were so.A week beforeSmith was discharged, Moore met Smith outside the plant and toldhim that because he had been "talking to some damned union men...they are going to beat the God damn hell out of you . . .they are going to half kill you . . . you been doing a lots oftalking."Foreman Dooley also knew that Smith belonged to theUnited.Smith was a truck tire builder at the time of his discharge.Smithtestified that prior to June 7 there had been no complaints about hiswork; and that on June 7 Foreman Dooley told him that two tiresof his had been discovered with short plies and that he would have tosee Goodall the next day. Supervisor Tucker testified that on June7 the inspector had discovered two short plies in tires built by Smith;that he thereupon warned Smith; and that later that same day,when the inspector caught,two more tires of Smith's with short plies,Foreman Dooley, sent Smith home.Dooley testified that InspectorMcCulloch told him -that he, McCulloch, would "love" for Dooley,to look at two defective tires of Smith; and that when he did so,he saw that one short ply, one-half inch in width, must have been adeliberate error. - McCulloch also testified that he had caught twoShort plies in Smith's tires, one of which was one-half inch short, GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA421and which Smith must have seen when building it. Smith deniedthat he had known of the existence of the short plies until informedof them by Dooley.Goodall testified that he discharged Smith onJune 8 because the latter had been warned several times previouslyfor building short plies without calling them to the attention of hissupervisor.We are of the opinion that Smith's testimony that he had not beenrebuked' for'short plies prior to the two or which he allegedly wasdischarged, and his testimony that he had not, when building thetires, seen the two short plies for which the respondent allegedlydischarged him, is to be credited. Inasmuch as there was no penaltyattached to the building of a short-ply tire if the defect was called tothe attention of the supervisor, there would seem to be no reasonfor Smith, a tire builder with an unblemished record, deliberately torun the risk of discharge by not calling a short ply which he hadseen to the attention of his supervisor.Finally, in the case of Smith,as in the case of the five employees previously discussed, we are ofthe opinion that the respondent's rule either did not exist or was notenforced in regard.-to the 'discharge' of tire-builders for short pliesnot called to the attention of their supervisor.Tucker,McCulloch, Dooley, and Goodall all were hostile to theUnited, and we believe that these employees and officials of the Uniteddiscriminated against Smith because of the latter's United member-ship and activity.We find that the respondent discharged Smith because of his unionmembership and activity.The respondent by discharging Smithdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interferingwith, restraining, and coercing its employees in the exercise of the,rights guaranteed in Section 7 of the Act.Smith desires to return to his former position in the employ of therespondent.2.The lay-offs of Garron, Thompson, Brown, Beauford, and HowardThe respondent contends that five of the employees involved inthe present proceeding were laid off by it in the normal course ofoperations at its plant.Craigmile testified that the seniority, skill,and number of dependents of the individual employees were con-sidered in reducing the number of employees, and that seniority, inthis case, referred to'the length of time the employee had workedfor the respondent, and not the -length of time he had worked on aparticular job.Michael's testified tliatthe policy generally followed-by the respondent was to lay off or discharge the last employee' hired_-__283032-41-Vdl. 21=28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a department, although the relative efficiency of individual em-ployees was taken into' account, especially if the difference in. theirseniority was slight.Hugh GarronandPaul S. Thompson. -Garron was hired by therespondent on October 13, 1936, and laid off - on May 20, 1937. .Therehad been no complaints -about the work; of Garron,..who ,Yas..a.:lay-down man.Garron joined the United in February 1937 and, beginning May 1;1937, wore his United button while at work in the plant.Garron testified that his foreman, Oliver, informed him that hewas being laid off because he was the junior man in the department.Garron testified, however, that in his department, he was senior tofive mill men, to two truckers, Washburn and Saks, and to two lay-down men, James Ashley and Hoyt Sutherland. The respondent'sofficials testified that the lay-off of Garron was necessitated by the re-instatement in his department of Adams and Holmes, whose lay-offor discharge on June 8, 1936, has previously been described.Adamsand Holmes were both mill men. Superintendent Follo testifiedthat mill men were highly skilled employees, whom it took from 1 to3 weeks, to-train; and that,it was the respondent's policy to, lay,<off-mill men only after all other employees possible had been laid off.Foremen Rearick testified that Ashley and Sutherland both were millmen and consequently were not laid off before Garron, despite theirjunior status.However, the respondent's officials did not contradictGarron's testimony, which we credit, that he was senior to twotruckers,Washburn and Saks. The evidence also establishes thatGarron was senior to another trucker, Cole.Follo and Rearick bothtestified that trucking is-an unskilled job, which can be learned inabout a clay.Consequently, adopting the respondent's policy ofseniority as set forth in the testimony of Michaelsand Craigmile,Washbiiin, Saks, and Cole should' have been laid off before Garronwas, since Garron, who was senior to them, readily could havelearnedto do their work.Since Garron had worn his United button in theplant,we find that the respondent'sofficialsknew of his Unitedmembership and activity and laid him off in violation of his seniorityrights becauseof his unionmembership and activity.The respondent hired Thompson on September 4, 1936, and laidhim off on May 20, 1937. Thompson was a trucker, and there hadbeen no complaints concerninghis work.Thompson joined the.United-.irr April 1937`and,begingirig'May1, 1937, wore his United buttonwhile at workin the plant.Thompson's foreman,Oliver,informed him that due to the re-instatement of Adams and Holmes he was being laid off because hewas the junior manin thedepartment.Thompson testified that in GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA423his department he was senior to 15 mill men and to 3 truckers,namely,Washburn, Saks, and Cole; and that 4 months before hisdischarge he had helped Cole learn the job of trucking.The re-spondent produced no records, such as it must have had in itspossession, in regard to Thompson's testimony concerning his senior-ity, although Superintendent Follo testified that ,Thompson was thejunior trucker.We credit Thompson's testimony.We find that Thompson, despite his seniority over three other.truckers .in his department, was laid off by the respondent in viola-tion of his seniority rights because of his United membership andactivity, which was known to the respondent's officials since Thompsonhad worn his United button in the plant.We find that the respondent laid off Garron and Thompson be-cause of their union membership and activity.The respondent bylaying off Garron and Thompson discriminated in regard to theirhire and tenure of employment, thereby discouraging membershipin a labor organization and interfering with, restraining, and coerc-ing its employees in the exercise of the rights guaranteed in Section7 of the Act.Garron and Thompson desire ,to return to their former positions inthe employ of the respondent.L. C. Brownand E.V. Beauford.Beauford entered the respond-ent's employ on February 24, 1936, and was laid off on June 24, 1937.Beauford joined the United on June 2, 1937, and on one occasion worehis United button in the plant.Beauford's regular job was an unskilled one, the weighing of car-.bon black.At the time of Beauford's lay-off, the respondent hadeliminated his job of weighing carbon black by the installation ofmachinery.Prior to his lay-off, Beauford had done other jobs in theplant,_such as putting up batches and cutting rubber.However, theevidence showed that he had-done, such jobs: which required more skillthan weighing carbon black, poorly, earning only 29 cents an houras compared with the average earnings of. 70 cents an hour on theseoperations.Beauford testified that lie was senior to five men in hisdepartment but admitted that all five were skilled rubber cutters.The respondent's officials testified that, after Beauford's regularjob had been eliminated by the new machinery, in view of his failureto show ability to perform other, more highly skilled jobs, he was,laid off.Brown was. Hired-,in January; 19^5.=by the, respondent::ai d laid offon June ' 25, 1937.Brown joined the United in April 1937 and wore his United buttonin the plant. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown entered the respondent's employ as a weigher of carbonblack.In September 1936 he was transferred to a branberry job,which required more skill and which he performed well. Brownalso worked for a short time on a mill, but did poor work. In May1937, due to a curtailment in the respondent's production, lie wastransferred back to his former position of weighing carbon black,and he was laid off when this position was eliminated by the installa-tion of machinery.For approximately a week before his dischargethe respondent's officials, in an attempt to find another job forBrown, tried him out as a rubber cutter.However, Brown did notdo well on this job, earning only 45 cents an hour instead of theaverage of 70 cents.Brown testified that he was senior to one bran-berry man, W. F. Maddox, who was not laid off when he was. Fore-man Rearick testified, however, that Maddox worked on a differentand more complicated branberry than Brown had, and that conse-quently there was much difference between the work of the two men.The respondent's officials testified that Brown was laid off for thesame reasons as Beauford.We find that the respon'dent did- not'lay off Brown and Beaufordbecause of their union membership and activity.We shall dismissthese allegations of the amended complaint.Ro.,ebudHoward.Howard entered the respondent's employ onAugust 15, 1936, and was laid off on May 5, 1937. There had beenno complaints about her work.Howard joined the United the day before she was laid off. Shenever wore a United button in the plant.Foreman Pack, who laid off Howard, told her that the reasontherefor was the fact that she was the junior employee on her job.There were three other girls, Rebecca McCain, Mable Jones. andJuanita Parker, employed in her department, who were junior toHoward and who were not then laid off. However Parker madetruck beads, a job for which Howard was too light.McCain andJones in addition to performing Howard's work of rerolling tape,also did several other jobs in the department, including gum strip-ping.Pack testified that, although Howard was a satisfactory taperoller, her, production had been insufficient when the respondent triedher out on the job of gum stripping; and that, because of herinability to perform other work, she was laid off because of adecline in production, despite her seniority over the other, moreversatile, girls.We find that the respondent did not lay off Howard because ofleerunion membership and activity.We shall dismiss this allega-tion of the amended complaint. GOODYEARTIRE & RUBBERCOMPANY OF ALABANIA4253.The _lay-offs, or discharges of Quinn,Walker, Lasseter, JohnWoodruff,Milner,Cleveland,Ayres,Dick,RobertWoodruff,and MortonThe respondent asserts that 10 of the employees involved in thepresent proceeding were discharged or laid off for cause.Donald D. Quiw^n.February 1, 1937, as a millwright helper in the engineering depart-ment, and was discharged on July 19, 1937.Quinn joined the United in May 1937 but never wore a Unitedbutton in the plant.Quinn and his wife testified that late in May1937.Alvin T. Whitt, a friend of theirs and an inspector in therespondent's employ,, came to their home and asked Quinn to jointheEtowah, telling him that Nigosian, head of the engineeringdepartment, wished him to do so.Whitt admitted asking Quinn tojoin the Etowah then, but denied either that Nigosian had sent himto see Quinn, or that he had made such a statement to Quinn.Quinn had had 8 years' experience working on machinery beforehe entered the respondent's employ, but he admitted that the ma-chinery at the respondent's plant was very different from any hehad previously worked on.Quinn testified,, that he took this jobwith the respondent with the definite understanding that it was atemporary one which would become permanent if he proved that hewould make a good millwright; and that Nigosian told him thatthe respondent could tell in 6 weeks whether he -would make amillwright.Quinn testified that lie never had been informed about defects inhis work prior to his discharge.McGathey, Quinn's supervisor, tes-tified that lie had been dissatisfied for some time with Quinn's work,but did not recall ever warning Quinn.At the time of Quinn's dis-charge, the chief mechanic, Mallory, told him that he would not"make a millwright" and that lie was discharged because of his unsat-isfactory work and because he was the junior employee.Quinn testi-fied that lie was senior to two other employees, one of whom was amillwright helper.Shortly after he was informed by Mallory ofhis discharge, Quinn asked McGathey if his work had been satis-factory.McGathey replied, "yes, and no," and also told Quinn thatalthough the latter was a, competent machinist, lie would never makea millwright because the machinery in respondent's plant was too bigand complicated for him.Quinn was hired with the understanding that he would be retainedin respondent's employ only if he proved that he was capable of per-forming the work of a millwright. Consequently, his discharge bythe respondent when he had shown that lie was unable to perform 426DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch work, even though unaccompanied by, prior warnings in regardto his work, was not unusual.We find that the respondent did not discharge Quinn because ofhis union membership and activity.We shall dismiss this allegationof the amended complaint.W. L. Walker.Walker entered the respondent's employ on Feb-ruary 2, 1937, as a pipe fitter in the engineering department, and wasdischarged on June 1, 1937.Walker joined the United on May 7, 1937, but never wore a Unitedbutton in the plant.After joining the United, Walker also joinedthe Etowah, and the day that he was discharged he was wearing anEtowah ribbon in the plant.There is no evidence that any of therespondent's officials knew that Walker belonged to the United, andinasmuch as he was wearing an Etowah ribbon, it is more probablethat they believed that he belonged to that organization.Walker had 7 years' experience as a pipe fitter before entering therespondent's employ.Walker testified that a few days before hisdischarge, Foreman R. A. Reese told him that he was the only manever to give "satisfaction" on his job.Reese admitted telling Walkerthat his work was satisfactory but testified that he told Walker thisearly in February, a week after Walker had been hired.On May 30Walker repaired a steam pipe in the plant.On June 1 Walker sawthat the repaired pipe was leaking.Mallory, upon discovering thedefective pipe,, dischargedWalker, telling him, "you haven't beengiving satisfaction."Walker testified that he had never been repri-manded for poor work prior to June 1. Supervisor Culberson testifiedthat on two previous occasions Walker had failed properly to repairsteam pipes; and that on several occasions he had rebuked Walkerfor poor work.McCay, who worked with Walker, testified that hehad heard Mallory warn Walker to do better work; and that he hadheard Culberson warn Walker about his work.We find that Walker's work had been defective on several occasions,when his supervisors had warned him, previous to his discharge.We find that the respondent did not discharge Walker because ofhis union membership and activity.We shall dismiss this allega-tion of the amended complaint.L. R. Lasseter.Lasseter entered the respondent's employ on June15, 1936, and was discharged on August 4, 1937.Lasseter began towork for the respondent as a feeder in the pit. In March 1937 heran a mix mill for 4 days, and then was transferred to a positionon a lamb-black mill.On August 3, the day before he was dis-charged, Lasseter was transferred back to a mix mill.Lasseter joined the United in May 1937 and wore a United buttonin the plant. GOODYEAR TIRE & RUBBER COMPANY' OF ALABAMA427On May 19, 1937,-.Superintendent Folio rebuked Lasseter for incor-rectlymarking a batch of rubber.On June 9 Lasseter was repri-manded by Foreman Welch for three incorrect rubber mixtures.OnJuly 23 Supervisor Crow reprimanded him for incorrectly markinga batch of rubber.On July 27 Lasseter again incorrectly markeda batch of rubber.On August 4 Supervisor Crow discharged Las-seter, when the latter improperly mixed a batch of rubber.Lassetertestified that prior to. August 4 no one to his knowledge had everbeen discharged for an offense such as he had committed, but headmitted that on July 23 Supervisor Crow in reprimanding him hadthreatened him with discharge if his work did not improve.We find that the respondent did not discharge Lasseter becauseof his union membership and activity.We shall dismiss this allega-tion of the amended complaint.John G. Woodruff.Woodruff entered the respondent's employ in1933 and was discharged on May 24, 1937.Woodruff joined theUnited in 1933.Subsequently he resigned, but rejoined in April1937.He wore a United button. one day in the. plant prior to hisdischarge.Shortly before he was discharged in May 1937, Woodruff, havingnotified the respondent's officials that he was ill, was absent for 3days from his work.The third day Woodruff met Foreman RalphChalfant downtown in Gadsden and asked Chalfant to arrange forhim to have the rest of the week off so that he could go to Birming-ham to see his wife, who was ill in a hospital there. Chalfant wasnot Woodruff's foreman at this time.Woodruff testified that Chal-fant promised to "fix it" for him. Chalfant testified that, since hewas not Woodruff's foreman, he told Woodruff to see his own fore-inan,Hundley, to obtain his permission.Chalfant testified, andWoodruff denied, that Woodruff was "about half drunk" at thistime.Chalfant testified that he later reported to Hundley that hehad seen Woodruff drunk in Gadsden and that Woodruff had askedfor permission to be absent from work because of his wife's illness.We credit Chalfant's testimony.On May 24, 1937, Superintendent Folio dischargedWoodruff.Woodruff testified that Folio told him that he was discharged for"laying out and drinking and running around"; that he admitteddrinking beer but denied being drunk; that Follo, said, "that doesn'tmake any difference, as far as I am concerned you are through";and that Follo told him that he "was always on the wrong side."Folio testified that, afterWoodruff had been given a sick pass, helater learned- that. Woodruff's wife and not Woodruff was ill andthatWoodruff was in Gadsden drunk; and that when he dischargedWoodruff, Woodruff admitted drinking and stated that he expected 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be discharged.Folio denied, and Hundley corroborated-his deiial,tellingWoodruff that the latter "was always on the wrong side."We credit Folio's testimony.Foreman Hundley testified that on at least three occasions prior toWoodruff's discharge, either he or Follo had rebuked Woodruff for.being absent, from; work, because,of, drunkeiiness.,,'Woodzuff-, did-notdeny receiving such rebukes, and we find that he did receive them.Woodruff also testified that in June 1936 he twice had been absentfrom work for periods of 3 to 4 days, once in order to take a trip,and once because of his wife's illness ; and that both times he told therespondent's officials that he would be absent and gave them thereasons for his absence.of a crew of 10 men working in the mill room, temporarily stoppedthework of the entire crew and seriously cut down the earningsof the crew by forcing them to work with an inexperienced man sentto replace Woodruff during the latter's absences.We find that the respondent did not discharge Woodruff becauseof his union membership or activity.We shall dismiss this allega-tion of the.amepded complaint.Hattie Milner.Milner had worked for the respondent for 7 yearsprior to her discharge on June 23, 1937.Two weeks before she wasdischarged, she joined the United and during that period wore herUnited button while at work in the plant.While working in the plant on June 23, 1937, Milner passed by themachine of V. L. Adams, a girl employed by the respondent.Adamscursed Milner, who reported the incident to her foreman, Pack, andalso to Lloyd Rilly, a service boy with whom she worked. BothRilly and Adams were members of the Etowah. About an hourand a half later Milner again passed by Adams' machine in orderto obtain some material for which Rilly had sent her. Adamscursed her and hit her over the eye with a wrench. Foreman Packstopped this- fight-,and. sent Milner- to the plant hospital for treat-ment.After leaving the hospital, Milner was sent by ForemanPack to Goodall, who informed her that she and Adams were bothdischarged because they had violated the respondent's rule prohibit-ing fighting while at work in the plant.Foreman Pack testified that when Miller first reported to himhaving trouble with Adams, he ordered Milner to stay away fromAdams' machine.Milner denied receiving such an order from Packand testified that Pack merely laughed at her at this time. Packalso testified that Milner, in order to obtain the material for whichRilly had sent her, did not need to pass closer than 20 feet to Adams'machine.Goodall testified that he investigated this fight and saw GOODYEAR TIRE S RUBBER COMPANY OF ALABAMA429that Milner could have remained 10 feet from Adams' machine andstill obtained the materials for which Rilly had sent her.Pack ad-mitted, however, that it was possible that the aisle 20 feet away fromAdams' machine had been blocked by materials so that it would havebeen more convenient for Miller to take the path she did, directlyby Adams' machine, in order to obtain the supplies ordered by Rilly.There was no evidence introduced at the hearing to show that the.aisle 20 feet. away from-.Adams' machine actually had been blockedon June 23.However, Milner testified that the only way to obtainthe materials ordered by Rilly was the aisle near Adams.Milner testified that Goodall at the time he discharged her refusedher request that he further investigate the fight, told her that he hadas much right to believe Adams' story as hers, and asked her no ques-tions about the details of the fight.Louie Allen, a United committee-man, present when Milner -,w-as discharged, testified that Goodall notonly refused to investigate the fight in order to determine who hadstarted it but also said that he would not ask "a bunch of C. I. 0.Pack ad-mitted that he knew that Milner was a member of the United andAdams a member of the Etowah. Pack testified that Adams told himand Goodall that she had hit Milner because Milner had insulted herabout her brother being in jail.Milner denied insulting Adams ortalking to Adams about the latter's brother.We find that Milner ordinarily would not have had to pass byAdams' machine in order to perform her work properly.The evidencedoes not establish that on June 23 there were any reasons, such asthe aisle being blocked, why Milner had to pass by Adams' machine inorder to obtain the materials for which Rilly had sent her.Underthese circumstances, we are of the opinion that the respondent'sofficialswere justified in assuming that Milner had been tauntingAdams previously concerning the troubles of the latter's brother, haddeliberately gone out of her way in order to pass by Adams' machineagain,. and..thereby had. provoked the latter to strike her and beginthe fight.We find that the respondent did not discharge Milner because of herunion membership and activity.We shall dismiss this allegation ofthe amended complaint.B. E. Cleveland.Cleveland entered the respondent's employ onAugust 5, 1929.He was a United member between 1933 and 1936, andrejoined the United in April 1937, when he became a member of theUnited shop committee.He wore a United button in the plant.We have previously discussed in detail the circumstances in regardto the assault upon Cleveland on June 7, 1937. Cleveland, afterhaving been assaulted, went to a hospital in Gadsden and there re- 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived medical treatment.Dr. A. W. Rails, the physician who treatedCleveland at the hospital, testified that lie believed that Cleveland'sinjuries, the most serious of which related to his teeth, were such thatthe latter would have been able to return to work in a week or 10days.Dr. Ralls sent Cleveland home from the hospital on June 7,tellipg,$im,to, see -a , dentist.as^ soon. a•srpossil le.f -Michaels, together with O'Bannon, saw Cleveland at the latter'sboarding house on June 7 in order to investigate the assault.Mi-chaels testified that he saw that Cleveland had lost several teeth, hadseveral bad bruises, and was wrapped in numerous bandages; that liereportedCleveland's injuries to Folio and Hundley, Cleveland'ssuperintendent and foreman, and told them that Cleveland would beabsent. for sometime. fromti work because- of these injuries.; that .lielater learned that Cleveland had gone to see a dentist shortly afterJune 7; and that he then believed that Cleveland would be back towork within a very short time.Hundley denied receiving such areport from Michaels.We give no credit to his denial.On June 14, a week after the assault, Cleveland came to the respondent's plant, and, at his request, was given the pay then due himby his -foreman-; Hundley;.Cleveland, did,, not,;tell_ Hundley.whemhewould return to work or say anything to Hundley about returning towork.Hundley testified that, so far as lie could tell, at this timeCleveland seemed fully to have recovered from the assault.Cleveland obtained treatment from a dentist, Dr. W. D. Fite.OnJuly 2 Dr. Fite gave Cleveland, at the latter's request, a signed state-ment to the effect that Cleveland because of his injuries would not beable to return to work until July 6.Michaels testified that it was the respondent's rule to discharge anyemployee who failed to report for work or notify the respondent ofthe reason for his absence, after 7 days' absence from work.Michaelstestified, however, that if the respondent had proof of injuries to theabsent employee, this employee would not be discharged at the endof 7 days,even though,-he .failed to report for work or to report hisexcuse to the respondent.Foreman Hundley testified that afterCleveland had been absent for 17 days from work he notified Milleron June 24 to discharge Cleveland because of the latter's absence.Hundley did not explain why he took such a step in spite of the factthat he had been informed by Michaels that Cleveland was absentdue to injuries received in a beating.On July 2 Cleveland telephoned the respondent's plant and for thefirst time since he had been assaulted on June 7 notified the respond-ent's officials that he wished to return to work.Miller, to whomCleveland spoke, informed him that he had been discharged due tohis failure to report for work, and told him that he, Miller, had GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA431heard nothing about the assault.Cleveland then told Miller aboutthe assault and stated that he had a doctor's certificate which set forththat he had been unable to return to work prior to July 6 because ofhis injuries.Miller than told Cleveland to come to the respondent'splant and to bring with him his doctor's certificate.Cleveland agreedto do so.At Cleveland's request,Miller promised to furnish Cleve-land complete. protection from violence while the latter was in therespondent's plant.After this telephone conversation with Miller,Cleveland never came to the respondent'splant, showed his doctor'scertificate to Miller or to any official of the respondent,or made anyother request to the respondent to reinstate him.No explanation was offered by the respondent's officials as to whyCleveland's discharge had been ordered for failing to report to,workdespite the fact that the respondent'sofficials,Michaels, Follo, andHundley,knew that Cleveland was absent because of the injurieswhich he had received from a beating.However, Miller in his tele-phone conversation with Cleveland on July 2, clearly indicated tothe latter that the respondent's officials were willing to reconsider hisdischarge and reinstate him if he would come to the plant and showthem his doctor's certificate.Cleveland, despite his promise to doso, failed to apply for reinstatement by coming to the respondent'splant with his doctor's certificate.We find that the respondent did not discharge Cleveland becauseof his union membership and activity.We shall dismiss this allega-tion of the amended complaint.C.M. Ayres.Ayres, who worked almost 6 years for the respond-ent, had, for a year and a half prior to his discharge on July 12,1937, been working as a bead curer.Ayres joined the United on May 1, 1937, wore his United buttonin the plant from the end of May until the time of his discharge, andhad his name posted on the respondent's bulletin board as a memberof the United shop committee.Ayres cured approximately 640 beads a day. . A. pair, of beads isworth about$1.10. , In curing beads,if the operator fails to removeone bead from the curing machine before inserting another, the twobeads will be cured together and both will be spoiled.Both Ayresand Louie Allen, who had cured beads, testified that it was a commonthing to cure two beads together;that they and other employees hadoften done so; and that it was impossible to avoid such errors.Michaels, Foreman Pack, and B.G. Bohanon,an employee whocured beads, testified that experienced employees seldom if evercured two beads together;and that such mistakes were the result ofcarelessness.Ayres testified that about a year before he was discharged, in oneweek he twice cured two beads at oncewithoutbeing warned or repri- 432DECISIONSOF NATIONALLABOR RELATIONS BOARDmanded ; that 3 months before he was discharged he cured 2 beadstogether but received no rebuke or warning; and that about May 17,1937, when he made a similar error, Supervisor Yancey warned himthat if he again committed this mistake, he would be discharged.Ayres testified that he was surprised at receiving this warning be-cause on a previous occasion a year ago when he had showed hising him but had complimented him for not trying to hide hisspoiled beads to Yancey, the latter had said nothing about discharg-mistakes.Bohanon testified that Ayres, referring to the May 17error, told him that Yancey had rebuked him, Ayres, for this mis-take,which had resulted when a quarrel between some women em-ployees had distracted his attention from his work.Yancey did nottestify at the hearing.Pack testified that Ayres had been warnedby Yancey both for the May 17 error and for a similar mistake lessthan a week before the May 17 one.We credit Ayres' testimony andfind the facts to be as set forth above in it.On July 10 Ayres again cured two beads at once. Ayres showedthe spoiled heads to Yancey Who reminded Ayres of the warning onMay 17. Ayres replied, "Hasn't my work been satisfactory." Yanceyanswered, "You have been doing good on the job, . . . I'll admitthat."Yancey then told Ayres that the latter "stayed" on his job anddid his work "better" than almost any other employee in the depart-ment, but that he, Yancey, had been watching Ayres very closelyfor the last 2 or 3 months. On July 12 Superintendent Neiger dis-charged Ayres.The evidence convinces us and we find, that, in view of the largenumber of beads cured daily by each employee, curing two beads atonce is a common error.Although Ayres had worked over a yearand a half as a bead curer and had on several occasions cured twobeads at once, not until he joined the United was he ever rebukedfor such conduct.Shortly after Ayres joined the United, Yanceybegan to watch his work closely and, upon discovering his error incuring'two beads at once, for the first'time rebuked and threatenedhim with discharge for this mistake.Pack and Yancey knew thatAyres belonged to the United.The respondent's officials admittedthat no other employee had ever been laid off or discharged for thiserror, which was a trivial one in view of the value of the two spoiledbeads.We find that the respondent's officials deliberately watchedAyres after the latter had joined the United in order to discoverflaws in his work and thereby obtain a pretext for discharging him.We are convinced that, as in the case of tire builders who built shortplies, the respondent's officials used minor defects in Ayres' workto conceal their true reason for discharging him-namely, his unionmembership and activity. In fact, at the time of Ayres' discharge,Yancey told him that his work was satisfactory. GOODYEARTIRE & RUBBERCOMPANY OFALABAMA433We find that the respondent discharged Ayres because of his unionmembership and activity.The respondent by discharging Ayresdiscriminated in regard to his hire and tenure of employment,thereby discouraging membership in a labor organization and inter.fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Ayres desires to, return to his former position in the employ ofthe respondent.Bob Dick.Bob Dick entered the respondent's employ on June 29,1936, and was discharged on July 8, 1937.Dick joined the Unitedon May 17, 1937, and wore his United button for 3 or 4 weeks beforehis discharge.About a month prior to his discharge, Dick had been reprimandedfor running some bad stock by Foreman Roberts, who told him, "trynot to do that any more." There is no evidence of any subsequentcomplaints in regard to Dick's work.Dick testified that on July 7his supervisor. Bradley, asserting that he, Bradley, had seen Dickleave work i/, hour early on July 6, reprimanded him for this action;that he told Bradley that he had not left work early; and that onJuly 8 Foreman Roberts informed him that Superintendent Foliohad ordered him discharged.Dick' admitted that it was a veryserious offense to leave work early, but denied that he had done soon July 6.The respondent introduced no evidence whatsoever in regard tothe discharge of Dick. In view of Dick's testimony and the re-spondent's failure to introduce any evidence, we find that Dick didnot leave his work early on July 6; and in view of the respondent'shostility toward the United and its members at this time, as shownby the discharges and other evidence previously discussed, we findthat the respondent's officials discharged Dick, not because of a mis-taken belief that he had left his work early, but because of hisUnited membership and activity, which must have been known tothem because of the fact that he had worn his United button forseveral weeks.We find that the respondent discharged Dick because of his unionmembership and activity.The respondent by discharging Dick dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Dick desires 'to - return to, his former position in the employ of therespondent.Robert B. 'Woodruff.Woodruff was hired by the respondent onAugust 30, 1929, and discharged on July 14, 1937.Woodruff joined 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe United on April 1, 1937, and was the only United employee work-ing on his shift at the time of his discharge.For 1 or 2 years before his discharge, Woodruff's work had beenrunning breakers on a calender.Woodruff testified that he and theother members of the calender crew with whom he worked had beenwarned by the respondent's officials on several occasions for an errorin their -work known as running off-angle breakers; that about a yearbefore his discharge, he had been laid off for a day for running anoff-angle breaker; and that in May 1937 he and another employeewere warned by Foreman Hundley that in the future they would belaid off 1 day every time they ran an off-angle breaker.AccordingtoWoodruff, on July 6 he ran an off-angle breaker, showed it to hissupervisor,Myles, and later, in accordance with Myles' orders, tookthe defective breaker to the repair department and left it on a deskthere, pointed out by Myles, to be repaired.Woodruff testified thaton July 14, 1937, Foreman Hundley showed him the defective breaker'which he had made on July 6 and accused him of trying to hide itby "sneaking" it into another department; that he denied so doingand summoned Supervisor Myles, who then denied- telling him totake it to the repair department; that he then called upon a fellow'employee, Brooks, who corroborated his claim that Myles had ordered,him to take the defective breaker to the repair department; and that'Hundley then stated that regardless of Myles' orders in regard to this'defectivebreaker,Woodruff was discharged.LaterWoodruffsaw Superintendent Follo.Woodruff testified that Follo told him :"you done pretty well around here until about 5 or 6 months ago;and then you let a `blue belly' come down here and tell you what todo and tell us what we ought to do . . . that is what is the matterwith you, that union, union, I have heard about it until I am tired ofit."Follo and Foreman Hundley, present at this' interview, deniedthat Follo made these remarks to Woodruff, and testified that Followas not a native of the South and consequently never used the expres-sion, "blue belly."Follo and Hundley testified that the respondenthad a rule that after a warning for the first off-angle breaker, and a'lay-off for the second, an employee was discharged for his thirdoffense; and that Woodruff had been warned twice and 2 months be-fore his discharge laid off for a week for off-angle breakers.We credit the testimony of Woodruff and find the facts to be as'set forth above in it.The respondent failed to introduce any records;such as presumably must have been in its possession, to substantiate"Hundley's and Follo's testimony concerning Woodruff's lay-off.Nordid the respondent introduce any evidence to show that any employeeother than Woodruff had ever been discharged for running off-anglebreakers,' although Follo admitted' that other employees had beeni GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA435guilty of this offense.Previous to his discharge Woodruff had runoff-angle breakers, had never been punished for so doing apart from ashort lay-off, and had been told that the only penalty in the futurewould be a similar lay-off.The respondent did not explain whySupervisorMyles, who presumably would be acquainted with therules regarding off-angle breakers, inflicted no penalty on Woodruffon July 6.We find that the respondent either had no rule that anemployee was-discharged`'for,the'thiird1off'angle breaker or-had, neverenforced such a rule until the case of Woodruff. Folio's remarks toWoodruff prove that the latter was discharged, not because of de-fective work, but because of his United membership and activity.Asin the cases of Ayres and the six tire builders, the respondent's offi-cials seized on minor defects in an employee's work to conceal theirtrue reason for discharging him.We find that respondent discharged Woodruff because of his unionmembership and activity.The respondent by discharging Woodruffdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interferingwith, restraining, ands coercing' its :employees in the, exercise of therights guaranteed in Section 7 of the Act.Woodruff desires to return to his former position in the employ ofthe respondent.Ted Morton.Morton entered the respondent's employ on February19, 1937, and was laid off on June 9, 1937.Morton joined the UnitedinMay 1937.For the first month that he was in the respondent's employ Morton,together with another employee, ran a large mill in the tread depart-ment.Thereafter, until the end of May, Morton alone ran a smallmill in this department.There were no complaints concerning Mor-ton's work during this period: 'Morton testified that at the end, ofMay 1937, Supervisor Louis Jones transferred him back to a largemill and ordered him to run it alone; that he failed to make theproper production the first four nights that he ran the large mill,partly because the stock that he had to use was defective and wet,and partly because he was inexperienced; that he complained toJones about the defective stock and his lack of experience in runningthe mill; and that Jones told him to "go ahead and do the best" hecould.Later, according to Morton, Jones took him to see ForemanHundley and 'Superintendent Follo.Morton testified that ShirleyWindsor, an employee who is a United committeeman, was present atthis interview at his request, in order to represent him in these dis-cussionswith the respondent's officials.According to Morton, atthe conclusion of this interview, which concerned Morton's failureto obtain the proper production from the large mill, Follo told himthat if he did not bring his production- up to normal, he would lose 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis job, and Hundley ordered Supervisor Jones to give him specialinstruction in running the large mill for the following three nights.Morton testified that Jones did not give him any special instruction;that he failed to make the proper production on the next two nights,although the third evening he did make it; and that about a weekafter his interview with Folio, Jones informed him that he wouldbe laid off at the end of a week, but instead laid him off 3 days later.According to Morton, at the time of his lay-off, he asked Jones ifhe were being laid off because of his union membership, and the latterreplied, "I guess you are right."Foreman Hundley testified that lie called Jones, Morton, andWindsor to his office because of the low production of the crew whichworked with Morton's mill; that Morton complained about a lackof experience; that he ordered Jones to give Morton special instruc-tion; that Morton failed to show any improvement in his work dur-ing the next fortnight; that he then took Morton, Jones, and Wind-sor to see Superintendent Folio; and that in the interview in Folio'soffice both Jones and Windsor agreed that Morton should be dis-charged because he was not capable of performing the work on thelargemill.According to Hundley, Windsor was present, duringthese interviews not as a United committeeman representiiig Morton,but as a member of the crew whose work was dependent on theproduction from Morton's mill; and Morton never complained tohim about Jones' not giving instruction.Jones corroborated Hund-ley's testimony and also stated that for a week he had given Mor-ton 4 hours of special instruction each night on running the largemill.Windsor did not testify at the hearing, and there is no evi-dence that his testimony could not have been obtained.Consequent-ly,we are of the opinion that the evidence does not support Mor-ton's testimony that Windsor was present as his representative dur-ing the interview with Folio and, Hundley.Morton admittedlyfailed to perform his work properly on the large mill.Even as-suming that Morton's testimonyis truethat he failed to do so be-cause of inexperience, the respondent's officials offered him specialinstruction.Although there is a conflict in the testimony as towhether or not Morton ever received such instruction,it is clearthat if he did not receive it he failed to complain about this facteither to Foreman Hundley or Superintendent Folio.Folio warnedMorton thatunlesshe improved his production he would be dis-charged,, andMorton's production- subsequently showed, little im-provement.Moreover, the evidence fails to establish that 'the 're-spondent's officialsknew of Morton's United membership at the timeof his lay-off.Morton had never worn his United button while atwork in the plant.AlthoughMortontestified that he had been askedto join the Etowah in the plant by two employees, C. R. Mills and GOODYEARTIRE & RUBBERCOMPANI OF ALABAMA437Hayward Clyde Cotney, and had told both of them that he belongedto the United, both these employees testified that they had neverasked Morton to join the Etowah and were unaware of his Unitedmembership.The only indication that Morton was laid off for hisUnited membership is his testimony, not contradicted, that Jones,at the time he was laid off in answer to his question if he were beinglaid off because of his union membership, answered, "I guess youare right."We find that the respondent did not lay off Mortonbecause ofhis -union membership and activity.We, shall dismiss this allega-tion of the amended complaint.4.The discrimination in regard to the hire and tenure of employmentof Edgeworth and KilpatrickMillard Edgeworth,.Edgeworth entered the respondent's employ inDecember 1934.He first worked as a tread booker. During 1935 hewas laid off for about 5 months due to a curtailment in production.Although Miller and Superintendent Follo testified that Edgeworth'swork had not been very satisfactory, they did not deny his testimonythat he had not received any criticism in regard to his work prior tohis lay-off.-Shortly after Edgeworth was reinstated by the respond-ent, he was transferred to a more skilled job, that of skiving treads,and in June 1936, in accordance with his request, he was given the jobof running a mill, highly skilled work.Edgeworth testified that in September 1936 he asked ForemanHundley—to be transferred back to his old job of working on treadsbecause his ill health and his small physique made'it difficult for himto work in the mill room; and that Hundley then granted his requestand promised him that he would never have to run a mill again.How-ever, according to Edgeworth, in July 1937, despite his vigorous pro-tests to Hundley based on his health and weight, he was again giventhe job of running a mill, another employee obtaining his tread job.Edgeworth testified that after this transfer he was absent from workfor 4 days because of illness; that when 2 weeks after his transfer hereturned to work on July 14 his supervisor, Bob Smith, told him thatif he could not work the mill he had been running, "they would putme on one where I would have to work" ; that the other mill referredto by Smith was a harder one to run ; that he told Supervisors Smithand Jones that'he could not work this mill because he did not weighenough ; that when Smith told him he had to work it, he refused to doso; and that Smith then told 'him to get his pay and turn in his tools.Smith did not testify at the hearing, and Jones gave no testimonyconcerning the above testimony of Edgeworth.Hundley testifiedthat Edgeworth, after being transferred to the mill room, because ofillness and his complaints about the work, had been transferred to283032-41-vol 21--29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother mill, and later, when transferred back to his former mill, hadquit,- telling Jones and Smith that he "could not run" this mill.We credit the testimony of Edgeworth, set forth above, most ofwhich was uncontradicted and find the facts to be as therein stated.Edgeworth testified that mill workers usually must weigh about175 pounds; and that he weighed 152 pounds in September 1936 whenhe had been transferred off the mill, and 162 pounds in July 1937.Miller also testified that the mill workers usually weighed about175 pounds.Edgeworth joined the United in May 1937. As we previously found,Supervisor Jones asked Edgeworth where his Etowah ribbon was,and when informed by the latter of his United membership, told himthat he, Jones, had thought Edgeworth "a good boy" until Edgeworthhad had "the crust to join" the United.None of the respondent's offi-cials testified why Edgeworth in July 1937 was, contrary to Hundley'sformer promise, and in spite of his health and light weight and hisprotests to Hundley setting forth these facts, transferred back; torunning a mill.We are of the opinion and we find that the reason forthis transfer was his United membership and activity, known to Super-visor Jones, and his refusal to join the Etowah.Hundley testified that the mills were allotted according to senior-ity, and that the mill to which Edgeworth was assigned by Smiththe night Edgeworth quit was the one Edgeworth's seniority en-titled him to have.However, Edgeworth's testimony that, exceptfor one employee, he was the senior worker on his shift in this de-partment was uncontradicted, and we credit his testimony that themill assigned to him at this time by Smith was usually given thejunior employee in the department.We are of the opinion and wefind that the respondent's officials, in deliberate disregard of Edge-worth's seniority, because of his United membership and activity,ordered him to run a harder mill, despite his recent illness andlight weight.Edgeworth, after these two discriminations in regard to his hireand tenure of employment because of his United membership andactivity, by quitting or being discharged for refusing to accept thediscriminatory transfer, did not lose the rights guaranteed him bythe Act .13We find that the respondent's conduct toward Edgeworth, setforth above, was caused by his union membership and activity.The respondent by such conduct discriminated in regard to his hireand tenure of employment, thereby discouraging membership in alabor organization and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act.43 See footnote 38,supra. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA439Edgeworth desires to return to his former job of working ontreads in the employ of the respondent,but he does not desire toreturn to his former position of running a mill.Woodrow Kilpatrick.Kilpatrick entered the respondent's em-ploy in March 1931 and quit his job there on July 15, 1937.Neigerand Craigmile both testified that Kilpatrick was a very good worker-Kilpatrick joined the United in May 1937 and was an active mem-ber.His part in the United parade on May 31,1937, has alreadybeen discussed.On June 20,1937,as previously set forth,Super-intendent Neiger in the presence of Louie Allen and Foreman Packhad rebuked Kilpatrick for soliciting for the United while at workin the plant and made remarks to Kilpatrick and Allen showinghostility toward the United.On July 13, 1937, as Kilpatrickwas leavingthe plant, J.W.Harwell, an employee of the Gulf States Steel Company, attemptedto speak to him. Shortly before this time an unknown person hadthrown a rock at the home of Harwell's father in Gadsden.Har-well testified that because he suspected that Kilpatrick had beenthe rock thrower,he wished to question Kilpatrick at this timeconcerning this matter.Kilpatrick,who at the hearing denied anyparticipation in the throwing of the rock,refusedHarwell's re-quest to speak to him and, drawing a knife, walked rapidly awayfrom the plant.Kilpatrick testified that two other employees ofthe respondent,Hallmark and Shew, were with Harwell; and thatHallmark, who had a gun, together with Harwell,got into theformer's car and followed him home from the plant.Harwell de-nied following Kilpatrick home and testified that although Shewand Hallmark were present when he approached Kilpatrick out-side the plant,they took no part in his attempt to question thelatter.For reasons hereinafter set forth,we find it unnecessary toresolve the conflict in the testimony of Harwell and Kilpatrick.On the following day Emmett Carnes, an employee belonging totheEtowah and a brother-in-law of Kilpatrick,complained toSuperintendent Neiger that Kilpatrick owed him money and hadrefused to pay it.Later that day Neiger,as he had promised Carnes,sawKilpatrick,who, denying that he was indebted to Carnes,promised Neiger to see Carnes about the matter. Shortly afterNeiger had spoken to Kilpatrick,Carnes came up to Kilpatrick inthe plant,cursed him,and said that he would see Kilpatrick outsidethe plant.WhenKilpatrick complained to Foreman Pack andNeiger about Carnes' cursing and threats,Neiger promised to seeCarnes about this incident.Kilpatrick testified that he also askedNeiger for protection on the respondent's property;and that Neigerreplied that no one was waiting outside for Kilpatrick,that no onewould bother him, that "this damn C. I. O. has been carrying on lots 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDof terrorism here in town," and that Kilpatrick had no "cause to begriping about the other side."Neiger denied making these remarkstoKilpatrick.We find it unnecessary to resolve this conflict oftestimony.As Kilpatrick was leaving the plant that day, he wasmet by a group of the respondent's employees, including Carnes,Hallmark, Shew, and Pete Floyd.Kilpatrick refused to talk toCarnes, who then asked Hallmark, "Must I get him?"When Hall-mark replied, "Yes, go ahead," Carnes, taking out a blackjack, to-gether with Hallmark, chased Kilpatrick, who escaped home in hiscar.That evening Kilpatrick went to the home of Foreman Pack andinformed Pack. that he was quittilig-his job at the respondent's plantbecause he was afraid that he would be killed if he remained at workthere.The following day, at Craigmile's request,Kilpatrick,escorted by a police officer sent by Craigmile, came to the plant andsaw Pack, Neiger, Frye, and Craigmile.Kilpatrick testified thatCraigmile attempted to persuade him to work out a 3-day notice 44at the plant, promising him protection in the plant during thatperiod, saying, "If I tell those guys not to harm you, you know darnwell they would not bother you"; that Craigmile refused to promisehim any protection in the plant after the expiration of this 3-dayperiod; and that Craigmile told ^ him, "This damn Labor Board hasa stack of affidavits about that high now . . . I don't want any moreagainst us . . . they are losing ground up there in Washington."Pack testified that Craigmile told Kilpatrick that quitting under suchcircumstances would be "poor advertising" for the respondent andthat he did not want Kilpatrick to "go out and broadcast" it.Allfour officials, however, denied that Craigmile made any reference tothe Labor Board or stated that Kilpatrick would not be attacked ifCraigmile ordered "those guys" not to do so. In view of Pack'stestimony, we find that Craigmile made these remarks testified to byKilpatrick.Pack, Frye, Neiger, and Craigmile all testified thatCraigmile attempted to persuade Kilpatrick not to quit his job,promising him protection as long as he worked in respondent's plant;and that when Kilpatrick insisted upon quitting, Craigmile then at-tempted to persuade him to work out a 3-day notice, promising himprotection for that time. In view of the fact that Craigmile,immediately upon learning of Kilpatrick's fears and intention ofquitting, sent for Kilpatrick, offering him a police escort, and thatCraigmile's remarks during this conference evidence his desire toavoid unfavorable publicity or an investigation by the Board con-cerning Kilpatrick's case, we credit this testimony of these four wit-nesses.In the midst of this conference, Carnes, unbidden, entered44 See footnote34, supra GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA441-the room and demanded that Kilpatrick pay the debt. The con-ference ended when Kilpatrick quit his job.11The debt, amounting to 'some $20, allegedly resulted from a -motortrip taken in November 1936.Prior to the above-described incidents,Carnes had never attempted to collect this debt from Kilpatrick.And immediately after Kilpatrick had quit his job as described above,Carnes told him to forget about the debt.We are of the opinionthat Carnes was using this alleged debt as a pretext to attack Kil-patrick.Carnes was a member of the Etowah.We are convincedby the evidence that Carnes, together with Hallmark, was threaten-ing Kilpatrick because of the latter's membership and activity in theUnited.However, the evidence does not prove that the respondent'sofficials were aware of Carnes' real reason for threatening Kilpatrick.The threats against Kilpatrick occurred in part on the respondent'sproperty.None of Kilpatrick's assailants, however, were super-visory employees, nor did the respondent ever ratify their acts.Although Neiger and Craigmile made remarks to Kilpatrick indicat-ing hostility toward the United, we are of the opinion, and we find,that the respondent's officials ultimately offered Kilpatrick reasonableprotection from violence and threats of violence while at work inthe plant.We find that the respondent, by- permitting Kilpatrick to quit hisposition in its employ under the circumstances set forth above, didnot discriminate in regard to his hire and tenure of employment be-cause of his union membership and activity.We shall dismiss thisallegation of the amended complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand with foreign countries, and tend to lead to labor disputes burden=ing and obstructing commerce and the free flow of commerce 45V.THE REMEDYHaving found that the respondent engaged in certain unfair laborpractices, we shall order it to cease and desist therefrom. In orderto effectuate the policies of the Act and as a means of removingand avoiding the consequences of the respondent's unfair labor prac-tices, it is essential that in aid of our cease and desist order therespondent be directed to take certain affirmative action, more par-ticularly described below.41NationalLaborRelations Board V. Fa,nblatt,306 U S. 601 (1939). 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found, that the respondent has dominated, and interferedwith the formation and administration of the Etowah and has con-tributed support to it. In order to effectuate the policies of the Actand establish the conditions necessary for the exercise of an unfet-tered choice of representatives by the employees by freeing themfrom such domination and interference and the effects thereof, whichconstitute a continuing obstacle to their exercise of the rights guaran-teed them by the Act, we shall order the respondent to withdraw allrecognition from the Etowah as a representative of its employeesfor the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, and conditions'of work, and to disestablish the Etowah as such representative."We have found that during June 1936 the respondent failed tomaintain safe working conditions, in its, plant for its employees whowere United members.We shall, therefore, order the respondent toafford all its employees reasonable protection in its plant at all timesfrom physical assaults or threats of physical violence directed at dis-couraging membership in, or activities on behalf of, the United or anyother labor organization ; to instruct all its employees in its plant thatphysical assaults or threats of physical violence directed at discourag-ing membership in, or activities on behalf of, the United or any otherlabor organization will not be permitted in the plant at any time; andto take effective action to enforce this rule .4We shall also order therespondent to post notices in its plant stating that its employees arefree to become or remain members of the United and that the respond-entwill not discriminate against any employee because of suchmembership.We have found that the respondent is responsible for the activity ofthe members of the squadron, many of whom participated in theadministration of the Etowah and the anti-United activities. In aprevious case we found that members of the squadron should beexcluded from an appropriate bargaining unit including productionemployees.48We shall order the respondent to prohibit any memberof the squadron (1) interfering with, restraining, or coercing theproduction employees in the exercise of their rights to self-organiza-"SeeConsolidated Edison Companyof NewYork,Inc, and its affiliated companteq v.National Labor Relations Board,305 U. S 197. 236(1938),continued existence of a company union established by unfair labor practices or of a uniondominated by the employer is a consequence of violationof the Actthose continuancethwarts the purposes of the Act and renders ineffective any order restraining the unfairlabor practices."47Matter of GeneralShoeCorporationandGeorgia Federationof Labor,5N L R B.1005,order enforced,modified as to other issues,by consent decree,inNational Labor Rela-tions Board v. General Shoe Corporation,99 F. (2d)223 (C C A5th, 1938) ;Matter ofAsheville Hosiery CompanyandAmerican Federationof HosieryWorkers,11 N. L R B.1365;Matter of General Motors Corporation,and Delco-Remy CorporationandInterna-tionalUnion United Automobile Workers of America,Local No. 1116,14 N L. R. B. 113.48 See footnote 12,supra. GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA443tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 of theAct, and (2) participating in the formation, administration, or activi-ties of any labor organization of the production employees ; and totake effective action to enforce this prohibition .481We have found that the respondent discriminatorily discharged orlaid off 15 employees during the year 1936.The respondent has rein-stated all those employees except Taylor and Doyal.We shall orderthe respondent to make whole the 13 employees, whom it laid offor discharged in 1936 and reinstated in 1937, for any loss of paythey may have .suffered by reason of their lay-offs or discharges bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages from the date of the respond-ent's discrimination against him in 1936 to the date of the offerof reinstatement to him in 1937, less his net earnings 411 during thatperiod.Doyal, who had obtained work elsewhere before the respond-ent offered to reinstate him in 1937, does not desire to return to hisformer position in the employ of the respondent.We shall not,therefore, order the respondent to offer him reinstatement.We shallorder the respondent to make him whole for any loss of pay he mayhave suffered by reason of his lay-off or discharge by payment tohim of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of the respondent's discriminationagainst him in 1936 to the date of his obtaining the employment hehad at the time of the hearing, less his net earnings 50 during thisperiod.Taylor, who was discharged in 1936 by the respondent andhas not been reinstated, desires to return to his former position inthe employ of the respondent.We have also found that the re-spondent discriminated in regard to the hire and tenure of 11 of itsemployees, excluding Edgeworth, by laying off or discharging themin 1937.All these employees desire to return to their former posi-tions in the employ of the respondent.We shall order the respond-48n Cf.Weinberger Banana Co.,Inc.andUnited Dock and Frwtt Workers'Union,18 N. L.R. B 78649By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Salomill Workers Union, Local 2590,8 N L R B. 440 Monies receivedforwork performed upon Federal,State,county,municipal,or other work-relief projectsare not considered as earnings,but as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State,county, municipal,or other government or governmentswhich supplied the funds for said work-relief projects.Republic Steel Corp. v NationalLabor Relations Board,107 F. (2d) 472(C. C. A 3)51 See footnote 49,supra 444DECISIONSOF NATIONALLABOR RELATIONS BOARDent to offer reinstatement to Taylor and to all the employees, ex-cluding Edgeworth, whom we have found it discriminated againstin 1937 and to make them whole for any loss of pay they may havesuffered by reason of their lay-offs or discharges by payment to eachof them of a sum of money equal to the amount which he normallywould have earned as wages from the date of the respondent's dis-crimination against him to the date of the offer of reinstatement,less his net earnings 51 during that period.We have found that in1937 the respondent discriminated in regard to the hire and tenureof its employee, Edgeworth, in that he quit its employ or was dis-charged when he refused to accept a discriminatory transfer.Edge-worth desires to return to his former position of booking or skivingtreads in the respondent's plant. In view of the fact that we havefound that the respondent discriminated against Edgeworth whenit transferred him from tread work to mill work, we shall orderthe respondent to offer Edgeworth reinstatement to a position ofbooking or skiving treads or to a substantially equivalent position andtomake him whole for any loss of pay he may have suffered byreason of the respondent's discrimination against him by paymentto him of a sum of money equal to the amount which he normallywould have earned as wages from the date of the respondent's dis-crimination against him to the date of such offer of reinstatement,less his net earnings 52 during that period..,The Trial Examiner during the hearing excluded evidence offeredby the respondent to show monies paid by the United as relief orinsurance benefits to some of the employees subsequent to their dis-criminatory discharge or lay-off by the respondent.These.-sumswere not paid for work performed by the employees for the United.In accordance with our previous decisions 53 the Trial Examiner'sruling is affirmed, and we shall order that, in computing the amountof back pay to be awarded to any individual under the provisions ofthis Order, no deduction shall be made for any amount he may havereceived as relief or insurance benefits from the United during theperiod for which back pay is due him.We have accepted the statement of the respondent that the lay-offsof Rosebud Howard, L. C. Brown, and E. X. Beauford were. tem-porary, occasioned by a decrease in available work in the plant, andtherefore we shall not order their reinstatement.However, in viewof the respondent's unfair labor practices as set forth in Section IIIabove, there is grave danger that the respondent will not reemploythese three individuals even if their former or substantially equivalent63 See footnote 49,supra.62 See footnote 49,supra.° Matter of Missouri,ArkansasCoachLines, Inc.andThe Brotherhood of RailwayTrainmen, 7 NL.R.B. 186;Matter of West Kentucky Coal CompanyandUnited MineWorkers of America, DistrictNo. 23, 10 N. L.R. B 88. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA445positions are open.In order to effectuate the policies of the Act, weshall require the respondent to place Howard, Brown, and Beauford,for whom.work was not available at the time of the hearing, upona list of its employees who are temporarily laid off and to offer thememployment in the order of their seniority upon the list when employ-ment becomes available and before hiring other persons.54In amendments made to its answer during the course of the hearing,the respondent set forth reasons why it should not be compelled toreinstateTed Morgan and Woodrow Kilpatrick. In view of ourdismissal of the allegations in the complaint relating to these twoemployees, we need not consider these amendments.The respondent'samended answer set forth reasons why it should not be compelledto keep Ruth Christopher in its employ. In view of the fact thatthe respondent had reinstated Ruth Christopher prior to the hearing,and that Christopher was still employed by the respondent at thetime of the hearing, we find it unnecessary to consider these reasonshere 55As previously set forth, at the hearing the respondent introducedevidence relating to the writing of an insulting and threateninganonymous note to Foreman Goodall by Parker, an employee whomwe have found the respondent discriminatorily discharged in 1937.This note was attached to a rock which was thrown one night at thehome of Foreman Bell, who lived next door to Goodall.AlthoughParker testified twice at the hearing, the respondent at no time ques-tioned him concerning this incident.The only evidence introducedat the hearing linking Parker to this incident was the testimony of ahandwriting expert, called as witness for the respondent, to the effectUnder these circumstances, we do not believe that this incident isany reason why we should not order the respondent to offer reinstate-ment to Parker.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Joint Conference Plan was a labor organization, and UnitedRubber Workers of America and Etowah Rubber Workers Organi-zation, Inc., are labor organizations, within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Etowah Rubber Workers Organization, Inc., and contribut-64Matter of American Numbering Machine CompanyandInternational Association ofMachinists,District#15,10 N. L. R. B 536,and cases therein cited55 These reasons,which concerned Christopher's use of profanity,have been discussedpreviously in connection with her lay-off or discharge in 1936. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDing support to it, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of F. B. Adams, C. M. Ayres, L. T. Brooks, S. W. Caudle,Ruth Christopher, F. H. DeBerry, Bob Dick, J. D. Doyal, MillardEdgeworth, A. J. Forman, Hugh Garron, L. D. Hayes, C. S. Holmes,K. F. Kenner, O. G. Lake, Edward Ledlow, F. D. Love, Hugh Milam,ZellaMorgan, A. J. Parker, Leroy Smith, Clarence Stanford, L. R.Stewart, E. D. Taylor, P. S. Thompson, H. B. Vinyard, and R. B.Woodruff, and thereby discouraging membership in United RubberWorkers of America, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,,,,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.By discharging or laying off L. C. Brown, E. V. Beauford,Rosebud Howard, D. D. Quinn, W. L. Walker, Ted Morton, L: R.Lasseter, J. G.Woodruff, Hattie Milner, and B. E. Cleveland, andby its actions relating to Woodrow Kilpatrick's leaving its employ,the respondent has not engaged in unfair labor practices, within themeaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Goodyear Tire & Rubber Company of Alabama, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Etowah Rubber Workers Organization, Inc., or the forma-tion or administration of any other labor organization of itsemployees, and contributing support to Etowah Rubber WorkersOrganization, Inc., or to any other labor organization of its em-ployees;(b)Recognizing the Etowah Rubber Workers Organization, Inc.,as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work; GOODYEAR TIRE & RUBBER COMPANY OF ALABAMA447(c)Discouraging membership in United Rubber Workers of Amer-ica or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tehure^of employment or anyterms or conditions of their employment because of membership inor activity in connection with any such labor organization;(d)Permitting, encouraging, or participating in physical assaultson, or threats of physical violence to, employees in its plant for thepurpose of discouraging membership in, or activities on behalf of,United Rubber Workers of America, or any other labor organization;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:'(a)Withdraw all recognition from Etowah Rubber WorkersOrganization, Inc., as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditionsof work, and completely disestablish Etowah Rubber Workers Organ-ization, Inc., as such representative;(b)Afford all its employees reasonable protection in its plant atall times,from physical assaults or threats of physical violence directedat discouraging membership in, or activities on behalf of, UnitedRubber Workers of America, or any other labor organization;(c) Instruct all its employees in its plant that physical assaults orthreats of physical violence directed at discouraging membership in,or activities on behalf of, United Rubber Workers of America, or anyother labor organization, will not be permitted in the plant at anytime; and take effective action to enforce this rule;(d)Prohibit any member of the flying squadron (1) interferingwith, restraining, or coercing its production employees in the exerciseof their rights to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid and protection, and (2) par-ticipating in the formation,, administration, or,. activities of, any labororganization of its production employees; and take effective actionto enforce this prohibition;(e)Offer to C. M. Ayres, L. T. Brooks, Bob Dick, A. J. Forman,Hugh Garron, A. J: Parker, Leroy Smith, Clarence Stanford, E. D.Taylor, P. S. Thompson, H. B. Vinyard, and R. B. Woodruff, immedi- 448DECISIONSOF NATIONALLABOR RELATIONS BOARDate and full reinstatement to their former positions or to substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges previously enjoyed by them; and offer to MillardEdgeworth immediate and full reinstatement to his former positionof booking or skiving treads, or a substantially equivalent position,without prejudice to his seniority or other rights and privileges pre-viously enjoyed by him ;''(f)Make whole the individuals enumerated in paragraph 2 (e)of this Order, for' any loss of pay they may have suffered by reason ofthe respondent's discrimination in regard to their hire and tenure ofemployment by payment to each of them of a sum of money equalto the amount which each normally would have earned as wages dur-ing the period from the date of such discrimination to the date ofsuch,offer of reinstatement, less his'net earnings 56 during such period,but not deducting any amounts he may have received during suchperiod'from United Rubber Workers of America; provided that therespondent shall deduct from the amount otherwise due to each' of thesaid individuals a sum equal to that received by him for work per-formed.upon Federal, State, county, municipal, or other work-reliefprojects during the period for which back pay is due him under thisOrder, and shall pay any such amount deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;' (g)Make whole F. B. Adams, S. W. Caudle, Ruth Christopher,F. H. DeBerry, J. D. Doyal, L. D. Hayes, C. S. Holmes, K. F. Keener,O. G. Lake, Edward Ledlow, F. D. Love, Hugh Milam, Zella Morgan,and L. R. Stewart, for any loss, of pay they may have suffered byreason of the respondent's discrimination in regard to their hire andtenure of employment by payment to each of them of a sum of moneyequal to the amount which each normally would have earned aswages during the period from the date of such discrimination inJune or July 1936 to, except in the case of J. D. Doyal, the date wheneach was offered reinstatement in 1937 by the respondent, and, in thecase of'Doya'l, the date of his obtaining the employment he had atthe time of the hearing, less the net earnings 56 of each of them dur-ing said period, but not deducting any amounts each may have re-ceived during said period from United Rubber Workers of America;provided that the respondent shall deduct from the amount otherwisedue'to,each of the aforesaid individuals a sum equal to that receivedby him for work performed upon Federal, State, county, municipal,or other work-relief projects during the period for which back pay isdue him under the terms of this Order, and shall pay any such16 See footnote 49,supra. GOODYEARTIRE & RUBBERCOMPANY OF ALABAMA449amount deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(h)Place Rosebud Howard, L. C. Brown, and E. V. Beauford, ona list of employees temporarily laid off and offer them employmentin the order of their seniority, on this list when employment becomesavailable and before hiring other persons;(i)Post immediately in conspicuous places throughout its plantnotices to its employees stating: (1) that the respondent will ceaseand desist as provided in paragraphs, 1 (a) ;. (b), (c), (d), and (e)of this Order; (2) that the re$pondent,hastaken, the, affirmative ac-tion required by paragraph 2 (a),and will take the affirmative actionrequired by paragraphs 2 (b), (e), (f), (g), and (h) of this Order;and (3) that the respondent's employees are free to become or re-main members of United Rubber Workers of America, and that therespondent will not discriminate against any employee because ofmembershipin that organization;(j)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(k)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint, in so far as it al-leges that the respondent has, discriminated- in -regard to the hireand tenure of employment of Rosebud Howard, L. C. Brown, E. V.Beauford, D. D. Quinn, Ted Morton, Hattie Milner, B. E. Cleveland,Woodrow Kilpatrick, J. G. Woodruff, W. L. Walker, and L. R.Lasseter; that the respondent caused United officers and organizersto be afforded insufficient protection from violence and. assault inGadsden; that since April 1, 1937, the respondent encouraged, spon-sored, and acquiesced in a series of acts of terrorism directed againstUnited members and members of other labor unions; and that atvarious times in 1937, by its agents the respondent administeredbeatings to H. C. Adams, B. E. Cleveland, E. F. White, and' J. O.Glenn, attempted to assault B. T. Garner, held a meeting to planviolence to Unitedorganizers,caused a United member to be as-saulted by other employees because of a speech by him in further-ance of the United, and wrecked an automobile occupied by threeUnited members and threatened them with a shot gun; be, and ithereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.